ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_00_FR.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CASE CONCERNING TERRITORIAL
AND MARITIME DISPUTE BETWEEN
  NICARAGUA AND HONDURAS
     IN THE CARIBBEAN SEA
      (NICARAGUA v. HONDURAS)


     JUDGMENT OF 8 OCTOBER 2007




            2007
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFE
                    u REND
TERRITORIAL ET MARITIME ENTRE
 LE NICARAGUA ET LE HONDURAS
   DANS LA MER DES CARAÏBES
      (NICARAGUA c. HONDURAS)


       ARRE
          | T DU 8 OCTOBRE 2007

                           Official citation :
  Territorial and Maritime Dispute between Nicaragua and Honduras
            in the Caribbean Sea (Nicaragua v. Honduras),
                 Judgment, I.C.J. Reports 2007, p. 659




                        Mode officiel de citation :
  Différend territorial et maritime entre le Nicaragua et le Honduras
         dans la mer des Caraïbes (Nicaragua c. Honduras),
                   arrêt, C.I.J. Recueil 2007, p. 659




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-071035-0
                                            No de vente :   928

                                       8 OCTOBER 2007

                                        JUDGMENT




TERRITORIAL AND MARITIME DISPUTE BETWEEN NICARAGUA
       AND HONDURAS IN THE CARIBBEAN SEA
             (NICARAGUA v. HONDURAS)




DIFFE
    u REND TERRITORIAL ET MARITIME ENTRE LE NICARAGUA
      ET LE HONDURAS DANS LA MER DES CARAÏBES
             (NICARAGUA c. HONDURAS)




                                       8 OCTOBRE 2007

                                          ARRÊT

                                                                               659




                          TABLE DES MATIÈRES
                                                                        Paragraphes

1. QUALITÉS                                                                    1-19
2. LA GÉOGRAPHIE                                                              20-32
  2.1. La configuration des côtes nicaraguayennes et honduriennes             20-30
  2.2. La géomorphologie de l’embouchure du fleuve Coco                       31-32
3. LE CONTEXTE HISTORIQUE                                                     33-71
4. POSITIONS DES PARTIES : APERÇU GLOBAL                                    72-103
  4.1. Objet du différend                                                     72-73
  4.2. Souveraineté sur les îles dans la zone en litige                       74-82
  4.3. Délimitation maritime au-delà de la mer territoriale                   83-98
       4.3.1. La ligne proposée par le Nicaragua : la méthode de la
              bissectrice                                                     83-85
       4.3.2. La ligne hondurienne, « frontière traditionnelle » le long
              du parallèle 14° 59,8′ de latitude nord (« le 15e paral-
              lèle »)                                                         86-98
  4.4. Le point de départ de la frontière maritime                          99-101
  4.5. Délimitation de la mer territoriale                                 102-103
5. RECEVABILITÉ DE LA NOUVELLE DEMANDE RELATIVE À LA SOUVERAINETÉ
  SUR LES ÎLES SITUÉES DANS LA ZONE EN LITIGE                              104-116
6. LA DATE CRITIQUE                                                        117-131
7. LA SOUVERAINETÉ SUR LES ÎLES                                            132-227
  7.1. Les formations maritimes de la zone en litige                         133-145
  7.2. Le principe de l’uti possidetis juris et la souveraineté sur les îles
       en litige                                                             146-167
  7.3. Les effectivités postcoloniales et la souveraineté sur les îles en
       litige                                                                168-208
  7.4. Valeur probante des cartes pour confirmer la souveraineté sur
       les îles en litige                                                    209-219
  7.5. Reconnaissance par des Etats tiers et traités bilatéraux ; l’accord
       de libre-échange de 1998                                              220-226
  7.6. Décision quant à la souveraineté sur les îles                             227
8. LA DÉLIMITATION DES ZONES MARITIMES                                     228-320
  8.1. La frontière maritime traditionnelle revendiquée par le Hon-
       duras                                                        229-258
       8.1.1. Le principe de l’uti possidetis juris                        229-236
       8.1.2. Accord tacite                                                237-258
  8.2. Détermination de la frontière maritime                              259-320
       8.2.1. Le droit applicable                                               261

                                                                                  4

                DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                660

       8.2.2. Zones à délimiter et méthodologie                       262-282
       8.2.3. Construction d’une ligne bissectrice                    283-298
       8.2.4. Délimitation autour des îles                            299-305
       8.2.5. Le point de départ et le point terminal de la frontière
              maritime                                                306-319
       8.2.6. Le tracé de la frontière maritime                           320
9. DISPOSITIF                                                            321




                                                                           5

                                                                            661




               COUR INTERNATIONALE DE JUSTICE

                                ANNÉE 2007                                             2007
                                                                                    8 octobre
                                                                                   Rôle général
                                8 octobre 2007                                        no 120



            AFFAIRE DU DIFFE
                           u REND
       TERRITORIAL ET MARITIME ENTRE
        LE NICARAGUA ET LE HONDURAS
          DANS LA MER DES CARAÏBES
                    (NICARAGUA c. HONDURAS)




                                   ARRE
                                      |T

Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
           OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BEN-
           NOUNA, SKOTNIKOV, juges ; MM. TORRES BERNÁRDEZ, GAJA, juges
           ad hoc ; M. COUVREUR, greffier.


En l’affaire du différend territorial et maritime entre le Nicaragua et le Hon-
duras dans la mer des Caraïbes,
  entre
la République du Nicaragua,
représentée par
   S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du
     Nicaragua auprès du Royaume des Pays-Bas,
   comme agent, conseil et avocat ;
   S. Exc. M. Samuel Santos, ministre des affaires étrangères de la République
     du Nicaragua ;
   M. Ian Brownlie, C.B.E., Q.C., F.B.A., membre du barreau d’Angleterre,
     président de la Commission du droit international des Nations Unies, pro-
     fesseur émérite de droit international public (chaire Chichele) à l’Univer-

                                                                              6

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   662

    sité d’Oxford, membre de l’Institut de droit international, Distinguished
    Fellow à l’All Souls College d’Oxford,
  M. Alex Oude Elferink, Research Associate à l’Institut néerlandais du droit
    de la mer de l’Université d’Utrecht,
  M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
    ancien président de la Commission du droit international des
    Nations Unies,
  M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
    dad Autónoma de Madrid,
  comme conseils et avocats ;
  M. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., consultant en droit de la
    mer, Admiralty Consultancy Services,
  M. Dick Gent, consultant en droit de la mer, Admiralty Consultancy Ser-
    vices,
  comme conseillers scientifiques et techniques ;
  Mme Tania Elena Pacheco Blandino, premier secrétaire de l’ambassade de la
    République du Nicaragua au Royaume des Pays-Bas,
  Mme Nadine Susani, docteur en droit public, centre de droit international de
    Nanterre (CEDIN), Université de Paris X-Nanterre,
  comme conseillers adjoints ;
  Mme Gina Hodgson, ministère des affaires étrangères de la République du
    Nicaragua,
  Mme Ana Mogorrón Huerta,
  comme assistantes,
  et
la République du Honduras,
représentée par
   S. Exc. M. Max Velásquez Díaz, ambassadeur de la République du Hondu-
     ras auprès de la République française,
   S. Exc. M. Roberto Flores Bermúdez, ambassadeur de la République du
     Honduras auprès des Etats-Unis d’Amérique,
   comme agents ;
   S. Exc. M. Julio Rendón Barnica, ambassadeur de la République du Hon-
     duras auprès du Royaume des Pays-Bas,
   comme coagent ;
   M. Pierre-Marie Dupuy, professeur de droit international public à l’Univer-
     sité de Paris I (Panthéon-Assas) et à l’Institut universitaire européen de
     Florence,
   M. Luis Ignacio Sánchez Rodríguez, professeur de droit international à
     l’Université Complutense de Madrid,
   M. Christopher Greenwood, C.M.G., Q.C., professeur de droit internatio-
     nal à la London School of Economics and Political Science,
   M. Philippe Sands, Q.C., professeur de droit à l’University College de Lon-
     dres,
   M. Jean-Pierre Quéneudec, professeur émérite de droit international à l’Uni-
     versité de Paris I (Panthéon-Sorbonne),
   M. David A. Colson, LeBoeuf, Lamb, Greene & MacRae, L.L.P., Washing-

                                                                             7

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      663

     ton, D.C., membre du barreau de l’Etat de Californie et du barreau du
     district de Columbia,
  M. Carlos Jiménez Piernas, professeur de droit international à l’Université
     d’Alcalá (Madrid),
  M. Richard Meese, avocat à la cour d’appel de Paris,
  comme conseils et avocats ;
  S. Exc. M. Milton Jiménez Puerto, ministre des affaires étrangères de la
     République du Honduras,
  S. Exc. M. Eduardo Enrique Reina García, vice-ministre des affaires étran-
     gères de la République du Honduras,
  S. Exc. M. Carlos López Contreras, ambassadeur, conseiller national au
     ministère des affaires étrangères de la République du Honduras,
  S. Exc. M. Roberto Arita Quiñónez, ambassadeur, directeur du bureau spé-
     cial pour les affaires de souveraineté du ministère des affaires étrangères de
     la République du Honduras,
  S. Exc. M. José Eduardo Martell Mejía, ambassadeur de la République du
     Honduras auprès du Royaume d’Espagne,
  S. Exc. M. Miguel Tosta Appel, ambassadeur, président de la commission
     hondurienne de démarcation du ministère des affaires étrangères de la
     République du Honduras,
  S. Exc. Mme Patricia Licona Cubero, ambassadeur, conseiller pour les affai-
     res d’intégration d’Amérique centrale du ministère des affaires étrangères
     de la République du Honduras,
  comme conseillers ;
  Mme Anjolie Singh, assistante à l’University College de Londres, membre du
     barreau indien,
  Mme Adriana Fabra, professeur associé de droit international à l’Université
     autonome de Barcelone,
  M. Javier Quel López, professeur de droit international à l’Université du
     Pays basque,
  Mme Gabriela Membreño, conseiller adjoint du ministère des affaires étran-
     gères de la République du Honduras,
  M. Sergio Acosta, ministre conseiller à l’ambassade de la République du
     Honduras au Royaume des Pays-Bas,
  comme conseillers adjoints ;
  M. Scott Edmonds, cartographe, International Mapping,
  M. Thomas D. Frogh, cartographe, International Mapping,
  comme conseillers techniques,

  LA COUR,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 8 décembre 1999, la République du Nicaragua (dénommée ci-après le
« Nicaragua ») a déposé au Greffe de la Cour une requête introductive d’instance
datée du même jour contre la République du Honduras (dénommée ci-après le
« Honduras ») au sujet d’un différend relatif à la délimitation des zones maritimes
relevant respectivement du Nicaragua et du Honduras dans la mer des Caraïbes.

                                                                                 8

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      664

   Dans la requête, le Nicaragua affirme que la Cour est compétente pour
connaître du différend en vertu de l’article XXXI du traité américain de règle-
ment pacifique, désigné officiellement, aux termes de son article LX, par le nom
de « pacte de Bogotá » (et ci-après ainsi dénommé), ainsi que des déclarations
des deux Parties acceptant la compétence de la Cour conformément au para-
graphe 2 de l’article 36 de son Statut.
   2. Conformément au paragraphe 2 de l’article 40 du Statut, une copie certi-
fiée conforme de la requête a immédiatement été communiquée au Gouver-
nement du Honduras par le greffier ; conformément au paragraphe 3 de cet ar-
ticle, tous les Etats admis à ester devant la Cour ont été informés de la requête.
   3. Conformément aux instructions données par la Cour en vertu de l’arti-
cle 43 de son Règlement, le greffier a adressé les notifications prévues au para-
graphe 1 de l’article 63 du Statut de la Cour aux Etats parties au pacte de
Bogotá. En application des dispositions du paragraphe 3 de l’article 69 du
Règlement, le greffier a en outre adressé la notification prévue au paragraphe 3
de l’article 34 du Statut à l’Organisation des Etats américains (dénommée ci-
après l’« OEA »). Par la suite, le greffier a transmis des copies des pièces de la
procédure écrite déposées en l’affaire au secrétaire général de l’OEA, lui deman-
dant de lui faire savoir si cette organisation entendait présenter des observa-
tions écrites au sens du paragraphe 3 de l’article 69 du Règlement. L’OEA a
indiqué qu’elle n’avait pas l’intention de présenter de telles observations.
   4. Conformément aux instructions données par la Cour en vertu de l’article
43 de son Règlement, le greffier a adressé les notifications prévues au para-
graphe 1 de l’article 63 du Statut aux Etats parties à la convention des
Nations Unies sur le droit de la mer du 10 décembre 1982 (dénommée ci-après
la « CNUDM »). Le greffier a en outre adressé la notification prévue au para-
graphe 2 de l’article 43 du Règlement, tel qu’adopté le 29 septembre 2005, à
l’Union européenne, qui est aussi partie à ladite convention, en demandant à
cette organisation de lui faire savoir si elle entendait présenter des observations
en vertu de la disposition précitée. En réponse, l’Union européenne a fait savoir
au greffier qu’elle n’avait pas l’intention de présenter des observations en
l’espèce.
   5. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’arti-
cle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
l’affaire. Le Nicaragua a désigné M. Giorgio Gaja et le Honduras a désigné
M. Julio González Campos, puis, celui-ci ayant renoncé à exercer ses fonctions
le 17 août 2006, M. Santiago Torres Bernárdez.
   6. Par ordonnance en date du 21 mars 2000, le président de la Cour a fixé au
21 mars 2001 et au 21 mars 2002, respectivement, les dates d’expiration des
délais pour le dépôt du mémoire du Nicaragua et du contre-mémoire du Hon-
duras ; ces pièces ont été dûment déposées dans les délais ainsi prescrits.
   7. Au moment du dépôt du contre-mémoire, le Honduras a également
déposé deux séries de documents additionnels, présentés non en tant qu’annexes
à celui-ci mais, selon le Honduras, uniquement à titre d’information. Au cours
d’une réunion que le président de la Cour a tenue avec leurs agents le 5 juin 2002,
les deux Parties sont convenues de la procédure à suivre concernant ces docu-
ments additionnels. En particulier, il a été entendu que, dans un délai de trois
semaines suivant cette réunion, le Honduras indiquerait au greffier le titre des
documents additionnels qu’il entendait produire en tant qu’annexes à son
contre-mémoire en vertu de l’article 50 du Règlement et que, le 13 septem-
bre 2002 au plus tard, il déposerait au Greffe lesdites annexes. Conformément

                                                                                 9

                DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      665

à la procédure ainsi convenue, le coagent du Honduras a remis au Greffe, par
lettre du 25 juin 2002, une liste des documents additionnels qui seraient présen-
tés en tant qu’annexes. Ces annexes additionnelles au contre-mémoire du Hon-
duras ont été dûment déposées dans le délai convenu.
   8. Par ordonnance en date du 13 juin 2002, la Cour a autorisé la présenta-
tion d’une réplique par le Nicaragua et d’une duplique par le Honduras, et fixé
au 13 janvier 2003 et au 13 août 2003 les dates d’expiration des délais pour le
dépôt de ces pièces. La réplique du Nicaragua et la duplique du Honduras ont
été déposées dans les délais ainsi prescrits.
   9. Par lettre du 22 mai 2001, le Gouvernement de la Colombie a demandé à
recevoir communication des pièces de procédure et documents annexés. Après
s’être renseignée auprès des Parties conformément au paragraphe 1 de l’ar-
ticle 53 de son Règlement, la Cour a décidé de faire droit à cette demande. Le
greffier a communiqué cette décision au Gouvernement de la Colombie et aux
Parties par lettres datées du 29 juin 2001. Par lettre du 6 mai 2003, le Gouver-
nement de la Jamaïque a demandé à recevoir communication des pièces de pro-
cédure et documents annexés. Après s’être renseignée auprès des Parties confor-
mément au paragraphe 1 de l’article 53 de son Règlement, la Cour a décidé de
faire droit à cette demande. Le greffier a communiqué cette décision au Gou-
vernement de la Jamaïque et aux Parties par lettres datées du 30 mai 2003.
   Par lettre du 31 août 2004, le Gouvernement d’El Salvador a demandé à re-
cevoir communication des pièces de procédure et documents annexés en l’affaire.
Après s’être renseignée auprès des Parties conformément au paragraphe 1
de l’article 53 de son Règlement, la Cour a décidé qu’il n’y avait pas lieu de
faire droit à cette demande. Le greffier a fait part de cette décision au Gou-
vernement d’El Salvador et aux Parties par lettres datées du 20 octobre 2004.
   10. Par lettre conjointe du 9 février 2005, l’agent du Nicaragua et le coagent
du Honduras ont communiqué à la Cour un document signé à Tegucigalpa le
1er février 2005, par lequel le ministre des affaires étrangères du Nicaragua et le
secrétaire d’Etat aux affaires étrangères du Honduras portaient à la connais-
sance de la Cour les souhaits de leurs chefs d’Etat respectifs concernant le
calendrier des audiences en l’affaire.
   11. Par lettre du 8 septembre 2006, le Gouvernement d’El Salvador a
demandé une nouvelle fois à recevoir communication des pièces de procédure et
documents annexés en l’affaire. Après s’être renseignée auprès des Parties
conformément au paragraphe 1 de l’article 53 de son Règlement, la Cour a
décidé qu’il n’y avait pas lieu de faire droit à cette demande. Le greffier a fait
part de cette décision au Gouvernement d’El Salvador et aux Parties par lettres
datées du 16 novembre 2006.
   12. Le 2 février 2007, l’agent du Nicaragua a informé la Cour du souhait de
son gouvernement de produire douze nouveaux documents, à savoir onze let-
tres et une image satellite, conformément à l’article 56 du Règlement. La Cour,
après s’être renseignée auprès du Gouvernement du Honduras, a décidé que,
l’un des documents ayant été versé au dossier en tant qu’annexe à la réplique du
Nicaragua, il ne devait pas être considéré comme un document nouveau, et que
l’image satellite faisait « partie d’une publication facilement accessible » au sens
du paragraphe 4 de l’article 56 de son Règlement et pourrait, comme telle, être
mentionnée au cours de la procédure orale. La Cour a également décidé de ne
pas autoriser la production des autres documents. Le greffier a informé les
Parties de ces décisions par lettres datées du 26 février 2007.
   13. Le 15 février 2007, le coagent du Honduras a fait savoir à la Cour que
le Gouvernement du Honduras avait l’intention de présenter un bref enre-

                                                                                 10

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      666

gistrement vidéo lors de la procédure orale. Le 5 mars 2007, le greffier a indi-
qué aux Parties que la Cour avait décidé de ne pas faire droit à la demande du
Honduras.
   14. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
Cour, après s’être renseignée auprès des Parties, a décidé que des exemplaires
des pièces de procédure et documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   15. Des audiences publiques ont été tenues entre le 5 et le 23 mars 2007, au
cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                      M. Alex Oude Elferink,
                      M. Ian Brownlie,
                      M. Antonio Remiro Brotóns,
                      M. Alain Pellet.
Pour le Honduras : S. Exc. M. Max Velásquez Díaz,
                      M. Christopher Greenwood,
                      M. Luis Ignacio Sánchez Rodríguez,
                      M. Philippe Sands,
                      M. Carlos Jiménez Piernas,
                      M. Jean-Pierre Quéneudec,
                      M. Pierre-Marie Dupuy,
                      M. David A. Colson,
                      S. Exc. M. Roberto Flores Bermúdez.
   16. A l’audience, des questions ont été posées par les membres de la Cour,
auxquelles il a été répondu oralement et par écrit conformément au paragra-
phe 4 de l’article 61 du Règlement. Le Honduras a commenté oralement les
réponses orales du Nicaragua. En vertu de l’article 72 du Règlement, chacune
des Parties a présenté des observations écrites sur les réponses écrites qui
avaient été fournies par l’autre Partie.

                                          *
  17. Dans la requête, les demandes ci-après ont été formulées par le Nicara-
gua :
         « En conséquence, la Cour est priée de déterminer le tracé de la frontière
      maritime unique entre les mers territoriales, les portions de plateau conti-
      nental et les zones économiques exclusives relevant respectivement du
      Nicaragua et du Honduras, conformément aux principes équitables et aux
      circonstances pertinentes que le droit international général reconnaît
      comme s’appliquant à une délimitation de cet ordre.
         La présente demande de détermination d’une frontière maritime unique
      est subordonnée au pouvoir qu’a la Cour de fixer des délimitations dis-
      tinctes pour les droits afférents au plateau continental, d’une part, et,
      d’autre part, pour les pêcheries, dans le cas où, à la lumière des éléments
      de preuve, il apparaîtrait nécessaire de procéder de la sorte pour parvenir
      à une solution équitable.
         Bien que la présente requête ait pour principal objet d’obtenir une décla-
      ration sur la détermination de la frontière maritime ou des frontières mari-
      times, le Gouvernement du Nicaragua se réserve le droit de demander
      réparation pour toute mesure qui a pu entraver l’activité des bateaux de
      pêche battant pavillon nicaraguayen ou des navires immatriculés au Nica-

                                                                                11

                DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      667

    ragua alors qu’ils se trouvaient au nord du parallèle de latitude 14° 59′ 08″,
    dont le Honduras soutient qu’il constitue la ligne de délimitation. Le Nica-
    ragua se réserve aussi le droit de demander réparation pour toute extrac-
    tion de ressources naturelles qui aurait eu lieu ou pourrait avoir lieu à
    l’avenir dans une zone située au sud de la ligne de délimitation que la Cour
    fixera par son arrêt.
       Le Gouvernement du Nicaragua se réserve également le droit de com-
    pléter ou de modifier la présente requête, ainsi que de demander à la Cour
    d’indiquer les mesures conservatoires qui pourraient se révéler nécessaires
    pour préserver les droits du Nicaragua. »
   18. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
tées par les Parties :
Au nom du Gouvernement du Nicaragua,
dans le mémoire :
       « Compte tenu des éléments exposés dans le présent mémoire et, en par-
    ticulier, des éléments de preuve concernant les relations entre les Parties,
    Plaise à la Cour de dire et juger que :
       La bissectrice des lignes représentant les façades côtières des deux Parties,
    telle qu’appliquée et décrite aux paragraphes 22 et 29 du chapitre VIII, et
    illustrée sur la figure correspondante, constitue la ligne à retenir aux fins de
    la délimitation des secteurs contestés du plateau continental et des zones
    économiques exclusives dans la région du seuil nicaraguayen.
       La ligne médiane approximative, telle que décrite aux paragraphes 27
    et 29 du chapitre X, et illustrée sur la figure correspondante, constitue la
    limite à retenir aux fins de la délimitation des espaces contestés de la mer
    territoriale jusqu’à la limite extérieure de celle-ci, en l’absence d’un secteur
    contigu à l’embouchure du fleuve Coco et au point terminal de la frontière
    terrestre » ;
dans la réplique :
       « Conformément au paragraphe 4 de l’article 49 du Règlement de la
    Cour, le Gouvernement de la République du Nicaragua confirme les
    conclusions précédemment formulées dans son mémoire soumis à la Cour
    le 21 mars 2001. »
Au nom du Gouvernement du Honduras,
dans le contre-mémoire :
       « Compte tenu des considérations exposées dans le présent contre-
    mémoire et, en particulier, des éléments de preuve soumis à la Cour par les
    Parties,
    Plaise à la Cour de dire et juger que :
       1. La frontière, aux fins de la délimitation des zones contestées de la
    mer territoriale, jusqu’à sa limite extérieure, est une ligne droite horizon-
    tale qui part de l’embouchure actuelle du fleuve Coco, telle que convenue
    entre les Parties, et se termine à la limite des 12 milles, au point de jonction
    de cette limite avec le 15e parallèle (14° 59,8′) ; et que,
       2. La frontière, aux fins de la délimitation des zones contestées du pla-
    teau continental et de la zone économique exclusive dans la région, est
    une ligne qui part du point précité de la limite des 12 milles, en direc-

                                                                                 12

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                       668

    tion de l’est, et qui longe le 15e parallèle (14° 59,8′) jusqu’à la longitude
    du point de départ (82e méridien) de la frontière maritime établie par
    le traité de 1986 entre le Honduras et la Colombie ; et qu’en outre ou
    subsidiairement,
       3. Si la Cour décide de ne pas adopter la ligne indiquée ci-dessus aux
    fins de la délimitation du plateau continental et de la zone économique
    exclusive, est alors établie une ligne partant de la limite des 12 milles, en
    direction de l’est, jusqu’au 15e parallèle (14° 59,8′) et est dûment donné
    effet aux îles relevant de la souveraineté du Honduras situées juste au nord
    du 15e parallèle » ;
dans la duplique :
       « Au vu des considérations exposées dans le contre-mémoire du Hondu-
    ras et dans la présente duplique,
    Plaise à la Cour de dire et juger que :
       1. Du point fixé par la commission mixte Honduras-Nicaragua en 1962
    à 14° 59,8′ de latitude nord et 83° 08,9′ de longitude ouest jusqu’au point
    situé par 14° 59,8′ de latitude nord et 83° 05,8′ de longitude ouest, la
    démarcation de la frontière fluviale et la délimitation de la frontière mari-
    time séparant les juridictions du Honduras et du Nicaragua feront l’objet
    de négociations entre les Parties à la présente espèce, qui prendront en
    considération les caractéristiques géographiques changeantes de l’embou-
    chure du fleuve Coco ; et que,
       2. A l’est du point situé par 14° 59,8′ de latitude nord et 83° 05,8′ de lon-
    gitude ouest, la frontière maritime unique séparant les juridictions mari-
    times du Honduras et du Nicaragua suit le parallèle 14° 59,8′ de latitude
    nord jusqu’à atteindre la juridiction d’un Etat tiers. »
   19. Au cours de la procédure orale, les conclusions ci-après ont été présen-
tées par les Parties :
Au nom du Gouvernement du Nicaragua,
  A l’audience du 20 mars 2007 :
       « Au vu des considérations exposées dans le mémoire, la réplique et les
    plaidoiries, et plus particulièrement des éléments de preuve relatifs aux
    relations entre les Parties,
    Plaise à la Cour de dire et juger que :
       La bissectrice des lignes représentant les façades côtières des deux Parties,
    telle que présentée dans les écritures et à l’audience, et tracée à partir d’un
    point fixe situé à 3 milles environ de l’embouchure du fleuve par
    15° 02′ 00″ de latitude nord et 83° 05′ 26″ de longitude ouest, constitue la
    frontière maritime unique aux fins de la délimitation des zones en litige de
    la mer territoriale, de la zone économique exclusive et du plateau conti-
    nental dans la région du seuil nicaraguayen.
       Ainsi que l’a établi la sentence du roi d’Espagne de 1906, le point de
    départ de la délimitation est le thalweg de l’embouchure principale du
    fleuve Coco, où qu’elle se situe au moment considéré.
       Sans préjudice de ce qui précède, il est demandé à la Cour de trancher la
    question de la souveraineté sur les îles et cayes situées dans la zone en
    litige. »

                                                                                 13

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      669

Au nom du Gouvernement du Honduras,
  A l’audience du 23 mars 2007 :
      « Au vu des pièces de procédure et des plaidoiries, ainsi que des éléments
    de preuve soumis par les Parties,
    Plaise à la Cour de dire et juger que :
    1. Les îles de Bobel Cay, South Cay, Savanna Cay et Port Royal Cay,
       ainsi que l’ensemble des autres îles, cayes, rochers, bancs et récifs reven-
       diqués par le Nicaragua et situés au nord du 15e parallèle, relèvent de la
       souveraineté de la République du Honduras.
    2. Le point de départ de la frontière maritime à délimiter par la Cour est
       le point situé par 14° 59,8′ de latitude nord et 83° 05,8′ de longitude
       ouest. La frontière allant du point fixé par la commission mixte en 1962
       à 14° 59,8′ de latitude nord et 83° 08,9 de longitude ouest jusqu’au point
       de départ de la frontière maritime à délimiter par la Cour fera l’objet
       d’un accord entre les Parties à la présente espèce sur la base de la sen-
       tence rendue par le roi d’Espagne le 23 décembre 1906, qui a force obli-
       gatoire pour les Parties, et prendra en compte les caractéristiques géo-
       graphiques changeantes de l’embouchure du fleuve Coco (également
       dénommé Segovia ou Wanks).
    3. A l’est du point situé par 14° 59,8′ de latitude nord et 83° 05,8′ de lon-
       gitude ouest, la frontière maritime unique séparant les mers territo-
       riales, zones économiques exclusives et plateaux continentaux respectifs
       du Honduras et du Nicaragua suit le parallèle 14° 59,8′ de latitude
       nord, c’est-à-dire la frontière maritime actuelle, ou suit une ligne d’équi-
       distance ajustée, jusqu’à atteindre la juridiction d’un Etat tiers. »

                                     * * *

                              2. LA GÉOGRAPHIE

    2.1. La configuration des côtes nicaraguayennes et honduriennes
   20. La zone dans laquelle doit s’effectuer la délimitation demandée
dans la présente affaire se trouve dans le bassin de l’océan Atlantique,
communément appelé mer des Caraïbes, situé entre 9° et 22° de latitude
nord et 89° et 60° de longitude ouest (pour la géographie générale de la
zone, voir ci-après, p. 670, le croquis no 1). La mer des Caraïbes s’étend
sur une superficie d’environ 2 754 000 kilomètres carrés (1 063 000 milles
carrés), entre les masses terrestres de l’Amérique du Nord et de l’Amé-
rique du Sud. Elle constitue un bras de l’océan Atlantique partiellement
entouré, au nord et à l’est, par les îles des Antilles et limité, au sud et à
l’ouest, par l’Amérique du Sud et par l’Amérique centrale.
   21. La mer des Caraïbes est bordée par les côtes continentales du
Venezuela, de la Colombie et du Panama au sud, et par celles du
Costa Rica, du Nicaragua, du Honduras, du Guatemala, du Belize et de
la péninsule mexicaine du Yucatán à l’ouest. Au nord et à l’est, elle est
bordée par les îles des Grandes Antilles — Cuba, Hispaniola, la Jamaïque
et Porto Rico — et par les Petites Antilles, qui consistent en un arc d’îles

                                                                                14

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   670




                                            15

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  671

s’étendant des îles Vierges au nord-est aux îles de Trinité-et-Tobago,
au large de la côte du Venezuela, au sud-est.
    22. La mer des Caraïbes se divise en quatre bassins sous-marins prin-
cipaux — les bassins du Yucatán, des Caïmanes, de la Colombie et du
Venezuela — séparés les uns des autres par des dorsales et des massifs
sous-marins. Le plus septentrional, celui du Yucatán, est séparé du golfe
du Mexique par le détroit du Yucatán, entre l’île de Cuba et la péninsule
mexicaine du Yucatán. Le bassin des Caïmanes, qui se trouve plus au
sud, est partiellement séparé de celui du Yucatán par la dorsale des Caï-
manes, qui court de la partie méridionale de Cuba en direction du Gua-
temala, en Amérique centrale, et, à mi-chemin, s’élève à la surface pour
former les îles Caïmanes.
    23. Le Nicaragua et le Honduras sont situés dans la partie sud-ouest
de la mer des Caraïbes. Au sud du Nicaragua se trouvent le Costa Rica et
le Panama et, à l’est, le Nicaragua fait face à la côte continentale de la
Colombie. Au nord-ouest du Honduras se trouvent le Guatemala, le
Belize et le Mexique et, au nord, le Honduras fait face à Cuba et aux îles
Caïmanes. Enfin, au nord-est du Nicaragua et du Honduras se trouve
l’île de la Jamaïque, dont la pointe sud-ouest est située à quelque 340 mil-
les marins de l’embouchure du fleuve Coco, point d’aboutissement sur la
côte caraïbe de la frontière terrestre entre le Nicaragua et le Honduras.
    24. La façade côtière du Nicaragua sur la mer des Caraïbes s’étend sur
environ 480 kilomètres. La côte se dirige légèrement vers le sud-quart-
sud-ouest après le cap Gracias a Dios, conservant cette direction jusqu’à
la frontière entre le Nicaragua et le Costa Rica, à l’exception d’une saillie
vers l’est à Punta Gorda (14° 19′ de latitude nord).
    25. Le Honduras, pour sa part, présente, sur la mer des Caraïbes, une
façade côtière d’environ 640 kilomètres orientée généralement d’est en
ouest, entre 15° et 16° de latitude nord. Sur son segment hondurien,
la côte centraméricaine bordant la mer des Caraïbes s’oriente d’abord
vers le nord, du cap Gracias a Dios jusqu’à Cabo Falso (15° 14′ de
latitude nord), pour s’infléchir ensuite vers l’ouest. Au cap Camarón
(15° 59′ de latitude nord), la côte change plus brutalement de direction
et s’oriente quasiment plein ouest jusqu’à la frontière entre le Honduras
et le Guatemala.
    26. Les deux littoraux forment approximativement un angle droit qui
fait saillie en mer. La convexité de la côte est accentuée par le cap Gracias
a Dios, situé à l’embouchure du fleuve Coco, dont le cours se dirige de
manière générale vers l’est à l’approche de la côte et qui se jette dans la
mer à la pointe orientale du cap. Le cap Gracias a Dios constitue le point
de convergence des façades côtières des deux Etats. Il dessine une conca-
vité de part et d’autre et présente deux pointes séparées de quelques cen-
taines de mètres, une sur chaque rive du fleuve Coco.
    27. La marge continentale prolongeant la côte orientale du Nicaragua
et du Honduras est généralement appelée « seuil nicaraguayen ». Il s’agit
d’une plate-forme triangulaire relativement plane, située à une vingtaine
de mètres de profondeur. A peu près à mi-chemin entre les côtes du

                                                                          16

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  672

Honduras et du Nicaragua et celle de la Jamaïque, le seuil nicaraguayen
s’achève par un dénivelé abrupt de plus de 1500 mètres. Avant d’attein-
dre ces plus grandes profondeurs, le seuil est interrompu par plusieurs
bancs de grande taille tels que Thunder Knoll Bank et Rosalind Bank
(également appelé Rosalinda Bank), séparés de la plate-forme principale
par des chenaux plus profonds atteignant plus de 200 mètres. Dans la
zone peu profonde de la dorsale, à proximité de la masse continentale du
Nicaragua et du Honduras, se trouvent de nombreux récifs, dont certains
sont découverts et constituent des cayes.
   28. Les cayes sont de petites îles de faible altitude, formées principale-
ment du sable provenant du délitement des récifs coralliens sous l’action
des vagues et déposé ensuite par le vent. Les plus grandes peuvent accu-
muler suffisamment de sédiments pour qu’une végétation s’y développe
et s’y fixe. Les eaux tropicales peu profondes de l’ouest de la mer des
Caraïbes se prêtent à la formation de récifs coralliens. Les cayes, en
particulier les plus petites, sont extrêmement vulnérables aux tempêtes
tropicales et aux ouragans, fréquents dans les Caraïbes.
   29. Les formations insulaires situées sur le plateau continental face au
cap Gracias a Dios, au nord du 15e parallèle, comprennent Bobel Cay,
Savanna Cay, Port Royal Cay et South Cay, situées à une distance de
30 à 40 milles marins à l’est de l’embouchure du fleuve Coco.
   Dans le présent arrêt, les noms des formations maritimes qui apparais-
sent tant dans le texte anglais que dans le texte français ainsi que sur les
croquis sont ceux le plus couramment utilisés, qu’ils soient espagnols ou
anglais.
   30. La zone située au nord-est du cap Gracias a Dios comprend aussi
un certain nombre d’importants bancs de pêche situés à une distance
de 60 à 170 milles marins de l’embouchure du fleuve Coco. Les plus im-
portants sont Middle Bank, Thunder Knoll Bank, Rosalind Bank et
Gorda Bank.

        2.2. La géomorphologie de l’embouchure du fleuve Coco
   31. La zone terrestre qui jouxte les zones maritimes en litige, connue
sous le nom de côte des Mosquitos ou Misquitos, se compose de deltas,
bancs de sable et lagunes. Elle se caractérise par des changements mor-
phologiques marqués et rapides. En conséquence, au nord et au sud du
cap Gracias a Dios, la côte présente un caractère accumulatif typique :
le rivage est formé de longues îles barrières ou flèches sablonneuses.
Nombre d’entre elles se déplacent constamment et se referment progres-
sivement autour de lagunes qui finissent par se remplir de fins sédiments
pour se transformer en terre ferme. Une succession de lagunes côtières
s’étend depuis le cap Camarón au Honduras jusqu’à Bluefields, ville du
sud de la côte caraïbe du Nicaragua. Ce chapelet de lagunes est séparé de
la mer par de minces bancs de sable. Ces lagunes sont plutôt des étendues
d’eau peu profondes formées par les cours d’eau à leur embouchure que
des bras de mer. Des sédiments s’y déposent continuellement et des bar-

                                                                          17

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  673

rières de sable en obstruent l’entrée. Les effets les plus notables sont
l’accrétion rapide et l’avancée inéluctable de la façade côtière dues aux
constants dépôts terrigènes charriés par les cours d’eau jusqu’à la mer.
Ces dépôts sont causés par la forte érosion des montagnes à l’intérieur
des terres, les pluies abondantes et le débit important des cours d’eau qui
drainent le versant caraïbe de la région.
   32. Le fleuve Coco est le plus long de l’isthme centraméricain, et son
débit l’un des plus importants. Du point de vue géomorphologique, son
embouchure est un delta typique, qui forme sur la côte une avancée cons-
tituant un cap : le cap Gracias a Dios. Tous les deltas sont par définition
des accidents géographiques de caractère instable dont la taille et la
forme évoluent sur des périodes relativement courtes. Le fleuve Coco
repousse progressivement le cap Gracias a Dios vers la mer en charriant
de grandes quantités d’alluvions. Les sédiments qu’il dépose sont disper-
sés par un réseau de chenaux fluviaux divergents et mouvants, ce qui
donne naissance à une plaine deltaïque. La hiérarchie de ces chenaux flu-
viaux évolue rapidement, les chenaux principaux pouvant en peu de
temps devenir des chenaux secondaires et inversement. Les sédiments
accumulés dans le delta sont ensuite transportés et redéposés le long de la
côte hondurienne par le courant des Caraïbes et le long de la côte nica-
raguayenne par le courant cyclonique Colombie-Panama (un courant cir-
culant dans le sens inverse des aiguilles d’une montre le long de la côte
nicaraguayenne). En résumé, le delta du fleuve Coco et même les côtes
situées au nord et au sud de celui-ci présentent un morphodynamisme
très actif. Il s’ensuit que la forme de l’embouchure du fleuve change cons-
tamment, et que des îles et hauts-fonds instables se constituent dans cette
embouchure là où le fleuve dépose une grande partie de ses sédiments.

                                    *   *

                       3. LE CONTEXTE HISTORIQUE
   33. Le Nicaragua et le Honduras, qui avaient été sous souveraineté
espagnole, devinrent tous deux des Etats indépendants en 1821. Ils for-
mèrent par la suite avec le Guatemala, El Salvador et le Costa Rica la
République fédérale d’Amérique centrale, également connue sous le nom
de Provinces-Unies d’Amérique centrale, qui exista de 1823 à 1840.
En 1838, le Nicaragua et le Honduras firent sécession de la Fédération,
en conservant chacun le territoire qui était le sien. Au cours de la période
comprise entre 1838 et 1840, la Fédération se désintégra.
   34. Le 25 juillet 1850, la République du Nicaragua et la reine d’Es-
pagne signèrent un traité reconnaissant l’indépendance du Nicaragua. Aux
termes de ce traité, la reine d’Espagne reconnaissait « la République du
Nicaragua comme un Etat libre, souverain et indépendant comprenant
l’intégralité des territoires qui lui apparten[ai]ent d’une mer à l’autre,
ainsi que de ceux qui lui appartiendr[aie]nt plus tard » (art. II). Le traité
disposait également que la reine d’Espagne renonçait à

                                                                          18

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   674

    « la souveraineté, aux droits et aux prétentions qu’elle dét[enait] ou
    nourri[ssait] sur le territoire américain situé entre l’Atlantique et le
    Pacifique, avec ses îles adjacentes, connu sous le nom de province du
    Nicaragua, aujourd’hui République du même nom, ainsi que sur les
    autres territoires incorporés à ladite République » (art. I).
Les noms des îles adjacentes appartenant au Nicaragua n’étaient pas pré-
cisés dans le traité.
   35. Le 15 mars 1866, la République du Honduras et la reine d’Espagne
signèrent un traité reconnaissant l’indépendance du Honduras. Aux
termes de ce traité, la reine d’Espagne reconnaissait la République du
Honduras
    « comme un Etat libre, souverain et indépendant comprenant l’inté-
    gralité du territoire de ce qui fut la province du même nom pendant
    la période de la domination espagnole, tel que ledit territoire [était]
    délimité à l’est, au sud-est et au sud par la République du Nicara-
    gua » (art. I).
Le traité disposait également que la reine renonçait « à la souveraineté,
aux droits et aux prétentions qu’elle déten[ait] ou nourri[ssait] sur le ter-
ritoire de ladite République ». Le traité reconnaissait le territoire hondu-
rien comme comprenant « les îles adjacentes situées le long de ses côtes
dans les deux océans », sans désigner ces îles nommément.
   36. Le Nicaragua et le Honduras tentèrent par la suite de délimiter
leur frontière en signant le traité Ferrer-Medina en 1869 et le traité Ferrer-
Uriarte en 1870, mais aucun de ces deux accords n’entra en vigueur.
   37. Le 7 octobre 1894, le Nicaragua et le Honduras réussirent à
conclure un traité général de frontières, connu sous le nom de traité
Gámez-Bonilla, qui entra en vigueur le 26 décembre 1896 (C.I.J. Recueil
1960, p. 199-202). L’article II du traité, conformément au principe de
l’uti possidetis juris, disposait que « chaque République [était] maîtresse
des territoires qui, à la date de l’indépendance, constituaient respective-
ment les provinces du Honduras et du Nicaragua ». L’article premier du
traité prévoyait en outre la constitution d’une commission mixte des
limites chargée de la démarcation de la frontière entre le Nicaragua et le
Honduras :
       « Les Gouvernements du Honduras et du Nicaragua nommeront
    des commissaires qui, dûment autorisés, organiseront une commis-
    sion mixte des limites chargée de résoudre de façon amicale tous les
    doutes et tous les différends pendants et de tracer sur le terrain la
    ligne frontière indiquant la limite entre les deux républiques. »

   38. La commission, qui se réunit de 1900 à 1904, fixa la frontière entre
le golfe de Fonseca sur l’océan Pacifique et le Portillo de Teotecacinte,
situé à une distance équivalant à environ un tiers de la largeur du terri-
toire, mais ne fut pas en mesure de déterminer la frontière entre ce point
et la côte atlantique. En application de l’article III du traité Gámez-

                                                                           19

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   675

Bonilla, le Nicaragua et le Honduras soumirent ultérieurement leur dif-
férend relatif à la portion de la frontière qui n’avait pu être déterminée au
roi d’Espagne, arbitre unique. Le roi Alphonse XIII d’Espagne rendit le
23 décembre 1906 une sentence arbitrale qui fixait la frontière depuis
l’embouchure du fleuve Coco, au cap Gracias a Dios, jusqu’au Portillo de
Teotecacinte. Le dispositif de la sentence était ainsi libellé :
       « Le point extrême limitrophe commun sur la côte atlantique sera
    l’embouchure du fleuve Coco, Segovia ou Wanks dans la mer, près
    du cap Gracias a Dios, en considérant comme embouchure du fleuve
    celle de son bras principal entre Hara et l’île de San Pío où se trouve
    ledit cap, les îlots ou cayos qui existent dans ledit bras principal
    avant d’atteindre la barre restant au Honduras et le Nicaragua
    conservant la rive sud de ladite embouchure principale, l’île de San
    Pío y comprise, ainsi que la baie et le village de Cabo de Gracias a
    Dios et le bras ou estero appelé Gracias qui aboutit à la baie de Gra-
    cias a Dios entre le continent et l’île de San Pío susnommée.

      A partir de l’embouchure du Segovia ou Coco, la ligne frontière
    suivra la vaguada ou thalweg de ce fleuve vers l’amont, sans inter-
    ruption, jusqu’à son confluent avec le Poteca ou Bodega et, de ce
    point, ladite ligne frontière quittera le fleuve Segovia en continuant
    par le thalweg du susdit affluent Poteca ou Bodega, vers l’amont,
    jusqu’à sa jonction avec la rivière Guineo ou Namaslí.
      A partir de cette jonction, la ligne frontière suivra la direction qui
    correspond à la démarcation du sitio de Teotecacinte, d’après le bor-
    nage effectué en 1720, pour finir au portillo de Teotecacinte, de sorte
    que ledit sitio demeure en entier sous la juridiction du Nicaragua. »
    (Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906
    (Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 202-203.)

   39. Le Nicaragua contesta par la suite, dans une note du 19 mars 1912,
la validité et le caractère obligatoire de la sentence arbitrale. Après plu-
sieurs tentatives infructueuses de règlement du différend et un certain
nombre d’incidents frontaliers survenus en 1957, le conseil de l’OEA se
saisit cette même année de la question. Grâce à la médiation d’une com-
mission ad hoc créée par celui-ci, le Nicaragua et le Honduras convinrent
de soumettre leur différend à la Cour internationale de Justice.
   40. Dans sa requête introductive d’instance déposée le 1er juillet 1958,
le Honduras priait la Cour de dire et juger que la non-exécution par le
Nicaragua de la sentence arbitrale « constitu[ait] une violation d’un enga-
gement international » (ibid., p. 195) et que le Nicaragua était tenu d’exé-
cuter la sentence. Le Nicaragua, quant à lui, priait la Cour de dire et
juger que la décision du roi d’Espagne n’avait pas « le caractère d’une
sentence arbitrale obligatoire », qu’elle n’était de toute façon pas « suscep-
tible d’exécution, vu les lacunes, contradictions et obscurités qui l’affec-
t[ai]ent », et que le Nicaragua et le Honduras se trouvaient « relativement

                                                                           20

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     676

à leur frontière dans la même situation juridique qu’avant le 23 décembre
1906 » (Sentence arbitrale rendue par le roi d’Espagne le 23 décembre
1906 (Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 198 et 199),
date de la sentence.
   41. Dans son arrêt, la Cour, après examen des arguments des Parties
et des éléments de preuve contenus dans le dossier de l’affaire, jugea tout
d’abord que « les Parties [avaient] suivi ... la procédure qui avait été
convenue pour la présentation de leurs thèses respectives » à un arbitre,
en application du traité Gámez-Bonilla. Ainsi, la désignation du roi
Alphonse XIII comme arbitre chargé de trancher la question des limites
entre les deux Parties était valide. La Cour examina ensuite l’alléga-
tion du Nicaragua selon laquelle le traité Gámez-Bonilla était arrivé à
expiration lorsque le roi d’Espagne accepta la fonction d’arbitre et
jugea que « le traité Gámez-Bonilla [était] resté en vigueur jusqu’au
24 décembre 1906 et que c’[était] bien dans les limites de sa durée
que le roi a[vait] accepté, le 17 octobre 1904, d’être désigné comme
arbitre ».
   42. La Cour ajouta que,
     « attendu que le Nicaragua a librement accepté la désignation du roi
     d’Espagne comme arbitre ; que le Nicaragua n’a soulevé aucune
     objection à la compétence arbitrale du roi d’Espagne, soit pour le
     motif d’irrégularités dans sa désignation comme arbitre, soit pour le
     motif de l’expiration du traité Gámez-Bonilla avant même que le roi
     d’Espagne eût signifié son acceptation des fonctions d’arbitre ; et que
     le Nicaragua a pleinement pris part à la procédure arbitrale devant
     le roi, la Cour considère que ce pays n’est plus en droit d’invoquer
     l’un ou l’autre des deux motifs comme causes de nullité de la sen-
     tence » (ibid., p. 209).
   43. La Cour se pencha ensuite sur l’allégation du Nicaragua selon
laquelle la sentence était « nulle » au motif qu’elle aurait été entachée des
vices suivants : a) « excès de pouvoir », b) « erreurs essentielles » et c) « dé-
faut ou insuffisance de motifs à l’appui des conclusions de l’arbitre ».
   44. La Cour indiqua que le Nicaragua « a[vait], par ses déclarations
expresses et par son comportement, reconnu le caractère valable de la
sentence et ... n’[était] plus en droit de revenir sur cette reconnaissance
pour contester la validité de la sentence ». Même en l’absence d’une telle
reconnaissance, « la sentence, selon la Cour, dev[ait] encore être reconnue
comme valable » pour les raisons suivantes.
   Premièrement, la Cour n’était pas en mesure de confirmer l’allégation
selon laquelle le roi d’Espagne avait excédé les pouvoirs qui lui avaient
été conférés. Deuxièmement, elle n’avait pu trouver dans l’argumentation
du Nicaragua aucune indication précise quant aux « erreurs essentielles »
qui auraient eu pour effet, comme le prétendait le Nicaragua, « d’entraî-
ner la nullité de la sentence ». A ce sujet, la Cour fit observer que « [l]es
cas d’« erreur essentielle » que le Nicaragua a[vait] portés à [son]
attention ... se rédui[s]aient tout au plus à l’appréciation des documents et

                                                                              21

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     677

autres preuves présentés à l’arbitre ». Troisièmement, la Cour rejeta le
dernier motif de nullité invoqué par le Nicaragua, en concluant que
     « l’examen de la sentence montr[ait] qu’elle trait[ait] en ordre logique
     et avec quelque détail de toutes les considérations pertinentes et que
     les conclusions de l’arbitre [étaient] fondées sur un raisonnement et
     des explications suffisants » (Sentence arbitrale rendue par le roi
     d’Espagne le 23 décembre 1906 (Honduras c. Nicaragua), arrêt,
     C.I.J. Recueil 1960, p. 215 et 216).
   45. La Cour examina pour finir l’argument du Nicaragua selon lequel
la sentence n’était pas susceptible d’exécution, vu les « lacunes, contradic-
tions et obscurités qui l’affect[ai]ent ». A ce sujet, la Cour nota ce qui suit :
        « Eu égard au clair énoncé du dispositif de la sentence [qui définit
     comme point extrême limitrophe commun sur la côte de l’Atlantique
     l’embouchure du fleuve Segovia ou Coco dans la mer] et aux consi-
     dérants qui le justifient, la Cour n’estime pas que la sentence ne soit
     pas susceptible d’exécution en raison de lacunes, contradictions ou
     obscurités. »
  46. Dans le dispositif de son arrêt, la Cour conclut que la sentence
arbitrale rendue par le roi d’Espagne le 23 décembre 1906 était valable et
obligatoire et que le Nicaragua était tenu de l’exécuter (ibid., p. 217).

   47. Le Nicaragua et le Honduras n’étant pas parvenus à se mettre
d’accord par la suite sur la manière d’appliquer la sentence arbitrale de
1906, le Nicaragua demanda l’intervention de la commission interaméri-
caine de la paix. Celle-ci constitua alors une commission mixte qui
acheva la démarcation de la frontière par la pose de bornes en 1962. La
commission mixte détermina que la frontière terrestre partirait de
l’embouchure du fleuve Coco, située par 14° 59,8′ de latitude nord et
83° 08,9′ de longitude ouest.
   48. De 1963 à 1979, le Honduras et le Nicaragua entretinrent des rela-
tions généralement amicales. Les premiers efforts de négociation bilaté-
rale entre les Parties au sujet de la frontière maritime dans la mer des
Caraïbes remontent à la demande formulée par le Nicaragua dans une
note diplomatique datée du 11 mai 1977. Dans cette note adressée au mi-
nistre hondurien des affaires étrangères, l’ambassadeur du Nicaragua au
Honduras indiquait que son « gouvernement souhait[ait] engager des
pourparlers en vue de la délimitation définitive de la zone marine et sous-
marine dans l’océan Atlantique et la mer des Caraïbes ».
   Par une note diplomatique datée du 20 mai 1977, le ministre hondurien
des affaires étrangères répondit que « son gouvernement accept[ait] avec
plaisir l’ouverture de négociations » relatives à la délimitation maritime.
Cependant, ces négociations ne progressèrent pas en raison de la révolu-
tion sandiniste qui renversa le gouvernement Somoza en juillet 1979.
Dans la période qui suivit, et jusqu’en 1990 (date d’investiture du nou-

                                                                              22

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  678

veau Gouvernement nicaraguayen, dirigé par Violeta Chamorro), les
relations entre le Nicaragua et le Honduras se détériorèrent.
   49. Le 21 septembre 1979, le Honduras adressa au Nicaragua une note
diplomatique faisant état de ce qu’un bateau de pêche hondurien avait
été attaqué par le Nicaragua à 8 milles au nord du 15e parallèle, qui,
selon la note, servait « de limite entre le Honduras et le Nicaragua ». Le
24 septembre 1979, en réponse au Honduras, le Nicaragua promit dans
une note diplomatique d’ouvrir une enquête urgente au sujet de « la cap-
ture [d’un] bateau de pêche à moteur hondurien ... et de son équipage par
[un] bateau de pêche hondurien ... utilisé par les forces régulières nicara-
guayennes ». La note nicaraguayenne ne faisait pas mention de l’affirma-
tion du Honduras selon laquelle le 15e parallèle servait de limite entre les
deux pays.
   50. Le 19 décembre 1979, le Nicaragua promulgua la loi sur le plateau
continental et la mer adjacente. Aux termes du préambule de cette loi,
avant 1979,
    « l’intervention étrangère a[vait] empêché le plein exercice par le
    peuple du Nicaragua [des] droits [de la nation] sur le plateau conti-
    nental et la mer adjacente, droits qui, du point de vue de l’histoire,
    de la géographie comme du droit international, appartiennent à la
    nation nicaraguayenne ».
L’article 2 de cette loi était ainsi libellé : « La souveraineté et la compé-
tence du Nicaragua s’étendent au-delà de la mer adjacente à ses côtes sur
une longueur de 200 milles marins. » La carte officielle du plateau conti-
nental du Nicaragua publiée en 1980 et la carte officielle de la République
datée de 1982 comportaient l’une et l’autre un encadré comprenant Rosa-
lind, Serranilla et diverses zones adjacentes jusqu’au 17e parallèle.
   51. Le 11 janvier 1982, le Honduras promulgua une nouvelle constitu-
tion dont l’article 10 disposait qu’appartenaient au Honduras, entre
autres, les cayes de Palo de Campeche et de Media Luna, les bancs de
Salmedina, Providencia, De Coral, Rosalind et Serranilla, « ainsi que
tou[te]s les autres formations situées dans l’Atlantique et qui, his-
toriquement, géographiquement et juridiquement, sont les siennes ».
Par ailleurs, l’article 11 de cette constitution proclamait une zone écono-
mique exclusive de 200 milles marins.
   52. Le 23 mars 1982, le Honduras adressa une note diplomatique au
Nicaragua au sujet d’un incident survenu le 21 mars 1982, déclenché par
la capture de quatre bateaux de pêche honduriens au nord du 15e paral-
lèle par deux vedettes des gardes-côtes nicaraguayens qui avaient ensuite
remorqué ces bateaux jusqu’à Puerto Cabezas, port nicaraguayen situé
par environ 14° de latitude nord. Dans cette note, le Honduras affirmait
que le 15e parallèle était traditionnellement reconnu comme ligne frontière :
      « Dimanche, le 21 de ce mois, deux vedettes des gardes-côtes de la
    marine sandiniste ont pénétré jusqu’aux cayes de Bobel et de Media
    Luna, à 16 milles au nord du 15e parallèle, qui est la ligne de partage

                                                                          23

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  679

    traditionnellement reconnue par les deux pays dans l’océan Atlan-
    tique. En violation flagrante de la souveraineté de notre Etat dans
    des eaux placées sous juridiction hondurienne, ces navires ont ensuite
    capturé quatre bateaux de pêche honduriens et leurs équipages, tous
    de nationalité hondurienne, avant de les transférer à Puerto Cabezas
    au Nicaragua. »
   53. Le 14 avril 1982, le Nicaragua répondit dans une note diploma-
tique qu’il n’avait jamais reconnu de frontière maritime avec le Honduras
dans la mer des Caraïbes :
       « Votre Excellence rapporte dans sa note que, le dimanche 21 mars,
    deux de nos garde-côtes auraient « pénétré jusqu’aux cayes de Bobel
    et de Media Luna, à 16 milles au nord du 15e parallèle, qui est la
    ligne de partage traditionnellement reconnue par les deux pays dans
    l’Atlantique ». Cette affirmation est pour le moins surprenante,
    d’autant que le Nicaragua n’a pas reconnu de frontière avec le Hon-
    duras dans la mer des Caraïbes et qu’aucune frontière maritime
    entre le Honduras et le Nicaragua n’y a à ce jour été définie. Le
    Nicaragua entend bien qu’il puisse y avoir au Honduras une volonté
    d’établir ledit parallèle comme frontière. Cependant le Nicaragua ne
    l’a à aucun moment reconnu comme telle puisque cela constituerait
    une atteinte à son intégrité territoriale et à sa souveraineté nationale.
    Conformément aux règles établies du droit international, les questions
    territoriales doivent nécessairement être réglées par un accord en
    bonne et due forme, en conformité avec les lois propres de chaque
    Etat signataire. Par conséquent, le Nicaragua, n’ayant à ce jour conclu
    aucun accord de cette nature, rejette l’affirmation de Votre Excellence
    en ce qu’elle revient à revendiquer l’établissement de la frontière
    honduro-nicaraguayenne dans la mer des Caraïbes au 15e parallèle. »
Le Nicaragua ajoutait dans cette note qu’il estimait que des négociations
en vue de la délimitation dans la mer des Caraïbes « [devaient être]
conduites en commissions mixtes », mais que, « afin d’empêcher que ces
questions n’aboutissent à des frictions entre nos deux Etats », la discus-
sion de ces problèmes devait être « reporté[e] à un moment propice à des
négociations ».
   54. Par une note diplomatique datée du 3 mai 1982, le ministre hon-
durien des affaires étrangères poursuivit l’échange en proposant, dans
l’attente d’un règlement du problème, l’établissement d’une ligne ou
d’une zone temporaire qui ne porterait pas atteinte aux droits maritimes
que les deux Etats pourraient revendiquer ultérieurement dans la mer des
Caraïbes :
       « Je suis d’accord avec Votre Excellence lorsqu’elle déclare que la
    frontière maritime entre le Honduras et le Nicaragua n’a pas été déli-
    mitée en droit. L’on ne peut cependant nier qu’il existe, ou du moins
    qu’il existait, une ligne de partage traditionnellement acceptée, à
    savoir le parallèle qui traverse le cap Gracias a Dios. Il n’est pas

                                                                          24

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                 680

    d’autre explication au fait que les incidents frontaliers ont lieu
    depuis quelques mois seulement, et avec une inquiétante fréquence,
    entre nos deux pays.
      Néanmoins, je conviens avec Votre Excellence que le moment est
    mal choisi pour entamer une discussion relative à la frontière
    maritime...
      Il est clair, d’après les déclarations de Votre Excellence et de mon
    gouvernement, que nos deux pays désirent préserver la paix et s’abs-
    tenir d’introduire de nouvelles causes de controverse dans les cir-
    constances présentes. Dans ce but, j’estime qu’il est nécessaire
    d’adopter une sorte de critère, quand bien même officieux et transi-
    toire, afin d’éviter les incidents tels que ceux qui nous occupent pré-
    sentement. L’établissement temporaire d’une ligne ou d’une zone
    — sans préjuger des revendications futures de chacun des deux
    Etats — pourrait être envisagé afin de servir d’indicateur temporaire
    de leurs zones de juridiction respectives. Je suis convaincu que le dia-
    logue franc et cordial que nous avons déjà amorcé permettra de
    dégager une solution satisfaisante pour les deux parties. »
   55. Le 18 septembre 1982, le Honduras adressa au Nicaragua une note
diplomatique par laquelle il protestait au sujet d’une attaque que le Nica-
ragua aurait lancée ce jour-là contre un bateau de pêche hondurien à
proximité des cayes de Bobel et de Media Luna, au nord du 15e parallèle.
   56. Par une note diplomatique datée du 19 septembre 1982, le Nicara-
gua rejeta la proposition hondurienne faite dans la note diplomatique du
ministre hondurien des affaires étrangères, datée du 3 mai 1982, d’établir
une ligne ou une zone temporaire, et contesta en outre la version hondu-
rienne des faits relatifs à l’attaque contre un bateau de pêche avancée par
le Honduras dans sa note du 18 septembre 1982. En particulier, le Nica-
ragua notait que
    « le Gouvernement du Nicaragua manifeste sa profonde stupéfaction
    devant certaines affirmations formulées dans votre note [du 18 sep-
    tembre 1982] relativement à la zone juridictionnelle dans la mer des
    Caraïbes. Comme nous l’avons fait remarquer dans nos notes anté-
    rieures, la frontière maritime entre le Honduras et le Nicaragua dans
    cette mer n’est pas tracée et il n’existe aucune limite traditionnelle
    entre nos deux pays dans ces eaux. Cette réalité incontestable a été
    déjà acceptée par la République du Honduras dans la note
    no 254DSM du 3 mai courant, adressée par S. Exc. M. Edgardo Paz
    Barnica, ministre hondurien des affaires étrangères, au ministre nica-
    raguayen, M. Miguel D’Escoto Brockmann, et qui contient le pas-
    sage suivant : « Je suis d’accord avec Votre Excellence lorsqu’elle
    déclare que la frontière maritime entre le Honduras et le Nicaragua
    n’est pas délimitée en droit. » »
 57. Le 27 juin 1984, le Honduras adressa au Nicaragua une note diplo-
matique dans laquelle il protestait contre la carte officielle du Nicaragua

                                                                         25

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   681

de 1982, demandant qu’elle soit modifiée au motif que les bancs et cayes
de Rosalind et de Serranilla, dont le Honduras revendiquait la souverai-
neté, étaient représentées par erreur sur cette carte.
   58. Des échanges d’accusations relatives à des incursions qui auraient
été menées dans la zone maritime litigieuse se poursuivirent pendant les
années quatre-vingt et quatre-vingt-dix, y compris pendant les périodes
de négociations bilatérales. De nombreux incidents ayant donné lieu,
dans les parages du 15e parallèle, à la saisie ou à l’attaque par chacun des
deux Etats de bateaux de pêche appartenant à l’autre sont rapportés dans
une série d’échanges de notes diplomatiques des Etats.
   59. Le Honduras conclut un traité de délimitation maritime avec la
Colombie le 2 août 1986. Le 8 septembre 1986, le Nicaragua adressa au
Honduras une note diplomatique indiquant que ledit traité « prétend[ait]
partager entre le Honduras et la Colombie de larges zones comprenant
des territoires insulaires, leurs mers adjacentes ainsi que le plateau conti-
nental, soumis à la souveraineté nicaraguayenne en vertu de l’histoire, de
la géographie et du droit ».
   60. En réponse, le Honduras adressa au Nicaragua une note diploma-
tique datée du 29 septembre 1986 dans laquelle il était indiqué que le
traité en question
    « constitu[ait] l’expression de la volonté souveraine de deux Etats
    d’établir leur frontière maritime dans des zones sur lesquelles le
    Nicaragua n’exerçait pas et n’avait jamais exercé la moindre juridic-
    tion, étant donné qu’il n’[était] capable de citer aucun argument his-
    torique, géographique ou juridique à l’appui de ses prétentions selon
    lesquelles ces zones lui appartenaient ».
Le Honduras indiquait en outre dans la même note qu’il était disposé à
entamer des négociations avec le Gouvernement nicaraguayen concer-
nant la délimitation maritime.
   61. Par une déclaration commune des ministres des affaires étrangères
du Honduras et du Nicaragua faite le 5 septembre 1990, les Parties consti-
tuèrent une commission mixte des affaires maritimes. Aux termes de cette
déclaration commune, la commission devait « prévenir et résoudre les
problèmes d’ordre maritime entre les deux pays ». La déclaration com-
mune indiquait également que ladite commission « examine[rait] en prio-
rité les questions relatives à la délimitation des espaces maritimes dans le
golfe de Fonseca et sur la côte atlantique, ainsi que les problèmes en
découlant pour les pêcheries ». La commission mixte se réunit pour la
première fois le 27 mai 1991.
   62. Dans une déclaration commune ultérieure, faite le 29 novembre
1991, les Parties indiquèrent qu’il était « nécessaire de rechercher des solu-
tions compatibles avec l’idéal d’intégration de l’Amérique centrale ». Le
Nicaragua affirme à cet égard qu’il
    « convient [d’interpréter] cette déclaration comme manifestant d’une
    part une intention générale, à savoir que le Nicaragua et le Hondu-

                                                                           26

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                 682

    ras s’abstiendraient de conclure avec des Etats non centraméricains
    des accords risquant de porter préjudice à l’une ou à l’autre Partie, et
    d’autre part une intention spécifique, à savoir que le Honduras s’abs-
    tiendrait de ratifier le traité de délimitation maritime qu’il avait
    conclu avec la Colombie en août 1986. Le Nicaragua accepta pour
    sa part de se désister de l’instance l’opposant au Honduras devant la
    Cour [centraméricaine de justice]. »

   63. La commission mixte des affaires maritimes se réunit une deuxième
fois le 5 août 1992 et devait tenir une nouvelle réunion le 7 juillet 1993,
mais celle-ci fut reportée. Le 24 mars 1995, le Nicaragua proposa que les
Parties étudient à nouveau la délimitation des espaces maritimes dans la
mer des Caraïbes. La commission mixte des affaires maritimes fusionna
le 20 avril 1995 avec la commission de la coopération frontalière afin de
constituer une nouvelle commission bilatérale, qui tint sa première réu-
nion le 20 avril 1995 ; il fut convenu lors de celle-ci de constituer une
sous-commission chargée des questions de délimitation dans la mer des
Caraïbes et de la démarcation d’espaces déjà délimités dans le golfe de
Fonseca. La sous-commission fut effectivement constituée à la deuxième
réunion de la commission bilatérale tenue les 15 et 16 juin 1995, mais fut
incapable de régler les différends sur les questions de délimitation dans la
mer des Caraïbes (sa dernière réunion, qui devait se tenir le 25 avril 1997,
fut annulée d’un commun accord).
   64. Le 19 avril 1995, le Honduras adressa une note diplomatique de
protestation contre la saisie d’un bateau de pêche hondurien par des
gardes-côtes nicaraguayens. Le 5 mai 1995, le Nicaragua répondit au
Honduras par une note diplomatique réitérant ses revendications
« jusqu’au 17e parallèle de latitude nord », formulées pour la première fois
dans une note datée du 12 décembre 1994. Poursuivant cet échange, le
Honduras maintint sa position selon laquelle le 15e parallèle constituait
la frontière maritime.
   65. Par des notes diplomatiques des 18 et 27 décembre 1995 adressées
au ministre nicaraguayen des affaires étrangères, le Honduras s’éleva
contre la capture, le 17 décembre 1995, de cinq bateaux de pêche hondu-
riens et de leurs équipages par des gardes-côtes nicaraguayens. Par des
notes du 20 décembre 1995 et du 6 janvier 1996, le Nicaragua, qui faisait
état de la saisie de seulement quatre navires honduriens, fit connaître no-
tamment au ministre hondurien des affaires étrangères qu’il « ne [pouvait]
tolérer l’exploitation par un Etat tiers des ressources naturelles comprises
de droit dans les zones maritimes qui sont légitimement les siennes ».
   66. Après ces derniers incidents, une commission ad hoc fut constituée
comme suite à une rencontre entre les présidents du Nicaragua et du
Honduras le 14 janvier 1996. Cette commission tint une réunion extraor-
dinaire le 22 janvier 1996, lors de laquelle les délégations hondurienne et
nicaraguayenne déclarèrent toutes deux s’être fixé pour objectif la mise en
place d’un régime provisoire de zone de pêche commune, qui permettrait
d’éviter de nouvelles saisies de bateaux de pêche. Elle se réunit également

                                                                         27

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  683

le 31 janvier 1996. Ces réunions se révélèrent infructueuses et il y fut mis
un terme. La proposition du Honduras de créer « une zone de pêche com-
mune de 3 milles marins au nord et de 3 milles marins au sud du parallèle
15° 00′ 00″ de latitude nord jusqu’au méridien 82° 00′ 00″ de longitude
ouest » fut rejetée par le Nicaragua. La contre-proposition du Nicaragua
consistait en la création d’une zone de pêche commune située entre les 15e
et 17e parallèles, ce que le Honduras rejeta à son tour.
   67. Le 24 septembre 1997, les Parties signèrent un protocole d’accord
qui permit de relancer les négociations bilatérales relatives aux questions
frontalières par la création d’une nouvelle commission mixte chargée de
« rechercher des solutions possibles à la situation existant dans le golfe de
Fonseca, l’océan Pacifique et la mer des Caraïbes ». Le Honduras déclare
que la commission mixte créée en 1997 constitua la dernière tentative de
négociations bilatérales entre les Parties. Selon le Nicaragua,
    « la dernière phase de « négociation » eut lieu le 28 novembre 1999,
    date à laquelle le président de la République du Nicaragua fut ino-
    pinément informé de la décision prise par le Gouvernement du
    Honduras de ratifier quatre jours plus tard le traité de délimitation
    maritime signé avec la Colombie le 2 août 1986 ».
Le Honduras déclare que
    « l’importance [du traité de 1986 entre la Colombie et le Honduras]
    tient au fait que la Colombie y reconnaît que la zone maritime située
    au nord du 15e parallèle appartient au Honduras et que la délimita-
    tion doit s’arrêter au 82e méridien ».
Le Nicaragua soutient que « [t]oute négociation future devint impossible
dès lors que le Honduras avait décidé de ratifier le traité signé avec la
Colombie ».
   68. Dans ses écritures et à l’audience, le Nicaragua a informé la Cour
du fait que, le 29 novembre 1999, il avait déposé devant la Cour centra-
méricaine de justice une requête contre le Honduras ainsi qu’une demande
en indication de mesures conservatoires. Le 30 novembre 1999, la Cour
centraméricaine de justice inscrivit l’affaire à son rôle. La présente Cour
note que les documents pertinents relevant du domaine public, disponi-
bles en espagnol sur le site Internet de la Cour centraméricaine de justice
(www.ccj.org.ni), révèlent les faits suivants.
   69. Dans sa requête, le Nicaragua priait la Cour centraméricaine de
justice de dire et juger que le Honduras, en approuvant et en ratifiant le
traité de délimitation maritime signé en 1986 avec la Colombie, avait agi
en violation des obligations lui incombant en vertu de divers instruments
juridiques d’intégration régionale, parmi lesquels le protocole de Teguci-
galpa modifiant la Charte de l’Organisation des Etats d’Amérique cen-
trale (entré en vigueur le 23 juillet 1992). Dans sa demande en indication
de mesures conservatoires, le Nicaragua priait la Cour centraméricaine
de justice d’ordonner au Honduras de s’abstenir d’approuver et de rati-
fier le traité de 1986, jusqu’à ce que les intérêts souverains du Nicaragua

                                                                          28

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  684

dans ses espaces maritimes, les intérêts patrimoniaux de l’Amérique cen-
trale et les intérêts supérieurs des institutions régionales fussent « sauve-
gardés ». Par une ordonnance en date du 30 novembre 1999, la Cour
centraméricaine de justice a conclu que le Honduras devait suspendre la
procédure de ratification du traité de 1986 jusqu’à ce qu’elle se soit pro-
noncée sur le fond de l’affaire.
   Le Honduras et la Colombie ont poursuivi la procédure de ratification
et, le 20 décembre 1999, ont échangé leurs instruments de ratification. Le
7 janvier 2000, le Nicaragua a présenté une nouvelle demande en indi-
cation de mesures conservatoires, priant la Cour centraméricaine de
justice de déclarer nulle la procédure de ratification du traité de 1986 par
le Honduras. Par une ordonnance du 17 janvier 2000, la Cour a jugé que
le Honduras ne s’était pas conformé à son ordonnance en indication de
mesures conservatoires du 30 novembre 1999, mais a estimé ne pas avoir
compétence pour statuer sur la demande formulée par le Nicaragua vi-
sant à ce qu’elle déclare nul le processus de ratification par le Honduras.
   70. Dans son arrêt sur le fond rendu le 27 novembre 2001, la Cour
centraméricaine de justice a confirmé l’existence d’un « patrimoine terri-
torial de l’Amérique centrale ». Elle a dit en outre que, en ratifiant le
traité de délimitation maritime signé avec la Colombie en 1986, le Hon-
duras avait enfreint (« ha infringido ») un certain nombre de dispositions
du protocole de Tegucigalpa modifiant la Charte de l’Organisation des
Etats d’Amérique centrale, qui énoncent, notamment, les objectifs et
principes fondamentaux du Système d’intégration centraméricain, parmi
lesquels le concept de « patrimoine territorial de l’Amérique centrale ».

   71. Dans les années quatre-vingt-dix, plusieurs notes diplomatiques
furent également échangées au sujet de la publication par les Parties de
cartes concernant la région en litige. L’une d’elles, datée du 7 avril 1994,
fut envoyée par le ministre hondurien des affaires étrangères en protes-
tation contre la diffusion par le Nicaragua d’une carte officielle de ce
pays représentant une zone dénommée « seuil nicaraguayen ». Sur cette
carte figurent certains bancs et cayes, dont Serranilla, présentés comme
appartenant au Nicaragua. Le 14 avril 1994, le Nicaragua répondit à la
protestation du Honduras concernant cette carte, déclarant que,

    « [s]ans préjuger des droits qui sont ceux du Nicaragua, [le Gouver-
    nement hondurien] aura remarqué que la carte officielle de la Répu-
    blique du Nicaragua précise de façon tout à fait explicite et catégo-
    rique que les frontières maritimes dans la mer des Caraïbes n’ont pas
    été délimitées en droit ».

En 1994, le Honduras publia une carte officielle du Honduras qui incluait,
entre autres formations, Media Luna Cays, Alargado Reef, Rosalind
Bank ainsi que Serranilla Banks et Serranilla Cays parmi les « possessions
insulaires honduriennes dans la mer des Caraïbes ». Le Nicaragua répon-
dit à cette publication par une note diplomatique datée du 9 juin 1995,

                                                                          29

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  685

dans laquelle il protestait contre la carte hondurienne de 1994 et faisait
valoir qu’il possédait des droits insulaires et maritimes sur l’espace situé
au nord du 15e parallèle.

                                   * * *

                4. POSITIONS DES PARTIES : APERÇU GLOBAL
                          4.1. Objet du différend
   72. Dans sa requête et dans ses écritures, le Nicaragua prie la Cour de
déterminer le tracé d’une frontière maritime unique entre les mers terri-
toriales, les portions de plateau continental et les zones économiques
exclusives relevant respectivement du Nicaragua et du Honduras dans la
mer des Caraïbes. Il affirme avoir toujours soutenu que sa frontière mari-
time avec le Honduras dans la mer des Caraïbes n’avait pas été délimitée.
A l’audience, le Nicaragua a en outre spécifiquement prié la Cour de
trancher la question de la souveraineté sur les îles situées dans la zone en
litige, au nord de la ligne frontière revendiquée par le Honduras, c’est-à-
dire du parallèle situé par 14° 59,8′ de latitude nord (ci-après dénommé
généralement, dans un souci de simplicité, le « 15e parallèle »).

                                        *
   73. Selon le Honduras, il existe déjà dans la mer des Caraïbes une
frontière traditionnellement reconnue entre les espaces maritimes du
Honduras et du Nicaragua, « qui tire son origine du principe de l’uti pos-
sidetis juris et qui est à la fois solidement ancrée dans la pratique du Hon-
duras et du Nicaragua, et confirmée par celle de pays tiers ». Le Hondu-
ras convient que la Cour devrait « détermine[r] l’emplacement d’une
frontière maritime unique » et prie la Cour de tracer celle-ci en suivant la
« frontière maritime traditionnelle », le long du 15e parallèle, « jusqu’à
atteindre la juridiction d’un Etat tiers ». A l’audience, le Honduras a éga-
lement prié la Cour de dire et juger que
    « [l]es îles de Bobel Cay, South Cay, Savanna Cay et Port Royal Cay,
    ainsi que l’ensemble des autres îles, cayes, rochers, bancs et récifs
    revendiqués par le Nicaragua, situés au nord du 15e parallèle, re-
    lèvent de la souveraineté de la République du Honduras » (pour la
    frontière maritime respectivement revendiquée par chacune des
    Parties, voir ci-après, p. 686, le croquis no 2).

                                    *       *
           4.2. Souveraineté sur les îles dans la zone en litige
  74. Le Nicaragua revendique la souveraineté sur les îles et cayes de la
zone en litige de la mer des Caraïbes, au nord du 15e parallèle, et notam-
ment sur Bobel Cay, Savanna Cay, Port Royal Cay et South Cay.

                                                                          30

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   686




                                            31

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    687

   75. Le Nicaragua affirme qu’aucune de ces formations n’était terra
nullius en 1821, date à laquelle le Nicaragua et le Honduras devinrent
indépendants du Royaume d’Espagne, mais que ni l’une ni l’autre de ces
nouvelles républiques ne les reçut alors en partage. Il ajoute que, en dépit
de recherches approfondies, il se révèle impossible d’établir la situation à
la lumière de l’uti possidetis juris de 1821 s’agissant des cayes litigieuses.
Le Nicaragua conclut donc à la nécessité de recourir à « d’autres titres » ;
il affirme en particulier détenir sur les îles, au vu de leur proximité géo-
graphique avec le littoral nicaraguayen, un titre originaire par le jeu du
principe d’adjacence.
   76. Le Nicaragua note que, en droit, les effectivités ne peuvent rem-
placer un titre originaire. Aussi, selon lui, les maigres effectivités invo-
quées par le Honduras ne peuvent-elles déplacer le titre que le Nicaragua
détient sur les îles. Il soutient en outre que la plupart des effectivités allé-
guées par le Honduras sont postérieures à 1977, année qu’il considère
comme la date critique (concept sur lequel la Cour reviendra plus lon-
guement au paragraphe 117 ci-après), puisque c’est à cette date que
remonte l’acceptation, par le Honduras, de sa proposition d’engager des
négociations sur la délimitation maritime entre les deux pays dans la mer
des Caraïbes. En ce qui concerne ses propres effectivités, le Nicaragua
prétend que l’exercice de sa souveraineté « sur la zone maritime contestée,
y compris les cayes, est attesté par les négociations et accords avec la
Grande-Bretagne sur la pêche à la tortue qui eurent lieu à partir du
XIXe siècle jusque dans les années soixante ».
   77. Enfin, le Nicaragua affirme que la souveraineté et la juridiction
qu’il exerce dans la zone maritime en question ont été reconnues par des
Etats tiers, et que les éléments cartographiques soumis, s’ils ne consti-
tuent pas des preuves concluantes, étayent néanmoins eux aussi sa pré-
tention à la souveraineté.

                                       *
   78. Le Honduras revendique la souveraineté sur Bobel Cay, Sa-
vanna Cay, Port Royal Cay et South Cay, ainsi que le titre sur d’autres îles
et cayes de taille plus réduite situées dans cette même partie de la mer des
Caraïbes.
   79. L’argument principal du Honduras consiste à affirmer qu’il détient
sur les îles en litige un titre originaire découlant de la doctrine de l’uti
possidetis juris. Le Honduras partage la conviction du Nicaragua qu’au
moment de l’indépendance, en 1821, aucune des îles et cayes en litige
n’était terra nullius. Il estime toutefois que le cap Gracias a Dios, qui se
situe le long du 15e parallèle, constituait alors la limite terrestre et mari-
time entre les provinces du Honduras et du Nicaragua. En vertu de l’uti
possidetis juris, les îles situées au nord du 15e parallèle et qui avaient
appartenu à l’Espagne seraient donc revenues à la République nouvelle-
ment indépendante du Honduras.
   80. Le Honduras soutient que le titre originaire sur les îles situées au

                                                                             32

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   688

nord du 15e parallèle est confirmé par de nombreuses effectivités. A cet
égard, en ce qui concerne les îles, il mentionne l’application de la législa-
tion et de la réglementation honduriennes, ainsi que du droit pénal et du
droit civil honduriens, sa réglementation de la pêche et de l’immigration,
sa réglementation de la prospection et de l’exploitation pétrolières et
gazières, ses patrouilles militaires et navales et ses opérations de recher-
che et de sauvetage, ainsi que sa participation à des travaux publics et à
des études scientifiques.
   81. Le Honduras, dans l’hypothèse où la Cour conclurait qu’aucun
des deux Etats ne peut se prévaloir de l’uti possidetis juris pour fonder sa
prétention, affirme avoir, à raison de ses effectivités, fait valoir une reven-
dication supérieure à celle du Nicaragua. A cet égard, le Honduras
conteste l’affirmation du Nicaragua selon laquelle la majorité de ces
effectivités seraient postérieures à ce que celui-ci considère comme étant
la date critique. Le Honduras rejette la date critique de 1977 alléguée par
le Nicaragua, mais relève que, en tout état de cause, bon nombre des
actes de souveraineté sur les îles en litige décrits par ce dernier sont anté-
rieurs à cette date. Il fait valoir que la date critique ne saurait être anté-
rieure au 21 mars 2001, date du dépôt du mémoire du Nicaragua, dans
lequel celui-ci a affirmé pour la première fois détenir le titre sur les îles.
   82. Enfin, le Honduras ajoute que plusieurs Etats tiers ont reconnu sa
souveraineté sur les îles, et que le matériau cartographique, s’il ne peut,
en lui-même, jouer un rôle déterminant, étaye néanmoins sa revendica-
tion de souveraineté.

                                    *   *
        4.3. Délimitation maritime au-delà de la mer territoriale

4.3.1. La ligne proposée par le Nicaragua : la méthode de la bissectrice
   83. Dans son argumentation juridique, le Nicaragua commence par la
question de la délimitation des zones maritimes au-delà de la mer terri-
toriale. Compte tenu des circonstances de l’espèce, il propose une méthode
de délimitation fondée sur « la bissectrice de l’angle formé par les lignes
résultant de la projection des façades côtières des Parties ». Cette bis-
sectrice est calculée à partir des directions générales des côtes du Nicara-
gua et du Honduras : ces façades côtières engendrent une bissectrice qui,
partant de l’embouchure du fleuve Coco, suit un cap constant (d’azi-
mut 52° 45′ 21″) jusqu’à son intersection avec la frontière d’un Etat tiers à
proximité de Rosalind Bank.
   84. Le Nicaragua estime par ailleurs que, « [e]n raison des caractéristi-
ques particulières de la zone où se trouve le point terminal de la frontière
terrestre sur la côte, ainsi que pour d’autres motifs, la méthode de l’équi-
distance n’est pas techniquement applicable » à la délimitation maritime
entre le Nicaragua et le Honduras. Il invoque notamment le fait que « le
lieu exact où prend fin la frontière terrestre ressemble à des pointes

                                                                            33

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   689

d’aiguille en saillie », ce qui se traduit par un « changement de direction ...
prononcé de la côte, précisément sur la ligne frontière ». Il soutient que
cette particularité géographique a pour conséquence que
     « les deux seuls points essentiels pour une délimitation reposant sur
     le calcul de la ligne médiane ou de l’équidistance sont les deux rives
     du fleuve. Le résultat demeure le même, y compris à une distance de
     200 milles marins, si l’on s’en tient au littoral continental. »

                                      *
   85. Le Honduras affirme que la méthode de la bissectrice proposée par
le Nicaragua « repose sur une appréciation erronée des façades côtières et
des méthodes de délimitation ». La côte atlantique du Nicaragua serait
relativement linéaire, suivrait une direction « légèrement ouest-quart-sud-
ouest » du cap Gracias a Dios jusqu’au Costa Rica et, globalement, se
trouverait orientée « légèrement vers le sud-quart-sud-est ». Rien dans la
configuration de la côte du Nicaragua ne justifierait donc que la bissec-
trice nicaraguayenne suive une direction nord-est. D’après le Honduras,
l’angle proposé par le Nicaragua est censé avoir été construit compte tenu
de la direction des côtes des Parties. Toutefois, les deux côtes étant trai-
tées comme des lignes droites, l’angle ainsi construit serait sans rapport
avec les côtes réelles.

                                      *

4.3.2. La ligne hondurienne, « frontière traditionnelle » le long du
       parallèle 14° 59,8′ de latitude nord (« le 15e parallèle »)

   86. Le Honduras prie la Cour de confirmer l’existence de ce qu’il pré-
tend être, le long du 15e parallèle, une frontière maritime traditionnelle
entre le Honduras et le Nicaragua dans la mer des Caraïbes, et de pro-
longer cette ligne jusqu’à atteindre la juridiction d’un Etat tiers. Selon le
Honduras, cette ligne traditionnelle trouve son fondement historique
dans le principe de l’uti possidetis juris. Le Honduras soutient qu’à la
date de l’indépendance, en 1821, existait le long du 15e parallèle une
limite entre les juridictions maritimes, jusqu’à au moins 6 milles marins
au large du cap Gracias a Dios.
   87. Le Honduras allègue en outre que la conduite des Parties depuis
l’indépendance atteste l’existence d’un accord tacite selon lequel le
15e parallèle est de longue date considéré comme la ligne séparant leurs
espaces maritimes. Il avance que la conduite à l’égard des îles en litige et
la frontière maritime sont étroitement liées. Nombre des actes par les-
quels s’est exercée la souveraineté sur les îles représentent également un
comportement valant reconnaissance du 15e parallèle comme frontière
maritime. A cet égard, le Honduras insiste plus particulièrement sur les
concessions pétrolières, les permis de pêche et les patrouilles navales, les-

                                                                            34

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  690

quels, soutient-il, constituent autant de preuves de l’acceptation par les
Parties de la ligne frontière traditionnelle en mer.
   88. Il affirme que ce n’est qu’en 1979, avec le changement de gouver-
nement au Nicaragua, que « la position et la conduite du Nicaragua, par
rapport à la fixation du 15e parallèle comme limite maritime entre
les deux Etats, ont radicalement changé ». Dès lors, la date critique
marquant le début de la controverse entre les Parties concernant la
délimitation de leurs espaces maritimes respectifs ne saurait être anté-
rieure à 1979. Le Honduras indique en outre que, en tout état de cause,
de nombreux exemples de son comportement sont antérieurs à cette
date.
   89. Le Honduras invoque également la pratique des Parties telle qu’elle
ressort de leurs échanges diplomatiques, de leur législation et de leur car-
tographie pour démontrer l’existence, mutuellement reconnue, d’une fron-
tière maritime traditionnelle le long du 15e parallèle. Il allègue en outre
que le 15e parallèle a été reconnu comme tel par des Etats tiers et des
organisations internationales.
   90. Tout en affirmant que le 15e parallèle constitue une ligne tradi-
tionnelle fondée sur le principe de l’uti possidetis juris et confirmée par
une pratique ultérieure démontrant que les Parties avaient l’une et
l’autre accepté cette ligne, le Honduras cherche également à démontrer
que sa ligne revêt en tout état de cause un caractère équitable. Il la
compare à une ligne d’équidistance « construite en utilisant des
méthodes classiques », laquelle s’étendrait au sud du 15e parallèle. Le
Honduras avance que le Nicaragua obtiendrait davantage d’espaces
maritimes avec la « ligne traditionnelle » qu’il ne le ferait à tra-
vers l’application stricte de la méthode d’équidistance. Il soutient
également que la ligne qu’il propose n’ampute pas la projection de
la façade côtière nicaraguayenne et respecte le principe du non-
empiétement.
   91. Dans l’hypothèse où la Cour rejetterait ses arguments relatifs au
15e parallèle, le Honduras prie celle-ci, à titre subsidiaire, de tracer une
ligne d’équidistance ajustée, jusqu’à atteindre la juridiction d’un Etat
tiers. Il soutient que la construction d’une ligne d’équidistance provisoire
est possible et qu’il n’y a, partant, aucune raison de s’écarter de « la pra-
tique presque universellement adoptée par la jurisprudence moderne, tant
celle de la Cour que celle d’autres tribunaux, qui consiste à s’appuyer
d’abord sur une ligne d’équidistance provisoire ».


                                     *

  92. Le Nicaragua affirme qu’il a toujours soutenu que les espaces
maritimes des deux Etats dans la mer des Caraïbes n’avaient pas été
délimités.
  93. Il fait valoir qu’« il n’est pas d’uti possidetis juris de 1821 attri-
buant ou délimitant des zones maritimes » entre les deux Etats et qu’il

                                                                          35

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  691

n’existe aucun acte de souveraineté ni aucune effectivité du Honduras
permettant d’étayer l’argument selon lequel il existe une ligne tradi-
tionnelle le long du 15e parallèle. Le Nicaragua soutient, notamment, que
    « le principe de l’uti possidetis — qui avait servi à déterminer les
    frontières des divisions administratives de la puissance coloniale
    considérées comme figées au moment de l’indépendance — n’a rien à
    voir avec les questions maritimes ».
   94. Le Nicaragua indique en outre qu’il « n’y a pas de ligne de partage
des espaces maritimes du Nicaragua et du Honduras fondée sur un
accord tacite ou quelque forme d’acquiescement ou de reconnaissance
que ce soit résultant d’une pratique constante et de longue durée ».
   95. Concernant les espaces maritimes, le Nicaragua s’intéresse plus
particulièrement à trois éléments qui constituent les prétendues effectivi-
tés du Honduras : les concessions d’exploration pétrolière, les activités en
matière de pêche et les patrouilles navales. Premièrement, le Nicaragua
allègue que les limites de concessions pétrolières ne sont pas pertinentes
aux fins de la détermination d’une frontière entre deux Etats. En outre,
    « aucune des concessions honduriennes ne précise que sa limite sud
    coïncide avec la frontière maritime avec le Nicaragua. De même,
    aucune des concessions nicaraguayennes établissant une limite nord
    ne précise que cette limite coïncide avec la frontière maritime avec le
    Honduras. »
Deuxièmement, selon le Nicaragua, ni les dépositions ni les permis de
pêche produits par le Honduras, pas plus que les rapports sur les pêches
émanant de la FAO, ne peuvent être considérés comme confirmant l’exis-
tence d’une « frontière traditionnelle » ou comme démontrant l’accepta-
tion par le Nicaragua d’une telle frontière. Troisièmement, s’agissant des
patrouilles navales, le Nicaragua relève que, du point de vue du droit, des
patrouilles navales ou aériennes en haute mer ne sauraient être assimilées
à des effectivités. Le Nicaragua fait de surcroît observer que nombre de
ces prétendues effectivités sont postérieures à la date critique qu’il consi-
dère être 1977.
   96. En ce qui concerne les échanges diplomatiques entre les Parties, le
Nicaragua soutient que « la revendication du Honduras présentant le
15e parallèle comme la limite entre ses zones maritimes et celles du Nica-
ragua n’a jamais été officiellement formulée avant 1982 », et qu’il l’a alors
immédiatement rejetée. Il argue que le Honduras n’a présenté aucun élé-
ment prouvant que, dans la période antérieure à 1977, les Parties auraient
admis l’existence d’une frontière maritime traditionnelle ou que le Hon-
duras aurait émis des prétentions sur les zones en question. Il indique
avoir au contraire réaffirmé en d’innombrables occasions, dans le cadre
d’échanges diplomatiques, qu’il n’existait pas de frontière maritime dans
la mer des Caraïbes fondée sur la tradition ou sur une acceptation tacite
de sa part.
   97. Pour ce qui est des éléments de preuve cartographiques, le Nicara-

                                                                          36

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   692

gua fait valoir qu’aucune des cartes publiées au Nicaragua et reproduites
par le Honduras n’indique qu’une frontière maritime longerait le
15e parallèle. S’agissant de l’argument selon lequel il n’aurait pas contesté
certaines cartes officielles produites par le Honduras, le Nicaragua fait
observer que son absence de protestation contre ces dernières est sans
pertinence puisque les cartes sont dénuées de toute force probante.
   98. Le Nicaragua soutient que, compte tenu de l’infléchissement mar-
qué de la direction des côtes, une ligne frontière longeant un parallèle
serait « foncièrement inéquitable » et « contrevien[drai]t au principe équi-
table de base qui interdit d’amputer un Etat, en l’espèce le Nicaragua, du
plateau continental ou de la zone économique exclusive s’étendant au
large de ses côtes ». De plus, il existe « une disproportion flagrante entre
les espaces maritimes que le Honduras s’attribue à lui-même et ceux qu’il
considère comme appartenant au Nicaragua, tels que séparés par le
15e parallèle de latitude nord ». Le Nicaragua conclut que, d’une manière
générale, le résultat serait « considérablement inéquitable du point de vue
du droit de la délimitation maritime ».

                                    *   *
             4.4. Le point de départ de la frontière maritime
   99. Le Nicaragua rappelle que le point terminal de sa frontière ter-
restre avec le Honduras a été établi par la sentence arbitrale de 1906 à
l’embouchure du bras principal du fleuve Coco (voir paragraphe 38 ci-
dessus). En 1962, la commission mixte de délimitation a déterminé que le
point de départ de la frontière terrestre à l’embouchure du fleuve Coco
était situé par 14° 59,8′ de latitude nord et 83° 08,9′ de longitude ouest
(voir paragraphe 47 ci-dessus). Le Nicaragua soutient par ailleurs que,
depuis 1962, l’embouchure du fleuve Coco s’est déplacée de plus d’un
mille vers le nord-est en raison de l’accumulation de sédiments et de
l’évolution générale des courants marins. En conséquence, le point fixé
par la commission se trouve aujourd’hui à environ un mille en amont de
l’embouchure proprement dite du fleuve Coco. Selon le Nicaragua, l’ins-
tabilité et les fluctuations de l’embouchure du fleuve ne peuvent, « pour
autant qu’on puisse le prévoir », que perdurer et conduire à des change-
ments dans les coordonnées du point terminal de la frontière terrestre. Le
Nicaragua propose par conséquent que le point de départ de la frontière
maritime soit fixé sur la bissectrice « à une distance raisonnable », à savoir
3 milles marins de l’embouchure proprement dite du fleuve Coco.
   100. Le Nicaragua a, dans un premier temps, avancé que les Parties
devraient négocier « une ligne constituant la frontière entre le point de
départ de la frontière à l’embouchure du fleuve Coco et le point à partir
duquel la Cour aura déterminé la frontière [maritime] ». Tout en laissant
cette possibilité ouverte, le Nicaragua a, dans ses conclusions finales,
prié la Cour de confirmer que, « [a]insi que l’a établi la sentence du roi
d’Espagne de 1906, le point de départ de la délimitation est le thal-

                                                                           37

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    693

weg de l’embouchure principale du fleuve Coco, où qu’elle se situe au
moment considéré ».

                                       *
   101. Le Honduras convient que, en raison du « déplacement progressif
vers l’est de l’embouchure proprement dite du fleuve Coco », le point ter-
minal de la frontière terrestre entre le Honduras et le Nicaragua fixé par
la commission mixte en 1962 « se trouve désormais bien à l’intérieur de
ce qui pourrait être décrit à présent comme l’« embouchure » en termes
géographiques ». Selon le Honduras, l’instabilité de l’embouchure du
fleuve Coco, définie comme constituant le « point terminal de la fron-
tière » par la sentence de 1906, fait qu’il n’est pas souhaitable de deman-
der à la Cour « de déterminer l’emplacement de l’embouchure du fleuve,
ni même le point de départ de la ligne juste à l’est de ce point ». Après
avoir, dans un premier temps, suggéré qu’il soit demandé à la Cour de ne
« définir la ligne qu’à partir de la limite extérieure des eaux territoriales »,
le Honduras, « dans un souci de réduire les points de désaccord avec le
Nicaragua », a accepté que le point de départ de la frontière soit situé à
« 3 milles du point terminal retenu en 1962, plutôt qu’à 12 milles de la
côte, comme proposé dans son contre-mémoire ». Le Honduras précise
toutefois que le point fixe situé en mer doit être mesuré à partir du point
établi par la commission mixte de 1962 et se trouver sur le 15e parallèle.
Ce point fixe devrait par conséquent être établi à exactement 3 milles
marins plein est du point fixé en 1962. Le Honduras estime en outre que
les Parties devraient négocier un accord portant sur le segment qui se
trouve entre le point terminal de 1962 et le point situé à 3 milles au large
de l’embouchure du fleuve Coco.

                  4.5. Délimitation de la mer territoriale
   102. Le Nicaragua affirme que la délimitation de la mer territoriale
entre des Etats dont les côtes sont adjacentes doit se faire sur la base des
principes énoncés à l’article 15 de la CNUDM mais que, en la présente
affaire, il est toutefois techniquement impossible de tracer une ligne
d’équidistance, dans la mesure où elle devrait être entièrement construite
à partir des deux points extrêmes de l’embouchure du fleuve, lesquels
sont très instables et continuellement mouvants. Par conséquent, selon le
Nicaragua, il devrait également être recouru à la méthode de la bissec-
trice pour effectuer la délimitation de la mer territoriale. De plus, dans la
mer territoriale, la bissectrice ne s’écarterait pas de façon sensible de la
ligne d’équidistance « moyenne ». Enfin, le segment situé entre le point
terminal actuel de la frontière terrestre et le point fixe situé à 3 milles au
large de l’embouchure du fleuve Coco « permet[trait] de relier de façon
harmonieuse, souple et adaptable la ligne unique de délimitation [au
point terminal de la frontière terrestre] ».

                                       *
                                                                             38

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  694

   103. Concernant la limite de la mer territoriale, le Honduras s’accorde
avec le Nicaragua sur l’existence de « circonstances spéciales » qui, en
vertu de l’article 15 de la CNUDM, « exigent que la frontière soit délimi-
tée autrement que par une ligne médiane au sens strict ». Néanmoins,
pour le Honduras, si la configuration de la masse terrestre continentale
peut constituer une telle « circonstance spéciale », bien plus importante est
« la pratique établie des Parties consistant à considérer le 15e parallèle
comme leur frontière commune à partir de l’embouchure du fleuve Coco
(14° 59,8′) ». Comme autre facteur « de la plus haute importance », le
Honduras cite « le déplacement progressif vers l’est de l’embouchure pro-
prement dite du fleuve Coco ». Il suggère donc que, à partir du point fixe
situé en mer (à 3 milles plein est du point fixé par la commission mixte
en 1962), la frontière maritime dans la mer territoriale (de même que la
ligne délimitant les espaces situés dans la zone économique exclusive et
sur le plateau continental) se dirige vers l’est le long du 15e parallèle.

                                   * * *

5. RECEVABILITÉ DE LA NOUVELLE DEMANDE RELATIVE À LA SOUVERAINETÉ
              SUR LES ÎLES SITUÉES DANS LA ZONE EN LITIGE

  104. La Cour rappelle que, dans sa requête, le Nicaragua l’a priée de
déterminer
    « le tracé d’une frontière maritime unique entre les mers territoriales,
    les portions de plateau continental et les zones économiques exclu-
    sives relevant respectivement du Nicaragua et du Honduras, confor-
    mément aux principes équitables et aux circonstances pertinentes
    que le droit international général reconnaît comme s’appliquant à
    une délimitation de cet ordre ».
Le Gouvernement du Nicaragua s’est par ailleurs réservé le « droit de
compléter ou de modifier » la requête.
  105. Dans son mémoire, s’il n’a certes pas formulé de revendication de
souveraineté dans le cadre d’une demande formelle, le Nicaragua s’est
toutefois
    « réserv[é] les droits souverains attachés à tous les îlots et rochers
    qu’il revendique dans la zone contestée, à savoir, sans que cette liste
    soit exhaustive :
         Hall Rock, South Cay, Arrecife Alargado, Bobel Cay, Port
         Royal Cay, Porpoise Cay, Savanna Cay, Savanna Reefs, Cayo
         Media Luna, Burn Cay, Logwood Cay, Cock Rock, Arrecifes
         de la Media Luna, et Cayo Serranilla ».
  106. Au cours du premier tour de la procédure orale, l’agent du Nica-
ragua a déclaré que,
    « afin qu’il n’y ait aucun malentendu possible sur ce point — c’est-

                                                                          39

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    695

     à-dire sur le fait de savoir si la question de la souveraineté sur ces
     formations [c’est-à-dire les îles situées dans la zone en litige] se
     pose —, le Nicaragua tient dès à présent à indiquer que, dans les
     conclusions finales qu’il présentera au terme des présentes plaidoi-
     ries, il demandera expressément que cette question soit tranchée ».
   107. Dans les conclusions finales qu’il a présentées à la fin de la pro-
cédure orale, le Nicaragua a demandé à la Cour, sans préjudice du tracé
de la frontière maritime unique « tel que décrit dans les écritures et à
l’audience », « de trancher la question de la souveraineté sur les îles et
cayes situées dans la zone en litige ».
   108. La Cour note que
     « [i]l ne fait pas de doute qu’il revient au demandeur, dans sa requête,
     de [lui] présenter ... le différend dont il entend la saisir et d’exposer
     les demandes qu’il lui soumet » (Compétence en matière de pêcheries
     (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil
     1998, p. 447, par. 29).
Au paragraphe 1 de l’article 40 du Statut de la Cour, il est en outre exigé
que l’« objet du différend » soit indiqué dans la requête, et, au para-
graphe 2 de l’article 38 de son Règlement, que « la nature précise de la
demande » y soit exposée. Par le passé, la Cour a été amenée à plusieurs
reprises à se référer à ces dispositions. Elle les a déclarées « essentielles au
regard de la sécurité juridique et de la bonne administration de la jus-
tice », et, sur cette base, a conclu à l’irrecevabilité de certaines nouvelles
demandes formulées en cours d’instance qui, si elles avaient été prises
en considération, auraient modifié l’objet du différend initialement
porté devant elle selon les termes de la requête (Certaines terres à phos-
phates à Nauru (Nauru c. Australie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1992, p. 267, par. 69 ; Compétence en matière de pêcheries
(Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998,
p. 447, par. 29 ; voir également Administration du prince von Pless, ordon-
nance du 4 février 1933, C.P.J.I. série A/B n° 52, p. 14, et Société com-
merciale de Belgique, arrêt, 1939, C.P.J.I. série A/B n° 78, p. 173).

   109. La Cour observe que, d’un point de vue formel, la demande rela-
tive à la souveraineté sur les îles situées dans la zone maritime en litige,
formulée par le Nicaragua dans ses conclusions finales, constitue une
demande nouvelle par rapport à celles qui avaient été présentées dans la
requête et dans les écritures.
   110. Toutefois, la nouveauté d’une demande n’est pas décisive en soi
pour la question de la recevabilité. Afin de déterminer si une nouvelle
demande introduite en cours d’instance est recevable, la Cour doit se
poser la question de savoir si,
     « bien que formellement nouvelle, la demande en question ne peut
     être considérée comme étant matériellement incluse dans la demande
     originelle » (Certaines terres à phosphates à Nauru (Nauru c. Aus-

                                                                             40

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   696

     tralie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 265-
     266, par. 65).
A cet effet, pour conclure que la nouvelle demande était matériellement
incluse dans la demande originelle, il ne suffit pas qu’existent entre elles
des liens de nature générale. Encore faut-il
     « que la demande additionnelle soit implicitement contenue dans la
     requête (Temple de Préah Vihéar, fond, C.I.J. Recueil 1962, p. 36)
     ou découle « directement de la question qui fait l’objet de cette
     requête » (Compétence en matière de pêcheries (République fédérale
     d’Allemagne c. Islande), fond, C.I.J. Recueil 1974, p. 203, par. 72) »
     (Certaines terres à phosphates à Nauru (Nauru c. Australie), excep-
     tions préliminaires, arrêt, C.I.J. Recueil 1992, p. 266, par. 67).

   111. La Cour déterminera à présent si la nouvelle demande du Nica-
ragua relative à la souveraineté sur les îles de la zone en litige est rece-
vable à l’aune des critères énoncés ci-dessus.
   112. La zone maritime à délimiter dans la mer des Caraïbes comprend
plusieurs îles pouvant engendrer une mer territoriale, une zone écono-
mique exclusive et un plateau continental, ainsi qu’un certain nombre de
rochers pouvant engendrer une mer territoriale. Les Parties ont l’une et
l’autre convenu qu’aucune des formations terrestres situées dans la zone
maritime en litige ne pouvait être réputée terra nullius, mais ont chacune
affirmé détenir sur elles la souveraineté. Selon le Nicaragua, en recourant
à la bissectrice pour effectuer la délimitation, il serait possible de conférer
une souveraineté sur ces formations à l’une ou l’autre Partie en fonction
de la position de la formation considérée par rapport à la bissectrice.
   113. A plusieurs reprises, la Cour a souligné que
     « la terre domine la mer » (Plateau continental de la mer du Nord
     (République fédérale d’Allemagne/Danemark ; République fédérale
     d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 51, par. 96 ;
     Plateau continental de la mer Egée (Grèce c. Turquie), arrêt, C.I.J.
     Recueil 1978, p. 36, par. 86 ; Délimitation maritime et questions ter-
     ritoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
     C.I.J. Recueil 2001, p. 97, par. 185).
Dès lors, c’est
     « la situation territoriale terrestre qu’il faut prendre pour point de
     départ pour déterminer les droits d’un Etat côtier en mer. Confor-
     mément au paragraphe 2 de l’article 121 de la convention de 1982
     sur le droit de la mer, qui reflète le droit international coutumier, les
     îles, quelles que soient leurs dimensions, jouissent à cet égard du
     même statut, et par conséquent engendrent les mêmes droits en mer
     que les autres territoires possédant la qualité de terre ferme. » (Déli-
     mitation maritime et questions territoriales entre Qatar et Bahreïn
     (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 97, par. 185.)

                                                                            41

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   697

   114. Pour tracer une frontière maritime unique dans une zone de la
mer des Caraïbes où se trouvent plusieurs îles et rochers, la Cour devra
examiner comment ces formations maritimes pourraient influer sur cette
ligne frontière. Il lui faudra donc commencer par déterminer à quel Etat
revient la souveraineté sur les îles et rochers situés dans la zone en litige.
La Cour est tenue de procéder ainsi, qu’une demande formelle ait ou non
été formulée en ce sens. Dans ces conditions, la demande relative à la
souveraineté est implicitement contenue dans la question qui fait l’objet
de la requête du Nicaragua, à savoir la délimitation des portions contes-
tées de mer territoriale, de plateau continental et de zone économique
exclusive, question dont elle découle directement.
   115. Compte tenu de ce qui précède, la Cour conclut que la demande
du Nicaragua relative à la souveraineté sur les îles situées dans la zone
maritime en litige est recevable puisque inhérente à la demande initiale
concernant la délimitation maritime entre le Nicaragua et le Honduras
dans la mer des Caraïbes.
   116. En outre, la Cour note que le défendeur n’a contesté ni sa com-
pétence pour connaître de la nouvelle demande nicaraguayenne relative
aux îles, ni la recevabilité de celle-ci. Le Honduras a d’ailleurs fait obser-
ver pour sa part que la nouvelle demande nicaraguayenne donnait une
idée plus claire de « la nature de la tâche qui incombe à la Cour », celle-ci
étant ainsi « appelée à trancher la question du titre sur les îles et celle de
la frontière maritime ». Le Honduras a ajouté que, le différend dont elle
est saisie portant sur des zones terrestres et maritimes, la Cour « doit
régler la question de la souveraineté sur le territoire avant de passer à la
question des espaces maritimes » (les italiques sont dans l’original). Dans
ses conclusions finales, le Honduras a prié la Cour de dire et juger que
    « [l]es îles de Bobel Cay, South Cay, Savanna Cay et Port Royal Cay,
    ainsi que l’ensemble des autres îles, cayes, rochers, bancs et récifs
    revendiqués par le Nicaragua et situés au nord du 15e parallèle, re-
    lèvent de la souveraineté de la République du Honduras ».
  Il échet donc que la Cour se prononce sur les revendications des deux
Parties à l’égard des îles en litige.

                                   * * *

                           6. LA DATE CRITIQUE

   117. Dans le contexte d’un différend portant sur une délimitation
maritime ou d’un différend relatif à la souveraineté sur un territoire,
l’importance de la date critique consiste en ceci qu’elle permet de faire la
part entre les actes accomplis à titre de souverain, qui sont en principe
pertinents aux fins d’apprécier et de confirmer des effectivités, et ceux
postérieurs à cette date, lesquels ne sont généralement pas pertinents en
tant qu’ils sont le fait d’un Etat qui, ayant déjà à faire valoir certaines

                                                                           42

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     698

revendications dans le cadre d’un différend juridique, pourrait avoir
accompli les actes en question dans le seul but d’étayer celles-ci. La date
critique marque donc le point à partir duquel les activités des Parties ces-
sent d’être pertinentes en tant qu’effectivités. Ainsi qu’elle l’a expliqué
dans l’affaire Indonésie/Malaisie, la Cour
     « ne saurait prendre en considération des actes qui se sont produits
     après la date à laquelle le différend entre les Parties s’est cristallisé, à
     moins que ces activités ne constituent la continuation normale d’acti-
     vités antérieures et pour autant qu’elles n’aient pas été entreprises en
     vue d’améliorer la position juridique des Parties qui les invoquent »
     (Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malai-
     sie), arrêt, C.I.J. Recueil 2002, p. 682, par. 135).

                                       *
   118. Le Honduras soutient qu’il existe deux différends distincts, quoi-
que connexes, l’un portant sur la question de savoir si le titre sur les îles
en litige appartient au Nicaragua ou au Honduras, l’autre sur celle de
savoir si le 15e parallèle marque l’actuelle frontière maritime entre les
Parties. Le Nicaragua estime qu’il s’agit d’un différend unique.
   119. Le Honduras fait observer que, s’agissant du différend relatif à la
souveraineté sur les formations maritimes se trouvant dans la zone en
litige, il « peut exister plus d’une date critique ». Dès lors, « dans la mesure
où la question du titre met en jeu l’application de l’uti possidetis », la date
critique serait 1821 — date à laquelle le Honduras et le Nicaragua sont
devenus indépendants de l’Espagne. Aux fins des effectivités postcolo-
niales, le Honduras plaide que la date critique « est manifestement bien
postérieure » et ne peut être « antérieure à celle du dépôt du mémoire
— le 21 mars 2001 —, puisque c’est à ce moment-là que le Nicaragua a
affirmé pour la première fois qu’il détenait le titre sur les îles ».
   120. En ce qui concerne le différend portant sur la frontière maritime,
le Honduras avance la date critique de 1979, année de l’arrivée au pou-
voir du gouvernement sandiniste, « le Nicaragua n’a[yant] jamais [aupa-
ravant] manifesté le moindre intérêt pour les cayes et les îles se trouvant
au nord du 15e parallèle ». D’après le Honduras, le nouveau gouver-
nement lança, dès son arrivée au pouvoir en 1979, une « campagne de
harcèlement continu contre les bateaux de pêche honduriens au nord
du 15e parallèle ».
   121. Pour le Nicaragua, la date critique à retenir est 1977, année où les
Parties engagèrent des négociations sur la délimitation maritime, à la
suite d’un échange de correspondance entre leurs deux gouvernements.
Le Nicaragua soutient que le différend relatif à la frontière maritime
englobe logiquement celui relatif aux îles situées dans la zone pertinente
et que, par voie de conséquence, la date critique est la même pour l’un et
pour l’autre.
   122. Le Honduras rejette la date critique de 1977 alléguée par le Nica-
ragua aux fins du différend concernant les îles, au motif que la corres-

                                                                              43

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     699

pondance diplomatique échangée par les deux pays ne fait aucune men-
tion de celles-ci. Il soutient en outre que l’échange de correspondance de
1977 et son acceptation de la proposition « d’engager des pourparlers en
vue de la délimitation définitive entre le Nicaragua et le Honduras de la
zone marine et sous-marine dans l’océan Atlantique et la mer des Caraï-
bes » n’ont pas marqué « la cristallisation d’un ... différend, puisqu’il n’y
avait pas à cette date de revendications concurrentes ».

                                       *
   123. La Cour considère que, dans les affaires où il existe deux diffé-
rends connexes, comme en la présente espèce, il n’y a pas nécessairement
une date critique unique ; cette date peut ne pas être la même aux fins des
deux différends. Elle estime donc nécessaire de distinguer deux dates cri-
tiques qui doivent s’appliquer dans deux contextes différents. La pre-
mière concerne l’attribution de la souveraineté sur les îles à l’un ou l’autre
des deux Etats qui se les disputent ; la seconde, la délimitation de la zone
maritime en litige.
   124. La domination par la Couronne espagnole a pris fin en 1821. Se
pose à la Cour la question d’une éventuelle application du principe de
l’uti possidetis juris tant en ce qui concerne le titre sur les îles qu’en ce qui
concerne l’établissement d’une frontière maritime. Cette question sera
traitée aux sections 7.2 et 8.1.1 à la lumière des circonstances propres à la
présente espèce. En cas d’absence de tout titre sur les îles fondé sur le
principe de l’uti possidetis juris, la Cour cherchera à en établir un à par-
tir d’effectivités de l’époque postcoloniale. Elle cherchera également à
déterminer s’il exista durant cette même période un accord tacite concer-
nant la frontière maritime. Il conviendra pour cela de définir des dates
critiques, qui dépendront du moment auquel chacun des deux différends
s’est cristallisé.
   125. L’année 1906 ne saurait être retenue comme date critique au
motif que le roi d’Espagne a rendu sa sentence arbitrale cette année-là. Il
convient de ne pas oublier que cette sentence concernait uniquement la
frontière terrestre entre le Nicaragua et le Honduras, alors que, en la pré-
sente espèce, la Cour est appelée à délimiter la frontière maritime entre
ces deux pays et à déterminer lequel a la souveraineté sur les îles en litige.
   126. La Cour rappellera que les droits sur la mer dérivent de la sou-
veraineté de l’Etat côtier sur la terre, principe qui peut être résumé
comme suit : « [L]a terre domine la mer. » (Voir paragraphe 113 ci-
dessus.) Dans cet esprit, la question de la souveraineté sur les îles doit
être tranchée d’abord et indépendamment de celle de la délimitation
maritime.
   127. Pour ce qui est de la question du titre sur les îles en cause, lors du
dépôt de sa requête, le Nicaragua n’avait pas présenté à la Cour de reven-
dication de titre sur les îles situées au nord du 15e parallèle. Ce n’est que
dans son mémoire du 21 mars 2001 qu’il en a pour la première fois fait
état, sans motiver d’aucune façon sa prétention d’un point de vue juri-

                                                                              44

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   700

dique, se contentant d’affirmer que, « [d]ans l’hypothèse où la Cour ne
retiendrait pas la méthode de la bissectrice pour effectuer la délimitation,
[il] se réserverait les droits souverains attachés à tous les îlots et rochers
qu’il revendique dans la zone contestée ». Toutefois, dans les conclusions
contenues dans son mémoire, le Nicaragua n’avance aucune prétention
sur les îles en litige. Il en va de même en ce qui concerne les conclusions
de sa réplique. C’est seulement dans ses conclusions finales, à la fin de la
procédure orale, que le Nicaragua demande « à la Cour de trancher la
question de la souveraineté sur les îles et cayes situées dans la zone en
litige ».
    128. La question de la recevabilité de cette demande tardive a été exa-
minée ci-dessus, aux paragraphes 104 à 116.
    129. S’agissant du différend sur les îles, la Cour retient pour date cri-
tique l’année 2001, puisque ce n’est qu’à cette date que, dans son mémoire,
le Nicaragua a expressément réservé « les droits souverains attachés à
tous les îlots et rochers qu’il revendique dans la zone contestée ».
    130. En ce qui concerne le différend relatif à la délimitation maritime,
la Cour estime que ce n’est pas au moment de l’échange de correspon-
dances de 1977 que s’est cristallisé le différend, au sens de la définition
bien connue qu’a donnée de ce terme la Cour permanente de Justice
internationale, à savoir « un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intérêts entre
deux personnes » (Concessions Mavrommatis en Palestine, arrêt no 2,
1924, C.P.J.I. série A n° 2, p. 11). Les Parties ne formulèrent pas alors de
prétentions contradictoires, et la négociation proposée n’aboutit pas.

   131. S’agissant de déterminer la date critique aux fins du différend sur
la ligne de délimitation, la Cour note que, selon une correspondance offi-
cielle du Honduras, le 17 mars 1982, un « navire hondurien ... pêchait ...
dans des eaux sous juridiction hondurienne, lorsqu’il fut capturé par un
patrouilleur nicaraguayen (qui avait tiré auparavant un coup de semonce)
et emmené ... dans un port du Nicaragua ». Le 21 mars 1982, deux ve-
dettes des garde-côtes nicaraguayens capturaient quatre bateaux de
pêche honduriens au voisinage de Bobel Cay et de Media Luna Cay, et, le
23 mars 1982, le Honduras envoyait une protestation officielle, indiquant
que les patrouilles nicaraguayennes avaient « pénétré jusqu’à Bobel Cay
et Media Luna Cay, à 16 milles au nord du 15e parallèle ..., ligne de par-
tage traditionnellement reconnue par les deux Etats dans l’océan Atlan-
tique ». Le Nicaragua ayant, le 14 avril 1982, démenti l’existence de cette
ligne traditionnelle, le Honduras fit valoir que, si la frontière n’avait
effectivement pas été « délimitée en droit », il n’en était pas moins « indé-
niable qu’il exist[ait], ou du moins qu’il [avait] exist[é], une ligne tradi-
tionnellement acceptée, ... correspondant au parallèle passant par le cap
Gracias a Dios ». Le Honduras ajouta que l’on ne pouvait expliquer
autrement pourquoi les relations étaient si longtemps restées paisibles sur
la frontière et pourquoi c’était depuis peu seulement que des incidents
frontaliers avaient commencé de se produire. De l’avis de la Cour, c’est à

                                                                           45

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   701

ces deux incidents que l’on peut faire remonter l’existence d’un différend
sur la délimitation de la frontière maritime.

                                   * * *

                    7. LA SOUVERAINETÉ SUR LES ÎLES
  132. La Cour se penchera maintenant sur la question de la souverai-
neté sur les formations maritimes situées dans la zone contestée de la mer
des Caraïbes.

                                    *   *
           7.1. Les formations maritimes de la zone en litige
   133. Il est communément admis que, lorsque les Etats d’Amérique
centrale devinrent indépendants en 1821, aucune des îles adjacentes à ces
Etats n’était terra nullius ; les nouveaux Etats firent valoir des titres de
souveraineté sur tous les territoires qui s’étaient trouvés sous la domina-
tion de l’Espagne. Leur titre se fondait sur la succession à toutes les
anciennes possessions coloniales de l’Espagne. Comme l’expliqua le
Conseil fédéral suisse, arbitre en l’affaire des Frontières colombo-vénézué-
liennes, dans la décision qu’il rendit le 24 mars 1922,
    « bien qu’il existât de nombreuses régions qui n’avaient pas été occu-
    pées par les Espagnols et de nombreuses régions inexplorées ..., ces
    régions étaient réputées appartenir, en droit, à chacune des républi-
    ques qui avaient succédé à la province espagnole à laquelle ces ter-
    ritoires étaient rattachés en vertu des anciennes ordonnances royales
    de la mère patrie espagnole. Ces territoires, bien que non occupés en
    fait, étaient d’un commun accord considérés comme occupés en
    droit, dès la première heure, par la nouvelle république. » (Nations
    Unies, Recueil des sentences arbitrales (RSA), vol. I, p. 228.)
   134. Toutefois, même s’il ne devait pas exister de territoire sans maître,
dans l’immensité des territoires de la Couronne espagnole, tous n’avaient
pas fait l’objet d’une identification définitive ni été rattachés à une auto-
rité administrative coloniale donnée. Ainsi qu’il est dit dans la sentence
arbitrale rendue le 23 janvier 1933 par le tribunal spécial de délimitation
constitué en exécution du traité d’arbitrage entre le Guatemala et le Hon-
duras, l’explication en est à rechercher dans « l’absence, à l’époque colo-
niale, d’informations dignes de foi », « ce territoire [étant] dans une large
mesure inexploré ». En conséquence,
    « non seulement la Couronne n’avait pas déterminé de façon précise
    les limites des juridictions, mais il existait de vastes régions dans les-
    quelles aucun effort n’avait été mené en vue d’assurer le respect d’un
    quelconque semblant d’autorité administrative » (RSA, vol. II,
    p. 1325).

                                                                           46

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   702

   135. Compte tenu de la double nature de la présente espèce — une
délimitation maritime et une détermination de souveraineté sur les îles
situées dans la zone maritime en litige —, et si l’on prend en considéra-
tion le principe suivant lequel « la terre domine la mer » (voir paragra-
phe 113 ci-dessus), il y a lieu de déterminer tout d’abord la nature juri-
dique des formations terrestres de la zone en litige.
   136. Quatre cayes sont concernées, Bobel Cay, Savanna Cay,
Port Royal Cay et South Cay, qui se trouvent toutes hors des eaux
territoriales bordant les côtes continentales tant du Nicaragua que du
Honduras. Elles sont situées au sud de la bissectrice revendiquée par le
demandeur comme ligne de délimitation et au nord du 15e parallèle
revendiqué par le défendeur comme ligne de délimitation. Outre ces
quatre cayes principales, la même zone compte plusieurs îlots, cayes et
récifs dont le statut physique (notamment le point de savoir s’ils sont
entièrement recouverts, en permanence ou à marée haute) et, par consé-
quent, le statut juridique (aux fins de l’application des articles 6, 13 et
121 de la CNUDM) ne sont pas clairs.
   137. La Cour note que les Parties ne contestent pas le fait que Bobel
Cay, Savanna Cay, Port Royal Cay et South Cay restent découvertes à
marée haute. Elles relèvent donc de la définition et du régime des îles
figurant à l’article 121 de la CNUDM (à laquelle le Nicaragua et le Hon-
duras sont l’un et l’autre parties). Dès lors, ces quatre formations seront
appelées ci-après des îles.
   La Cour note en outre que les Parties ne revendiquent pas pour ces îles
de zones maritimes au-delà de la mer territoriale (la question de la largeur
de la mer territoriale entourant ces îles sera examinée ci-après au para-
graphe 302).
   138. Hormis pour ces quatre îles, il semble que la Cour n’ait pas reçu
tous les renseignements dont elle aurait besoin pour identifier avec préci-
sion un certain nombre des autres formations maritimes situées dans la
zone en litige. A cet égard, les pièces de procédure écrite et les plaidoiries
ont été de peu d’aide pour définir, avec la précision nécessaire, les autres
« formations » pour lesquelles les Parties demandent à la Cour de tran-
cher la question de la souveraineté territoriale.
   139. Bien que, dans ses conclusions finales, le Nicaragua prie la Cour
de trancher la question de la souveraineté sur les îles et cayes situées dans
la zone en litige, il n’y précise pas les noms de ces formations, mais
recourt à une description en termes généraux, se référant aux « îles et
cayes situées dans la zone en litige ». Le demandeur ne donne pas de liste
exhaustive des îles et cayes et ne précise pas non plus la qualification juri-
dique de ces formations. Quoique le Nicaragua ait parfois revendiqué,
par le passé, des zones maritimes s’étendant jusqu’au 17e parallèle, la
« zone en litige » doit, au vu des écritures et des plaidoiries, être interpré-
tée en l’espèce comme renvoyant à la zone maritime située entre le
15e parallèle et la bissectrice que le Nicaragua revendique comme fron-
tière maritime (voir paragraphes 19 et 83 ci-dessus).
   140. Le Honduras est plus précis dans ses conclusions finales, mais

                                                                            47

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   703

seulement en ce qu’il cite nommément les quatre formations qu’il appelle
des îles depuis le tout début et sur lesquelles il revendique la souveraineté :
Bobel Cay, Savanna Cay, Port Royal Cay et South Cay. Les autres for-
mations sont décrites de manière vague et imprécise comme « l’ensemble
des autres îles, cayes, rochers, bancs et récifs revendiqués par le Nicara-
gua et situés au nord du 15e parallèle ». Le problème que pose une telle
demande est que, ainsi qu’il est indiqué ci-dessus, le Nicaragua ne précise
pas, dans ses conclusions finales, quelles sont « les îles et cayes situées
dans la zone en litige » et, par ailleurs, ne revendique aucun « rocher, banc
ou récif ».
   141. A cet égard, la Cour note qu’une distinction doit être établie entre
des formations qui ne sont pas découvertes en permanence, et qui se trou-
vent placées hors des eaux territoriales d’un Etat, et des îles. S’agissant de
la question de l’appropriation, la Cour a indiqué, en l’affaire de la Déli-
mitation maritime et des questions territoriales entre Qatar et Bahreïn
(Qatar c. Bahreïn), que, à sa connaissance,
     « il n’exist[ait] pas ... de pratique étatique uniforme et largement
     répandue qui aurait pu donner naissance à une règle coutumière
     autorisant ou excluant catégoriquement l’appropriation des hauts-
     fonds découvrants » (Délimitation maritime et questions territoriales
     entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil
     2001, p. 102, par. 205).
Elle a toutefois ajouté ce qui suit :
        « Les quelques règles existantes ne justifient pas que l’on présume
     de façon générale que les hauts-fonds découvrants constituent des
     territoires au même titre que les îles. Il n’a jamais été contesté que les
     îles constituent de la terre ferme et qu’elles sont soumises aux règles
     et principes de l’acquisition territoriale ; il existe en revanche une
     importante différence entre les effets que le droit de la mer attribue
     aux îles et ceux qu’il attribue aux hauts-fonds découvrants. Il n’est
     donc pas établi que, en l’absence d’autres règles et principes juri-
     diques, les hauts-fonds découvrants puissent, du point de vue de
     l’acquisition de la souveraineté, être pleinement assimilés aux îles et
     autres territoires terrestres. » (Ibid., par. 206.)
La Cour a également rappelé « la règle selon laquelle les hauts-fonds
découvrants situés au-delà des limites de la mer territoriale ne sont pas
dotés d’une mer territoriale propre » (ibid., par. 207).
   142. De surcroît, la question des formations qui ne peuvent être quali-
fiées d’îles au sens de la CNUDM du fait qu’elles ne sont pas découvertes
en permanence a été peu abordée dans les écritures et à l’audience.

  143. Au cours de la procédure, deux autres cayes ont été mentionnées :
Logwood Cay (également dénommée Palo de Campeche) et Media Luna
Cay. En réponse à une question que leur a posée à l’audience le juge ad
hoc Gaja quant à savoir si ces cayes pourraient être considérées comme

                                                                            48

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  704

des îles au sens du paragraphe 1 de l’article 121 de la CNUDM, les
Parties ont affirmé que Media Luna Cay était maintenant recouverte et
qu’elle n’était donc plus une île. Le doute subsiste quant à l’état actuel de
Logwood Cay : selon le Honduras, elle reste découverte (quoique de peu)
à marée haute ; d’après le Nicaragua, elle est complètement recouverte à
marée haute.
   144. Au vu de toutes ces circonstances, la Cour n’est pas en mesure de
se prononcer sur les formations maritimes, autres que les quatre îles
visées au paragraphe 137, se trouvant dans la zone en litige. La Cour
estime dès lors approprié de ne statuer que sur la question de la souve-
raineté sur Bobel Cay, Savanna Cay, Port Royal Cay et South Cay.

   145. A l’audience, chacune des Parties a également revendiqué une île
située en un endroit totalement différent, à savoir celle se trouvant à
l’embouchure du fleuve Coco. Depuis un siècle, le caractère instable de
l’embouchure de ce fleuve est tel que les îles les plus grandes sont suscep-
tibles de s’intégrer à la côte la plus proche et que le devenir d’îles plus
petites est incertain. En raison des caractéristiques changeantes de la zone
en question, la Cour ne se prononcera pas sur l’attribution d’un titre sou-
verain sur les îles situées dans l’embouchure du fleuve Coco.

                                    *   *
       7.2. Le principe de l’uti possidetis juris et la souveraineté
                          sur les îles en litige
  146. La Cour relève que le principe de l’uti possidetis juris a été invo-
qué par le Honduras en tant que base de souveraineté sur les îles en litige.
Le Nicaragua affirme en revanche que la souveraineté sur les îles ne sau-
rait être attribuée à l’une ou l’autre Partie sur la base de ce principe.

   147. Le Honduras prétend que le principe de l’uti possidetis juris,
consacré dans le traité Gámez-Bonilla et confirmé par la sentence rendue
par le roi d’Espagne en 1906 ainsi que par l’arrêt de la Cour de 1960,
s’applique entre le Honduras et le Nicaragua non seulement pour ce qui
est de leur territoire continental, mais aussi pour ce qui est de l’espace
maritime qui s’étend au large de la côte des deux pays et dont la délimita-
tion est à présent en cause, ainsi que pour les îles situées dans la zone en
litige. Le Honduras ajoute que la ligne tracée sur la base du principe de
l’uti possidetis juris en tant que ligne de délimitation maritime correspond
à la ligne qui commence le long du 15e parallèle.
   148. Le Honduras affirme que, du fait du décret royal du 17 décembre
1760 qui a fixé à 6 milles marins l’étendue des eaux territoriales espa-
gnoles, le Nicaragua et le Honduras ont, en 1821, succédé à la Couronne
espagnole non seulement pour ce qui concerne leur territoire continental,
mais aussi pour ce qui est des îles et de la zone maritime des 6 milles.
S’agissant de la souveraineté sur les îles en litige en vertu du principe de

                                                                          49

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   705

l’uti possidetis juris, le Honduras invoque tout d’abord le brevet royal du
23 août 1745 qui créa au sein de la capitainerie générale de Guatemala
deux juridictions militaires, l’une allant de la péninsule du Yucatán
jusqu’au cap Gracias a Dios, l’autre du cap Gracias a Dios jusqu’au
fleuve Chagres, celui-ci non compris. La juridiction septentrionale appar-
tenait au Honduras et la juridiction méridionale au Nicaragua. Le Hon-
duras mentionne en outre le décret royal du 20 novembre 1803, aux
termes duquel « les îles de San Andrés et la partie de la côte des Mosquitos
qui va du cap Gracias a Dios au fleuve Chagres, y compris celui-ci, sont
détachées de la capitainerie générale de Guatemala et placées sous la juri-
diction de la vice-royauté de Santa Fé ». Il affirme que ce décret montre
que les îles et les eaux se trouvant au nord du cap Gracias a Dios rele-
vaient de la juridiction militaire et maritime de la capitainerie générale de
Guatemala, alors que les îles et les eaux se trouvant au sud du cap rele-
vaient de la vice-royauté de Santa Fé. Il soutient enfin que, avant l’indé-
pendance, le gouvernement du Honduras exerçait sa juridiction au nord
du cap Gracias a Dios, tandis que le commandement général du Nicara-
gua exerçait sa juridiction au sud du cap.
   149. Le Honduras fait valoir que les traités conclus respectivement
entre l’Espagne et le Nicaragua en 1850 et entre l’Espagne et le Honduras
en 1866 reconnaissaient la souveraineté du Nicaragua et du Honduras sur
leurs territoires continentaux et sur les îles adjacentes à leurs côtes. Il
affirme que les îles en litige étaient plus proches de sa côte que de celle de
toute autre partie de ce qui constituait alors l’Empire espagnol. Il note
également que leur existence était certainement connue à l’époque de
l’indépendance des Etats d’Amérique centrale, puisqu’elles sont représen-
tées sur des cartes datant de cette période, par exemple la carte de 1801
sur laquelle se trouvaient représentées les côtes du Yucatán, des Mosqui-
tos et du Honduras.

                                      *
   150. Le Nicaragua ne nie pas que le principe de l’uti possidetis juris
puisse être pertinent pour l’établissement d’une souveraineté sur des pos-
sessions insulaires, mais affirme que le principe n’est pas applicable en la
présente affaire, « car il n’existe aucune preuve que le roi d’Espagne ait
attribué les dizaines de cayes lilliputiennes, beaucoup d’entre elles n’ayant
pas même de nom, à l’une ou l’autre des provinces de la capitainerie
générale de Guatemala ». Selon le Nicaragua, la mer territoriale relevait à
l’époque de la juridiction exclusive des autorités espagnoles à Madrid, et
n’était pas placée sous le contrôle des autorités locales. Le Nicaragua
soutient qu’il n’existe aucune preuve documentaire démontrant l’exis-
tence d’un titre du Nicaragua ou du Honduras sur les îles en vertu de l’uti
possidetis juris de 1821, ce qui, selon lui, n’est pas surprenant, puisque
celles-ci étaient dépourvues d’importance économique ou stratégique. Il
soutient en outre que, en l’absence d’une telle preuve, il reste à considérer
« l’emplacement des îlots en litige par rapport aux autres territoires des

                                                                           50

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  706

Etats concernés ». Toutefois, selon le Nicaragua, à l’indépendance, ce
principe de proximité opéra non pas en faveur du Honduras ou du Nica-
ragua, mais plutôt en faveur de la capitainerie générale de Guatemala, qui
exerçait une juridiction directe sur les établissements de la côte des Mos-
quitos. En tout état de cause, le Nicaragua prétend que les îles sont plus
proches d’Edinburgh Cay au Nicaragua que de tout territoire hondurien.

                                     *
  151. La Cour a reconnu que le « principe de l’uti possidetis s’[était]
maintenu au rang des principes juridiques les plus importants » en matière
de titre territorial et de délimitation des frontières au moment de la déco-
lonisation (Différend frontalier (Burkina Faso/République du Mali),
arrêt, C.I.J. Recueil 1986, p. 567, par. 26). Dans l’affaire en cause, la
Chambre de la Cour a déclaré qu’elle
    « ne saurait écarter le principe de l’uti possidetis juris, dont l’appli-
    cation a précisément pour conséquence le respect des frontières
    héritées... Il constitue un principe général, logiquement lié au phéno-
    mène de l’accession à l’indépendance, où qu’il se manifeste. Son but
    évident est d’éviter que l’indépendance et la stabilité des nouveaux
    Etats ne soient mises en danger par des luttes fratricides nées de la
    contestation des frontières à la suite du retrait de la puissance admi-
    nistrante. » (Ibid., p. 565, par. 20.)
  152. Dans le même arrêt, la Chambre de la Cour a examiné différents
aspects du principe de l’uti possidetis juris. L’un d’eux
    « accorde au titre juridique la prééminence sur la possession effective
    comme base de la souveraineté. Sa finalité, à l’époque de l’accession
    à l’indépendance des anciennes colonies espagnoles d’Amérique, était
    de priver d’effets les visées éventuelles de puissances colonisatrices
    non américaines sur des régions que l’ancienne métropole avait assi-
    gnées à l’une ou à l’autre des circonscriptions et qui étaient demeu-
    rées non occupées ou inexplorées. » (Ibid., p. 566, par. 23.)
  153. Selon l’arrêt de la Chambre de la Cour :
       « [S]ous son aspect essentiel, ce principe vise, avant tout, à assurer
    le respect des limites territoriales au moment de l’accession à l’indé-
    pendance. Ces limites territoriales pouvaient n’être que des délimita-
    tions entre divisions administratives ou colonies relevant toutes de la
    même souveraineté. Dans cette hypothèse, l’application du principe
    de l’uti possidetis emportait la transformation de limites administra-
    tives en frontières internationales proprement dites. » (Ibid.)

   154. Indubitablement, le principe de l’uti possidetis juris s’applique à
la question de la délimitation territoriale entre le Nicaragua et le Hondu-
ras, tous deux anciennes provinces coloniales espagnoles. Au XIXe siècle,

                                                                          51

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    707

des négociations visant à déterminer la frontière territoriale entre le Nica-
ragua et le Honduras s’achevèrent par la conclusion du traité Gámez-
Bonilla du 7 octobre 1894, dans lequel les deux Etats convinrent, au
paragraphe 3 de l’article II, que « chaque république [était] maîtresse des
territoires qui, à la date de l’indépendance, constituaient respectivement
les provinces du Honduras et du Nicaragua ». La sentence rendue par le
roi d’Espagne en 1906, laquelle repose précisément sur le principe de l’uti
possidetis juris inscrit dans le paragraphe 3 de l’article II du traité
Gámez-Bonilla, définit la frontière territoriale entre les deux pays pour ce
qui concerne les portions de terre alors contestées, à savoir celles situées
entre le Portillo de Teotecacinte et la côte atlantique. La validité ainsi que
le caractère obligatoire de la sentence de 1906 ont été confirmés par la
Cour dans son arrêt de 1960 et les deux Parties au présent différend
reconnaissent la sentence comme juridiquement obligatoire.

                                       *
   155. La Cour passera à présent de la question du titre territorial réglée
en 1906 à celle de la souveraineté sur les îles dont elle se trouve saisie en
l’espèce.
   156. La Cour commencera par faire observer que l’uti possidetis juris
peut, en principe, s’appliquer aux possessions territoriales situées au large
des côtes et aux espaces maritimes (Différend frontalier terrestre, insu-
laire et maritime (El Salvador/Honduras ; Nicaragua (intervenant)),
arrêt, C.I.J. Recueil 1992, p. 558, par. 333 ; p. 589, par. 386).
   157. Il est bien établi qu’« un aspect essentiel [du] principe [de l’uti pos-
sidetis juris] est ... d’écarter la possibilité d’un territoire sans maître »
(ibid., p. 387, par. 42). Cependant, ce prononcé ne saurait conduire à
inclure dans le territoire d’Etats successeurs des îles dont il n’a pas été
démontré qu’elles relevaient du pouvoir colonial espagnol, ni ne peut ipso
facto transformer en îles « attribuées » des îles n’ayant aucun lien avec la
côte continentale concernée. Même si les deux Parties conviennent en
l’espèce que les îles en question ne sauraient aucunement être considérées
comme res nullius, des questions de droit demeurent, qui appellent néces-
sairement des réponses.
   158. La Cour observe que la simple invocation du principe de l’uti pos-
sidetis juris ne fournit pas en soi une réponse claire quant à la souverai-
neté sur les îles en litige. Si les îles ne sont pas terra nullius, ainsi que le
reconnaissent les deux Parties et qu’il est communément admis, l’on ne
peut que présumer qu’elles relevaient de la Couronne espagnole. Toute-
fois, cela ne signifie pas nécessairement que le successeur en ce qui
concerne les îles en litige ne pourrait être que le Honduras du fait que
celui-ci est le seul Etat à avoir formellement revendiqué un tel statut. La
Cour rappelle que l’uti possidetis juris présuppose que les autorités colo-
niales centrales aient procédé à une délimitation territoriale entre les pro-
vinces coloniales concernées. Ainsi, pour que le principe de l’uti possidetis
juris puisse être appliqué aux îles en litige, il doit au préalable être

                                                                             52

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      708

démontré que la Couronne espagnole les avait attribuées à l’une ou
l’autre de ses provinces coloniales.

                                       *
   159. Par conséquent, la Cour examinera maintenant s’il existe des élé-
ments de preuve convaincants qui lui permettraient de déterminer à
laquelle des provinces coloniales de l’ancienne Amérique espagnole les
îles en question avaient, le cas échéant, été attribuées, sachant que ces îles
ne revêtaient pas à l’époque une importance stratégique, économique ou
militaire particulière. Si une telle attribution pouvait en effet être démon-
trée, l’on pourrait conclure que, en fonction de l’autorité administrative
dont ces îles auraient ainsi relevé pendant la colonisation, elles se seraient
par la suite trouvées placées sous la souveraineté du Honduras ou sous
celle du Nicaragua lorsque ceux-ci sont devenus des Etats indépendants
en 1821.
   160. En l’affaire du Différend frontalier terrestre, insulaire et maritime
(El Salvador/Honduras ; Nicaragua (intervenant)), la Chambre de la
Cour a, dans son arrêt de 1992, jugé nécessaire d’examiner la question de
savoir dans quelle mesure il était « possible d’établir si, en 1821, chaque
île en litige relevait de l’une ou de l’autre des différentes divisions admi-
nistratives de l’appareil colonial espagnol en Amérique centrale ». Les
conclusions de la Chambre s’appliquent à la présente affaire :
       « Dans le cas des îles, il n’existe aucun titre foncier de la nature de
    ceux que la Chambre a pris en considération pour reconstruire les
    limites de l’uti possidetis juris sur le continent, et les textes législatifs
    et administratifs sont confus et contradictoires. Le rattachement des
    diverses îles aux divisions administratives territoriales du système
    colonial espagnol, aux fins de leur attribution à l’un ou l’autre des
    Etats nouvellement indépendants, a pu susciter des doutes et des dif-
    ficultés si l’on en juge par les éléments de preuve et informations
    communiqués. Il y a lieu de rappeler que, lorsque le principe de l’uti
    possidetis juris est en jeu, le jus en question n’est pas le droit inter-
    national, mais le droit constitutionnel ou administratif du souverain
    avant l’indépendance, en l’occurrence le droit colonial espagnol, et il
    se peut parfaitement que ce droit lui-même n’apportait aucune
    réponse claire et catégorique à la question de savoir de quelle entité
    relevaient des zones marginales ou des zones peu peuplées n’ayant
    qu’une importance économique minime. » (Différend frontalier ter-
    restre, insulaire et maritime (El Salvador/Honduras ; Nicaragua
    (intervenant)), arrêt, C.I.J. Recueil 1992, p. 558-559, par. 333.)
   161. Les Parties n’ont pas produit d’éléments de preuve documentaires
ou autres antérieurs à l’indépendance qui mentionnent expressément les
îles. La Cour relève en outre que la proximité en tant que telle ne permet
pas nécessairement d’établir un titre juridique. Les éléments d’informa-
tion apportés par les Parties sur l’administration par l’Espagne de l’Amé-

                                                                              53

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   709

rique centrale au cours de la période coloniale ne permettent pas de
déterminer avec certitude si c’étaient une entité unique (la capitainerie
générale de Guatemala) ou deux entités subordonnées (le gouverne-
ment du Honduras et le commandement général du Nicaragua) qui ad-
ministraient à l’époque les territoires insulaires du Honduras et du
Nicaragua. Jusqu’en 1803, le Nicaragua et le Honduras firent partie de
la capitainerie générale de Guatemala. Dans l’ensemble, les éléments de
preuve produits en l’espèce sembleraient indiquer que c’est probable-
ment la capitainerie générale de Guatemala qui exerça une juridiction
sur les zones situées au nord et au sud du cap Gracias a Dios jusqu’en
1803, date à laquelle, en vertu d’un décret royal, la partie de la côte des
Mosquitos située au sud du cap Gracias a Dios passa sous contrôle de la
vice-royauté de Santa Fé (voir également C.I.J. Mémoires, Sentence
arbitrale rendue par le roi d’Espagne le 23 décembre 1906 (Honduras c.
Nicaragua), vol. I, p. 19-22).
   162. A la différence du territoire terrestre, pour lequel les limites admi-
nistratives entre les différentes provinces étaient plus ou moins clairement
démarquées, il est manifeste qu’il n’existait aucune délimitation nette
s’agissant des îles en général. Il semble d’autant plus en avoir été ainsi
pour les îles en question, lesquelles devaient être très peu peuplées, voire
pas du tout, et ne possédaient pour ainsi dire pas de ressources naturelles
en dehors des ressources halieutiques de la zone maritime alentour.
   163. La Cour fait observer que la capitainerie générale de Guatemala
exerçait vraisemblablement sur les territoires terrestres et sur les terri-
toires insulaires adjacents aux côtes un contrôle qui lui permettait d’assu-
rer la sécurité, de prévenir la contrebande ou de prendre d’autres mesures
nécessaires à la protection des intérêts de la Couronne espagnole. Mais
aucun élément de preuve n’existe qui donnerait à penser que les îles en
cause ont joué le moindre rôle dans la poursuite de ces objectifs straté-
giques. Toutes se trouvent situées à une certaine distance de l’embouchure
du fleuve Coco : Savanna Cay à environ 28 milles, South Cay à quelque
41 milles, Bobel Cay à 27 milles et Port Royal Cay à 32 milles. En dépit
de l’importance historique et actuelle du principe de l’uti possidetis juris,
si étroitement lié à la décolonisation de l’Amérique latine, l’on ne saurait
dire en l’espèce que l’application de ce principe à ces petites îles, qui sont
situées très loin au large et ne sont pas manifestement adjacentes à la côte
continentale du Nicaragua ou du Honduras, réglerait la question de la
souveraineté sur celles-ci.
   164. En ce qui concerne l’argument de l’adjacence, la Cour note que
les traités d’indépendance conclus par le Nicaragua et le Honduras avec
l’Espagne (voir paragraphes 34 et 35 ci-dessus) renvoient à l’adjacence
par rapport aux côtes continentales plutôt que par référence aux îles
situées au large. Aussi l’argument du Nicaragua selon lequel les îles en
cause sont plus proches d’Edinburgh Cay, qui lui appartient, ne saurait-il
être accueilli. Même si elle ne fonde pas ses conclusions sur l’adjacence, la
Cour observe que, en tout état de cause, les îles en litige sont en réalité
plus proches de la côte du Honduras que de celle du Nicaragua.

                                                                           54

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   710

   165. Ayant conclu que la question de la souveraineté sur les îles en
litige ne saurait être tranchée sur cette base, la Cour s’attachera à présent
à rechercher d’éventuelles effectivités pertinentes remontant à la période
coloniale. Ces « effectivités coloniales » ont été définies comme le
     « comportement des autorités administratives en tant que preuve de
     l’exercice effectif de compétences territoriales dans la région pendant
     la période coloniale » (Différend frontalier (Burkina Faso/Républi-
     que du Mali), arrêt, C.I.J. Recueil 1986, p. 586, par. 63 ; Différend
     frontalier (Bénin/Niger), arrêt, C.I.J. Recueil 2005, p. 120, par. 47).
En l’espèce, les renseignements manquent sur pareil comportement des
autorités administratives coloniales. La raison peut en être la suivante :
        « Le territoire de chacune des Parties avait appartenu à la Cou-
     ronne espagnole. L’autorité du monarque espagnol avait été abso-
     lue. En fait et en droit, le monarque espagnol avait été en possession
     de tout le territoire de chacune d’elles. Etant donné que, avant
     l’indépendance chaque entité coloniale constituait simplement une
     unité administrative soumise à tous égards au roi d’Espagne, il n’y
     avait pas, au sens politique, de possession de fait et de droit indé-
     pendante de celle du monarque. Seul était possédé par l’une ou
     l’autre de ces entités coloniales ce qui lui avait été attribué à raison
     de l’autorité administrative dont elle jouissait. La notion d’« uti pos-
     sidetis de 1821 » renvoie nécessairement à un contrôle administratif
     découlant de la volonté de la Couronne espagnole. Pour pouvoir tra-
     cer la ligne de l’« uti possidetis de 1821 », il nous faut nous assurer de
     l’existence de ce contrôle administratif...
        [D]es difficultés particulières se posent pour tracer la ligne de
     l’« uti possidetis de 1821 » du fait de l’absence, à l’époque coloniale,
     d’informations dignes de foi sur une grande partie du territoire liti-
     gieux. Ce territoire était dans une large mesure inexploré. D’autres
     parties, où l’on était allé à l’occasion, n’étaient que vaguement
     connues. En conséquence, non seulement la Couronne n’avait pas
     déterminé de façon précise les limites des juridictions, mais il existait
     de vastes régions dans lesquelles aucun effort n’avait été mené en vue
     d’assurer le respect d’un quelconque semblant d’autorité administra-
     tive. » (Sentence arbitrale rendue le 23 janvier 1933 par le tribunal
     spécial de délimitation constitué en exécution du traité d’arbitrage
     entre le Guatemala et le Honduras, RSA, vol. II, p. 1324-1325.)
   166. La Cour considère que, au vu de l’emplacement des îles en litige
et du fait qu’elles ne revêtaient pas à l’époque d’importance économique
ou stratégique particulière, il n’y a pas d’effectivités coloniales les concer-
nant. Elle ne saurait dès lors, sur cette base, conclure à l’existence d’un
titre sur le territoire des îles en litige ni confirmer l’existence d’un pareil
titre.
   167. Au vu des considérations qui précèdent, la Cour conclut que le
principe de l’uti possidetis est de peu d’aide pour la détermination de la

                                                                            55

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     711

souveraineté sur ces îles, en ce que rien n’indique clairement si celles-ci
furent attribuées, avant l’indépendance ou au moment de celle-ci, à la
province coloniale du Nicaragua ou à celle du Honduras. Pareille attribu-
tion ne ressort pas davantage de la sentence arbitrale rendue par le roi
d’Espagne en 1906. Par ailleurs, aucun élément de preuve concernant des
effectivités coloniales relatives à ces îles n’a été soumis à la Cour. Il n’a
donc pas été établi que le Honduras ou le Nicaragua possédait un titre
sur ces îles en vertu de l’uti possidetis.

                                     *       *
           7.3. Les effectivités postcoloniales et la souveraineté
                            sur les îles en litige
  168. La Cour examinera maintenant, aux fins de déterminer la sou-
veraineté sur les îles en litige, les éléments de preuve d’effectivités post-
coloniales qui lui ont été soumis.

                                         *
   169. Le Honduras indique que, dans l’hypothèse où la Cour rejetterait
sa prétention à un titre originaire sur les îles fondé sur l’uti possidetis juris
et confirmé par des effectivités postcoloniales, il conviendrait alors de
trancher la question en « examinant lequel des deux Etats a présenté une
prétention supérieure sur la base de l’exercice ou des manifestations réels
de l’autorité sur les îles, conjugués à la nécessaire intention d’agir à titre
de souverain ». Il affirme que, dans ce cas, il est évident que par ses effec-
tivités il a présenté une revendication supérieure à celle du Nicaragua,
lequel n’a fourni aucun élément de preuve d’effectivités.
   170. Le Honduras a présenté un certain nombre d’arguments et d’élé-
ments de preuve visant à démontrer l’existence de telles effectivités, parmi
lesquels des actes de contrôle législatif et administratif, l’application de
son droit civil et de son droit pénal aux îles en litige, la réglementation de
l’immigration, des activités de pêche menées à partir des îles, des
patrouilles navales, sa pratique en matière de concessions pétrolières et
des travaux publics.
   171. Le Nicaragua indique pour sa part que les effectivités invoquées
par le Honduras ne sauraient déplacer le titre originaire sur les îles détenu
par le Nicaragua par voie d’adjacence. Se référant à l’affaire du Différend
frontalier (Burkina Faso/République du Mali), il soutient que c’est seu-
lement « [d]ans l’éventualité où l’« effectivité » ne coexiste avec aucun titre
juridique [qu’]elle doit inévitablement être prise en considération »
(C.I.J. Recueil 1986, p. 586-587, par. 63). En ce qui concerne ses propres
effectivités, le Nicaragua soutient que l’exercice de sa souveraineté « sur
la zone maritime contestée, y compris les cayes, est attesté par la ques-
tion des négociations et accords [avec la Grande-Bretagne] sur la pêche
à la tortue qui commencèrent au XIXe siècle et qui se poursuivaient

                                                                              56

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   712

encore dans les années soixante ». Il avance en outre que, dans les années
soixante-dix, « seul le Nicaragua réglementait les activités de pêche
autour des cayes situées au sud de Main Cape Channel et plus loin
vers l’est et le nord-est ».

                                      *
   172. L’existence d’un titre souverain peut être déduite de l’exercice
effectif sur un territoire donné de pouvoirs relevant de l’autorité de l’Etat.
Pour qu’une prétention de souveraineté soit retenue sur cette base, un
certain nombre d’éléments doivent être démontrés de manière concluante.
Ainsi que l’a indiqué la Cour permanente de Justice internationale,
    « une prétention de souveraineté fondée non pas sur quelque acte ou
    titre en particulier, tel qu’un traité de cession, mais simplement sur
    un exercice continu d’autorité, implique deux éléments dont l’exis-
    tence, pour chacun, doit être démontrée : l’intention et la volonté
    d’agir en qualité de souverain, et quelque manifestation ou exercice
    effectif de cette autorité » (Statut juridique du Groënland oriental,
    arrêt, 1933, C.P.J.I. série A/B n° 53, p. 45-46).
   173. Un autre élément a aussi été énoncé par la Cour permanente de
Justice internationale dans l’affaire du Statut juridique du Groënland
oriental, à savoir « la mesure dans laquelle la souveraineté est également
revendiquée par une autre puissance » (ibid., p. 46). Par ailleurs, l’exercice
de droits souverains doit revêtir une certaine ampleur, à raison de la
nature de l’espèce. Dans son arrêt rendu en l’affaire du Groënland orien-
tal, la Cour a indiqué :
       « Il est impossible d’examiner les décisions rendues dans les af-
    faires visant la souveraineté territoriale sans observer que, dans beau-
    coup de cas, le tribunal n’a pas exigé de nombreuses manifestations
    d’un exercice de droits souverains pourvu que l’autre Etat en cause
    ne pût faire valoir une prétention supérieure. Ceci est particulière-
    ment vrai des revendications de souveraineté sur des territoires situés
    dans des pays faiblement peuplés ou non occupés par des habitants
    à demeure. » (Ibid.)
   174. La souveraineté sur des formations maritimes mineures, telles que
les îles en litige entre le Honduras et le Nicaragua, peut dès lors être éta-
blie sur la base d’une manifestation relativement modeste, d’un point de
vue tant qualitatif que quantitatif, des pouvoirs étatiques. Dans l’affaire
Indonésie/Malaisie, la Cour a indiqué que
    « [d]ans le cas ... de très petites îles inhabitées ou habitées de façon
    non permanente — telles que Ligitan et Sipadan, dont l’importance
    économique était, du moins jusqu’à une date récente, modeste —, les
    effectivités sont en effet généralement peu nombreuses » (Souverai-
    neté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt,
    C.I.J. Recueil 2002, p. 682, par. 134).

                                                                           57

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   713

Elle a en outre précisé qu’elle
    « ne p[ouvait] tenir compte de ces activités en tant que manifestation
    pertinente d’autorité que dans la mesure où il ne fai[sait] aucun
    doute qu’elles [étaient] en relation spécifique avec les îles en litige
    prises comme telles. Les réglementations ou actes administratifs de
    nature générale ne peuvent donc être considérés comme des effecti-
    vités relatives à Ligitan et Sipadan que s’il est manifeste dans leurs
    termes ou leurs effets qu’ils concernaient ces deux îles. » (Souverai-
    neté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt,
    C.I.J. Recueil 2002, p. 682-683, par. 136.)
   175. Se conformant à l’approche qu’elle a adoptée dans l’affaire Indo-
nésie/Malaisie, la Cour se penchera sur la question de savoir si, en la pré-
sente espèce, les activités sur lesquelles se fondent les Parties, bien que
« modestes en nombre », démontrent une manifestation pertinente d’auto-
rité souveraine (ibid., p. 685, par. 148). Il importera également de déter-
miner si, dans ce cas, ces activités « couvrent une période considérable et
présentent une structure révélant l’intention d’exercer des fonctions éta-
tiques à l’égard des deux îles, dans le contexte de l’administration d’un
ensemble plus vaste d’îles » (ibid.).

                                      *
   176. La Cour examinera maintenant les différentes catégories d’effec-
tivités présentées par les Parties.
   177. Contrôle législatif et administratif. Le Honduras prétend avoir
exercé un contrôle législatif et administratif sur les îles et fournit un cer-
tain nombre d’arguments à l’appui de sa thèse. Le Nicaragua, quant à lui,
ne cherche pas à prouver qu’il aurait exercé un contrôle législatif et admi-
nistratif sur les îles, mais soutient que les éléments de preuve du Hondu-
ras sont insuffisants.
   178. La thèse du Honduras est fondée sur les textes de ses Constitu-
tions et de sa loi agraire de 1936. Les trois Constitutions (1957, 1965,
1982) énumèrent des îles lui appartenant, désignant nommément un cer-
tain nombre d’îles situées dans l’Atlantique, parmi lesquelles les cayes de
Falso, Gracias a Dios et Palo de Campeche, « ainsi que toutes les autres
situées dans l’Atlantique qui, historiquement, géographiquement et juri-
diquement (seule la Constitution de 1982 emploie le terme « géographi-
quement »), sont siennes ». La Constitution de 1982 ajoute, en les dési-
gnant nommément, les cayes de Media Luna, Rosalind et Serranilla.
   179. Sous le titre « Droit de l’Etat », la loi agraire hondurienne de 1936
énumère des cayes qui « appartiennent au Honduras », « y compris Palo de
Campeche » — nommément désignée — et « d’autres situées dans l’océan
Atlantique ». Ni les Constitutions ni la loi agraire ne font toutefois expli-
citement référence aux îles et cayes en litige. Le Honduras allègue néan-
moins que la référence à Palo de Campeche et à d’autres îles situées dans
l’Atlantique doit être comprise comme incluant les îles adjacentes en litige.

                                                                           58

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                 714

  180. Le Nicaragua réfute les éléments de preuve d’ordre législatif pré-
sentés par le Honduras en faisant valoir que ces textes ne mentionnent
pas spécifiquement la zone en litige ni une quelconque intention de régle-
menter les activités sur les îles. Le Nicaragua précise qu’il n’avait, en
conséquence, « aucune raison de protester » puisque les lois honduriennes
    « sont dénuées de pertinence pour la question de la délimitation
    maritime, en raison non seulement de leur date (pour celles posté-
    rieures à 1977) mais aussi de leur contenu, qui règle des questions
    relevant de la souveraineté et de la juridiction honduriennes sans
    faire expressément mention des îles ».
   181. La Cour, constatant qu’il n’est fait aucune référence aux quatre
îles en litige dans les diverses constitutions du Honduras et dans la loi
agraire, relève de surcroît qu’aucun élément de preuve n’atteste que le
Honduras ait, d’une manière ou d’une autre, appliqué ces instruments
juridiques dans les îles. La Cour estime par conséquent que la thèse du
Honduras selon laquelle il exerçait un contrôle législatif et administratif
sur les îles n’est pas convaincante.
   182. Application du droit pénal et du droit civil. Le Honduras soutient
également avoir appliqué son droit civil dans la zone en litige et fournit à
cet égard divers exemples. Il allègue que les accidents survenus dans la
zone, impliquant généralement des plongeurs, ont pendant longtemps été
déclarés aux autorités honduriennes, et non nicaraguayennes. Il prétend
que « les tribunaux honduriens [examinent les plaintes de cette nature],
parce que les accidents sont considérés comme ayant eu lieu au Hondu-
ras ». Le Honduras présente des extraits de quatre plaintes déposées dans le
domaine du droit du travail, dont trois auprès de la juridiction du travail
de Puerto Lempira et une auprès d’un tribunal de Roatan (Bay Islands).
   183. Le Honduras soutient en outre que « c’est [son] droit pénal ...
qu’appliquent et veillent à faire respecter les tribunaux honduriens lors-
que des délits sont commis sur les îles » et que « plusieurs plaintes pour
vol et voies de fait à Savanna Cay et Bobel Cay ont été examinées par les
autorités honduriennes et portées devant des tribunaux honduriens ». Le
Honduras présente un extrait d’une décision rendue le 17 avril 1997 par le
tribunal de Puerto Lempira relativement à la confiscation d’une embarca-
tion en fibre de verre abandonnée sur Half Moon Cay. Il produit égale-
ment une plainte déposée au pénal devant une juridiction de Puerto Lem-
pira dans laquelle il est indiqué que six appareils respiratoires autonomes
de plongée ont été volés à South Cay sur un navire, le Mercante, et dans
laquelle sont nommément désignés les deux auteurs présumés devant être
cités à comparaître. Le Honduras prête également une valeur juridique à
une opération de lutte antidrogue menée en 1993 dans la région par les
autorités honduriennes et les services fédéraux de lutte antidrogue des
Etats-Unis d’Amérique (DEA). Ce projet, baptisé « Satellite Operation
Plan », avait notamment pour objet de « procéder à des opérations de
reconnaissance en vue d’identifier et de localiser, par la prise de photo-
graphies aériennes, des cibles possibles, zones et installations utilisées

                                                                         59

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    715

pour le trafic de stupéfiants à l’échelle nationale ou liées à celui-ci, dans le
but de neutraliser les opérations criminelles liées au trafic illégal de stu-
péfiants ». Des « aéronefs dotés des équipements appropriés » devaient
également « survoler l’espace aérien national ». Le Satellite Operation
Plan comporte une liste d’« [î]les et cayes » dont Bobel Cay, South Cay,
Half Moon Cay et Savanna Cay.
   184. Le Nicaragua conteste les allégations du Honduras, sans invo-
quer pour autant aucune mesure par laquelle il aurait appliqué ou fait
respecter son droit pénal ou son droit civil. Selon lui, tous les exemples
invoqués par le Honduras concernent des faits qui datent des années
quatre-vingt-dix, et sont donc bien postérieurs à 1977, que le Nicaragua a
proposé comme date critique. Il soutient également que les affaires invo-
quées ont probablement été portées devant des juridictions honduriennes
parce qu’elles concernaient des ressortissants honduriens, et non parce
que les incidents avaient eu lieu en territoire hondurien.
   185. La Cour estime que les éléments de preuve fournis par le Hondu-
ras pour démontrer qu’il avait appliqué et fait respecter son droit pénal et
son droit civil revêtent bien une valeur juridique en la présente affaire. Le
fait qu’un certain nombre de ces actes aient été accomplis dans les
années quatre-vingt-dix ne remet pas en cause leur pertinence, puisque la
Cour a jugé que la date critique s’agissant des îles était 2001. Les plaintes
déposées au pénal se révèlent pertinentes dans la mesure où les actes visés
se sont produits sur les îles contestées en la présente affaire (South Cay et
Savanna Cay). Bien que ne constituant pas nécessairement un exemple
d’application du droit pénal hondurien, l’opération de lutte antidrogue
de 1993 peut tout à fait être considérée comme une autorisation de survol
des îles citées dans le document — lesquelles se trouvent au sein de la
zone contestée — accordée par le Honduras aux services fédéraux de lutte
antidrogue des Etats-Unis d’Amérique. Le fait que le Honduras ait
accordé à ceux-ci une autorisation de survol de « l’espace aérien natio-
nal » et qu’aient été expressément mentionnées les quatre îles et cayes
peut être considéré comme un acte souverain de l’Etat constituant une
effectivité pertinente dans la zone.
   186. Réglementation de l’immigration. Le Honduras affirme tenir des
registres d’immigration concernant les étrangers vivant au Honduras,
dans lesquels sont « systématiquement recensés les ressortissants étran-
gers vivant sur les îles aujourd’hui revendiquées par le Nicaragua ». A
titre d’exemple, est produite une note en date du 31 mars 1999 adressée
au directeur général des questions de population et d’immigration à
Tegucigalpa par l’agent régional des services de l’immigration de Puerto
Lempira, sous couvert de laquelle est communiqué un rapport. Figurent
dans ce rapport le nombre de cabanes recensées dans la zone inspectée, la
nationalité des personnes y séjournant (avec, dans le cas des étrangers, les
renseignements relatifs à leur numéro de passeport, à leur date de nais-
sance et à la date d’expiration de leur visa) ainsi que la date d’expiration
de leurs permis de pêche. Les informations concernent Bobel Cay,
Savanna Cay, Port Royal Cay, South Cay et Gorda Cay.

                                                                             60

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   716

   187. La Cour relève que le Honduras semble avoir mené une impor-
tante activité en matière de réglementation de l’immigration et de déli-
vrance des permis de travail en découlant à l’égard de personnes pré-
sentes dans les îles en 1999 et en 2000. Il n’existe aucun élément de preuve
de pareille réglementation avant 1999. La correspondance adressée par
le directeur des questions de population et d’immigration au ministre de
l’intérieur du Honduras au sujet des mouvements migratoires sur les îles
en litige date de novembre et décembre 1999. Le Honduras fournit éga-
lement des éléments de preuve visant à montrer l’exercice de pouvoirs
réglementaires en matière d’immigration. En 1999, les autorités hondu-
riennes se sont rendues sur les quatre îles et ont recueilli des renseigne-
ments sur les étrangers vivant à South Cay, Port Royal Cay et Savanna
Cay (Bobel Cay n’était pas habitée à l’époque, mais l’avait été aupara-
vant). Le Honduras présente la déclaration d’un agent hondurien des ser-
vices de l’immigration qui s’est rendu sur les îles à trois ou quatre reprises
de 1997 à 1999. Cet agent a aussi accompagné en deux occasions les
forces navales au cours de patrouilles effectuées par celles-ci dans la zone
qui entoure les îles. Selon l’agent, la mairie de Puerto Lempira délivre
des permis de travail provisoires à des ressortissants jamaïcains et nica-
raguayens ainsi qu’occasionnellement à des ressortissants d’Etats tiers qui,
certains se trouvant sur les îles, auraient apparemment reçu des permis de
séjour temporaire en attendant d’obtenir un statut de résident. Le Hon-
duras produit également un document portant prorogation des visas de
trois ressortissants jamaïcains « établis à » Savanna Cay et South Cay.
   188. Là encore, le Nicaragua conteste les éléments de preuve relatifs à
l’activité de réglementation de l’immigration par le Honduras, prétendant
que cette activité remonte seulement à 1999, soit à une date postérieure à
la date critique.
   189. La Cour estime qu’une valeur juridique doit être attachée aux élé-
ments fournis par le Honduras en matière de réglementation de l’immi-
gration en tant que preuve d’effectivités, en dépit du fait que cette activité
n’a commencé qu’à la fin des années quatre-vingt-dix. La délivrance de
permis de travail et de visas à des ressortissants jamaïcains et nicara-
guayens atteste l’exercice d’un pouvoir réglementaire par le Honduras.
Les visites effectuées sur les îles par un agent hondurien des services de
l’immigration témoignent d’un exercice de compétence, même si l’objet
de ces visites était de contrôler plutôt que de réglementer l’immigration
sur les îles. Le laps de temps au cours duquel ces actes de souveraineté
ont été accomplis est plutôt bref, mais seul le Honduras a pris dans la
zone des mesures qui peuvent être considérées comme des actes accomplis
à titre de souverain. A aucun moment le Nicaragua n’affirme avoir régle-
menté l’immigration sur les îles en litige, que ce soit avant ou après les
années quatre-vingt-dix.
   190. Réglementation des activités de pêche. Le Honduras soutient que
les bitácoras (permis de pêche) accordés aux pêcheurs constituent la
preuve d’actes accomplis sous le contrôle de l’autorité publique. Il affirme
que « [l]es pêcheurs qui exercent leurs activités dans ces régions, et le font

                                                                           61

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   717

en vertu de permis de pêche délivrés par le Honduras, sont en effet nom-
breux à utiliser les îles. Certains y vivent, d’autres ne font que s’y arrê-
ter ». Il ajoute que « [p]our preuves de sa pratique en matière de pêche, le
Honduras a présenté à la Cour vingt-huit dépositions de témoins. Sur ces
vingt-huit dépositions, vingt-quatre font état de l’existence, sur les cayes,
d’activités connexes aux activités de pêche autorisées par le Honduras ».
   191. Le Honduras fournit des éléments de preuve concernant des bâti-
ments qui auraient été construits sur Savanna Cay sur autorisation des
autorités de Puerto Lempira et en vertu de permis accordés par celles-ci.
Dans un témoignage, un ressortissant jamaïcain, « pêcheur de profession,
vivant présentement à Savanna Cay », déclare : « Nous avons construit
tous les bâtiments existant sur la caye. Ils sont enregistrés à la municipa-
lité de Puerto Lempira. Toutes les maisons ont été répertoriées par la
municipalité, qui a commencé à le faire il y a à peu près deux ans de
cela. » Un autre ressortissant jamaïcain, qui affirme que « pendant la
majeure partie de l’année [il vit] à Savanna Cay », atteste également que
des Jamaïcains « ont construit toutes les maisons existant sur la caye. Ces
maisons ont été construites légalement avec le consentement des autorités
honduriennes ».
   192. Le Honduras soutient que « du matériel de pêche est entreposé à
South Cay par le titulaire d’un permis de pêche délivré par les autorités
locales ». Un certain Mario Ricardo Dominguez indique que, en raison
de ses activités de pêche,
    « il utilise des installations présentes sur South Cay depuis [1992] ; les
    installations en question comprennent une maison en bois où il
    entrepose son matériel de pêche, à savoir des filets de pêche, du
    matériel de plongée, un congélateur et un générateur électrique ; ...
    pour utiliser son matériel de pêche, il soumet chaque année une
    demande de permis de pêche à l’inspecteur des pêches de Puerto
    Lempira et acquitte la taxe due ».
  193. Le Nicaragua affirme que le Honduras « ne présente aucun élé-
ment de preuve établissant que la réglementation des activités de pêche
par le Honduras prouve que celui-ci a un titre sur les îlots en litige » et
que, de manière plus générale, le Honduras ne parvient pas à établir de
distinction entre les activités pertinentes pour la délimitation maritime et
celles permettant l’établissement d’un titre sur les îles.
  194. La Cour, concernant les activités de personnes privées, a estimé
qu’elles
    « ne sauraient être considérées comme des effectivités si elles ne se
    fondent pas sur une réglementation officielle ou ne se déroulent pas
    sous le contrôle de l’autorité publique » (Souveraineté sur Pulau
    Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil
    2002, p. 683, par. 140).
A cet égard, le Honduras a présenté des dépositions de témoins ayant
pour objet d’établir qu’il accorde des licences pour les activités de pêche

                                                                           62

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     718

autour des îles et des cayes et autorise la construction de bâtiments sur
Savanna Cay. Le point de savoir si la réglementation des activités de
pêche par le Honduras autour des îles en litige constituait en soi un exer-
cice effectif ou une manifestation d’autorité à l’égard de ces îles est aussi
une question qui doit être tranchée.
   195. La Cour note que l’ensemble des éléments de preuve présentés
par le Honduras concernant les activités de pêche montre que ces activi-
tés se sont déroulées sur autorisation hondurienne dans les eaux qui
entourent les îles, mais non qu’elles ont été menées à partir des îles elles-
mêmes. Le Honduras fournit plutôt des éléments attestant qu’il a accordé
des permis pour des activités sur les îles qui sont liées aux activités de
pêche, telles que la construction de bâtiments ou l’entreposage de bateaux
de pêche. Au total, la Cour estime que les autorités honduriennes consi-
déraient que les permis de pêche, même si les zones visées n’y étaient pas
spécifiées, étaient utilisés pour la pêche qui se pratiquait autour des îles ;
le Honduras accordait son autorisation pour la construction sur les îles
d’habitations à des fins liées aux activités de pêche. La Cour est par
conséquent d’avis que les autorités honduriennes délivraient des permis
de pêche en ayant la conviction que le Honduras détenait, sur la base de son
titre sur les îles, des droits sur les espaces maritimes entourant celles-ci. Les
éléments de preuve fournis par le Honduras au sujet de la réglementation de
l’activité des bateaux de pêche et des constructions sur les îles sont égale-
ment juridiquement pertinents, de l’avis de la Cour, au titre du contrôle
administratif et législatif exercé (voir paragraphes 177-181 ci-dessus).
   196. La Cour considère que les permis délivrés par le Gouvernement
hondurien pour la construction de maisons à Savanna Cay et le permis
délivré pour l’entreposage de matériel de pêche sur la même caye, permis
accordés par la municipalité de Puerto Lempira, peuvent également être
regardés comme une manifestation, certes modeste, de l’exercice d’une
autorité, et comme des éléments de preuve d’effectivités dans les îles en
litige.
   197. Pour sa part, le Nicaragua soutient qu’il a exercé une juridic-
tion sur les îles en question, en invoquant le différend qui l’opposa au
Royaume-Uni au sujet de la pêche à la tortue au XIXe siècle et qui se
poursuivit jusqu’au début du XXe siècle. Le Nicaragua soutient égale-
ment que les négociations menées dans les années cinquante avec le
Royaume-Uni pour le renouvellement d’un traité bilatéral remontant à
1916, qui resta « la base de la pêche à la tortue par les habitants des
îles Caïmanes jusqu’en 1960 », constituent une autre preuve de son titre
sur les îles en litige. A ce propos, le Nicaragua a produit une carte de
1958 établie par un hydrographe britannique, le commandant Kennedy,
dont il affirme qu’elle « inclut les îlots, cayes et récifs revendiqués par le
Nicaragua dans la zone en litige avec le Honduras ».
   198. La Cour note tout d’abord que la carte ne prouve pas que le com-
mandant Kennedy considérait les îles comme appartenant clairement
et sans conteste au Nicaragua. La Cour fait observer que, bien que la
carte établie par le commandant Kennedy inclue effectivement les îles

                                                                              63

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   719

aujourd’hui en litige entre le Nicaragua et le Honduras, l’intéressé rele-
vait à propos de celles-ci que l’on « pou[rrait] prétendre qu’elles font par-
tie du plateau continental du Honduras, en fonction de l’accord final sur
la manière dont la frontière traverse le plateau ». Par ailleurs, le travail
cartographique entrepris par le commandant Kennedy ne l’a pas été sur
instructions du Gouvernement du Royaume-Uni. La Cour ne trouve pas
non plus convaincant l’argument selon lequel les négociations menées
entre le Nicaragua et le Royaume-Uni dans les années cinquante, en vue
du renouvellement des droits de pêche à la tortue au large des côtes nica-
raguayennes, attesteraient la souveraineté du Nicaragua sur les îles en
litige. La Cour ne saurait dès lors attacher de valeur juridique, aux fins
des effectivités, au différend relatif à la pêche à la tortue qui a opposé le
Nicaragua au Royaume-Uni.
   199. Patrouilles navales. En se fondant sur un certain nombre de
dépositions, le Honduras affirme qu’il a procédé depuis 1976 à des
patrouilles navales et autres pour maintenir la sécurité et faire appliquer
la législation hondurienne autour des îles, en particulier la législation sur
les pêcheries et la législation en matière d’immigration. Un agent hondu-
rien des services de l’immigration et un responsable du port de Puerto
Lempira, qui ont participé avec la marine hondurienne aux patrouilles
autour des îles, ont apporté leur témoignage. Il existe également « des
preuves documentaires, sous forme de livres de bord de patrouille et
d’autres documents, montrant que le Honduras effectue des patrouilles
dans les eaux entourant les cayes, les récifs et les bancs situés dans la zone
au nord du 15e parallèle ». Le Honduras soutient aussi que deux bâti-
ments affectés à ces patrouilles ont été régulièrement en opération, se ren-
dant dans les îles tout comme sur les bancs de Rosalind et Thunder
Knoll.
   200. Le Nicaragua conteste la prétention du Honduras en soulignant
le fait que les patrouilles militaires et navales se sont déroulées après la
date critique, qu’il considère être 1977. De plus, le Nicaragua affirme
avoir de son côté effectué des patrouilles militaires et navales autour des
îles.
   201. La Cour a déjà indiqué que la date critique aux fins de la question
du titre sur les îles n’était pas 1977, mais 2001. Les éléments de preuve
mis en avant par les deux Parties au sujet des patrouilles navales sont peu
abondants et ne démontrent pas clairement un lien direct entre le Nica-
ragua ou le Honduras et les îles en litige. Dès lors, la Cour ne trouve pas
convaincants, aux fins de l’existence d’effectivités concernant ces îles, les
éléments de preuve fournis par l’une comme par l’autre Partie. Elle ne
saurait déduire de ces éléments que les autorités du Nicaragua ou celles
du Honduras considéraient les îles en litige comme relevant de leur sou-
veraineté respective (voir Souveraineté sur Pulau Ligitan et Pulau Sipa-
dan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 683, par. 139).
La Cour se penchera plus loin, dans le cadre de son examen du différend
maritime entre les Parties, sur la valeur juridique à attacher aux éléments
de preuve soumis par celles-ci au sujet des patrouilles navales.

                                                                           64

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    720

    202. Concessions pétrolières. Dans ses écritures, le Honduras a pré-
senté des éléments se rapportant aux concessions pétrolières comme
preuve d’un titre sur les îles situées dans la zone en litige ; à l’audience,
toutefois, cet argument n’a plus été développé. Dans ses plaidoiries, le
Honduras a choisi de mettre l’accent sur un autre point, en affirmant
qu’« [u]n certain nombre de concessions honduriennes [avaient donné
lieu] à une activité souveraine sur les îles ». Ainsi, selon le Honduras,
celles-ci ont « servi d’appui à la prospection pétrolière » et ont « été uti-
lisées comme base pour les activités de prospection pétrolière depuis les
années soixante ». A l’audience, le Honduras a concentré son argumen-
tation sur la pertinence des concessions pétrolières des Parties aux fins
de prouver l’existence d’un accord tacite concernant le respect d’une
frontière « traditionnelle » le long du 15e parallèle.
    203. Le Nicaragua soutient que la pratique nicaraguayenne et hondu-
rienne en matière d’octroi des concessions pétrolières ne présente aucune
cohérence, s’agissant du titre sur les îlots. De l’avis du Nicaragua, la pra-
tique des deux pays montre qu’il n’y avait aucun accord sur l’existence
d’une ligne d’attribution de souveraineté et que le Nicaragua considérait
les îlots en litige en la présente affaire comme faisant partie de son terri-
toire.
    204. La Cour estime que les éléments de preuve relatifs aux activités de
prospection pétrolière offshore des Parties n’ont aucun rapport avec les
îles contestées. Aussi, dans son examen de la question des effectivités pro-
duites à l’appui du titre sur les îles, la Cour s’intéressera-t-elle, sous la
rubrique des travaux publics, aux actes accomplis sur les îles en relation
avec les concessions pétrolières.
    205. Travaux publics. Le Honduras avance comme autre preuve
d’effectivités l’installation en 1975, sur son autorisation, d’une antenne
sur Bobel Cay en tant qu’aide à l’Union Oil. Un élément de preuve sup-
plémentaire soumis par le Honduras est constitué par les bornes géo-
désiques installées sur Savanna Cay, South Cay et Bobel Cay en 1980
et 1981, en application d’un accord conclu en 1976 avec les Etats-Unis.
Le Honduras affirme que le Nicaragua n’a pas protesté contre l’accord
de 1976, ni contre l’installation des bornes ; depuis que ces bornes ont été
posées, il y a plus de vingt ans, il n’a pas demandé non plus qu’elles soient
enlevées. Le Nicaragua ne conteste pas que ces activités puissent être qua-
lifiées d’effectivités, mais fait plutôt remarquer que ces bornes furent ins-
tallées après ce qu’il considère comme la date critique, à savoir 1977.
    206. Dans l’affaire Qatar c. Bahreïn, la Cour a attaché une valeur juri-
dique à certains travaux publics et a conclu comme suit :

       « Certaines catégories d’activités invoquées par Bahreïn, telles que
    le forage de puits artésiens, pourraient en soit être considérées comme
    discutables en tant qu’actes accomplis à titre de souverain. La cons-
    truction d’aides à la navigation, en revanche, peut être juridiquement
    pertinente dans le cas de très petites îles. En l’espèce, compte tenu de
    la taille de [l’île], les activités exercées par Bahreïn sur cette île peu-

                                                                            65

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    721

      vent être considérées comme suffisantes pour étayer sa revendica-
      tion selon laquelle celle-ci se trouve sous sa souveraineté. » (Délimi-
      tation maritime et questions territoriales entre Qatar et Bahreïn
      (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 99-100,
      par. 197.)
   207. La Cour fait observer que l’installation sur Bobel Cay, en 1975,
d’une antenne de 10 mètres de haut par Geophysical Services Inc. pour le
compte de l’Union Oil Company faisait partie d’un réseau géodésique
local destiné à faciliter les activités de forage dans le cadre des conces-
sions pétrolières accordées. Le Honduras soutient que la construction de
l’antenne faisait partie intégrante des « activités de prospection pétrolière
qu’il a autorisées ». Des rapports sur ces activités étaient périodiquement
soumis par la compagnie pétrolière aux autorités honduriennes, dans les-
quels était également indiqué le montant des taxes correspondantes acquit-
tées. Le Nicaragua prétend que l’installation de l’antenne sur Bobel Cay
était un acte privé pour lequel aucune autorisation gouvernementale spé-
cifique n’avait été délivrée.
   La Cour est d’avis que l’antenne a été installée dans le cadre d’activités
de prospection pétrolière autorisées. Par ailleurs, le paiement de taxes au
titre de ces activités en général peut être considéré comme un élément de
preuve supplémentaire de ce que l’installation de l’antenne (qui, comme il
est indiqué, faisait partie desdites activités) s’est effectuée avec l’autorisa-
tion du gouvernement.
   La Cour considère donc que les travaux publics dont fait état le Hon-
duras constituent des effectivités qui viennent à l’appui de sa revendica-
tion de souveraineté sur les îles en litige.
   208. Après avoir examiné les arguments et les éléments de preuve
avancés par les Parties, la Cour conclut que les effectivités invoquées
par le Honduras établissent une « intention et [une] volonté d’agir en
qualité de souverain » et constituent une manifestation modeste mais
réelle d’autorité sur les quatre îles (Statut juridique du Groënland
oriental, arrêt, 1933, C.P.J.I. série A/B no 53, p. 46 ; voir également
Minquiers et Ecréhous (France/Royaume-Uni), arrêt, C.I.J. Recueil
1953, p. 71).
   Bien qu’il n’ait pas été établi que les quatre îles revêtent une impor-
tance économique ou stratégique, et en dépit de la rareté des actes d’auto-
rité étatique les concernant, le Honduras a démontré un ensemble de
comportements suffisant pour manifester son intention d’agir en qualité
de souverain à l’égard de Bobel Cay, Savanna Cay, Port Royal Cay et
South Cay. La Cour note en outre que ces activités honduriennes, qui
peuvent être considérées comme des effectivités et que l’on peut présumer
avoir été connues du Nicaragua, n’avaient suscité aucune protestation de
la part de celui-ci.
   Quant au Nicaragua, la Cour n’a trouvé aucune preuve de son inten-
tion ou de sa volonté d’agir en qualité de souverain, ni aucune preuve
d’un exercice effectif ou d’une manifestation de son autorité sur les îles.
Le Nicaragua n’a donc pas satisfait au critère énoncé par la Cour per-
                                                                             66

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  722

manente de Justice internationale dans l’affaire du Statut juridique du
Groënland oriental (voir paragraphe 172 ci-dessus).

                                    *   *

     7.4. Valeur probante des cartes pour confirmer la souveraineté
                          sur les îles en litige

   209. En l’espèce, un nombre important de cartes a été présenté par les
Parties à l’appui de leur argumentation respective, mais tant le Nicaragua
que le Honduras ont reconnu que ce matériau cartographique ne consti-
tuait pas en soi un titre territorial ni la preuve d’une souveraineté sur les
îles ; ils n’ont pas soutenu non plus que ces cartes devaient se voir recon-
naître une valeur probante particulière.
   210. Figure parmi elles une carte officielle de 1982 du Nicaragua qui
représente une large portion de la mer des Caraïbes adjacente aux côtes
du Honduras et du Nicaragua et comprend un certain nombre de forma-
tions maritimes (bien qu’il ne s’agisse pas des quatre îles contestées). Il
n’y est mentionné aucune attribution de souveraineté sur les formations
maritimes. De la même manière, le Honduras fournit des cartes officielles
qui couvrent des parties de l’océan Atlantique situées à proximité du
Honduras et du Nicaragua, mais où ne figure aucune attribution de sou-
veraineté à l’un ou l’autre pays.
   211. Une carte de la République du Honduras de 1933 établie par
l’Institut panaméricain de géographie et d’histoire donne l’impression
qu’au moins Bobel Cay, Logwood Cay, le récif de Media Luna et South
Cay sont à considérer comme appartenant au Honduras. Toutefois, la
carte comporte un avertissement général concernant les zones contestées.
   212. La carte officielle de la République du Honduras publiée en 1994
inclut, en tant que possessions insulaires du Honduras dans la mer des
Caraïbes, une série de cayes, « situées dans le seuil connu géographique-
ment et historiquement en tant que « seuil nicaraguayen » » dans des
zones qui, selon le Nicaragua, sont « sous la souveraineté et la juridiction
totales du Nicaragua ». Au sujet de cette publication, le Nicaragua
exprima « son total désaccord et formula des protestations vigoureuses ».
   213. La Cour, ayant examiné le matériau cartographique soumis par le
Nicaragua et le Honduras, procédera maintenant à l’évaluation de celui-ci
pour déterminer la mesure dans laquelle il peut être considéré comme
étayant leur revendication respective de souveraineté sur les îles situées au
nord du 15e parallèle. En s’acquittant de cette tâche, la Cour gardera à
l’esprit le fait que les cartes peuvent
    « être prises en considération, bien qu’un tel matériau descriptif
    revête peu de valeur lorsqu’il a trait à un territoire peu ou pas du
    tout connu et dans lequel il ne semble pas y avoir eu un quelconque
    contrôle administratif réel » (Sentence arbitrale rendue le 23 janvier
    1933 par le tribunal spécial de délimitation constitué en exécution du

                                                                          67

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                 723

    traité d’arbitrage entre le Guatemala et le Honduras, RSA, vol. II,
    p. 1325).
   214. De l’avis de la Cour, les cartes susvisées n’étayent les revendica-
tions ni de l’une ni de l’autre des Parties. En la présente affaire, aucune
des cartes soumises par les Parties et sur lesquelles sont représentées cer-
taines des îles en litige n’indique clairement quel Etat exerce la souverai-
neté sur ces îles. Dans l’affaire de l’Ile de Palmas, la sentence arbitrale
relevait que
    « ce n’est qu’avec une extrême circonspection que l’on peut tenir
    compte des cartes pour trancher une question de souveraineté...
    Toute carte qui n’indique pas de façon précise la répartition poli-
    tique des territoires ... clairement marquée comme telle, doit être
    écartée...
       La première condition que l’on exige des cartes, pour qu’elles
    puissent servir de preuve sur des points de droit, est leur exactitude
    géographique. On doit noter ici que non seulement des cartes d’une
    date ancienne, mais aussi des cartes d’une date moderne, même offi-
    cielles ou semi-officielles, paraissent manquer d’exactitude. » (Ile de
    Palmas (Pays-Bas/Etats-Unis d’Amérique), 4 avril 1928 [traduction
    française : Revue générale de droit international public, t. XLIII,
    p. 179-180].)
   215. La Cour réaffirme la position qu’elle a adoptée auparavant au
sujet de la portée extrêmement limitée des cartes en tant que source d’un
titre souverain :
       « [Les cartes] ne constituent jamais — à elles seules et du seul fait
    de leur existence — un titre territorial, c’est-à-dire un document
    auquel le droit international confère une valeur juridique intrinsèque
    aux fins de l’établissement des droits territoriaux. » (Différend fron-
    talier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986,
    p. 582, par. 54.)
   216. Les Parties ont des vues opposées sur les cartes et la Cour s’est
penchée avec grand soin sur la valeur probante de celles-ci. Dans l’arrêt
qu’elle a rendu en 1986 dans l’affaire Burkina Faso/Mali, la Chambre de
la Cour a notamment déclaré ce qui suit : « Les autres considérations dont
dépend le poids des cartes en tant qu’éléments de preuve ont trait à la
neutralité de leurs sources par rapport au différend considéré et aux
parties à ce différend. » (Ibid., p. 583, par. 56.)
   217. En l’espèce, la présentation d’un matériau cartographique par les
Parties vise essentiellement à renforcer leurs prétentions respectives et à
étayer leur argumentation. La Cour estime qu’elle ne peut attacher que
peu de valeur juridique aux cartes officielles qui lui ont été soumises et
à celles qui émanent des instituts géographiques cités ; elle traitera ces
cartes avec une certaine réserve. C’est une telle réserve qui se trouve
exprimée dans le prononcé suivant de la Chambre de la Cour :

                                                                         68

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  724

       « La jurisprudence relativement ancienne avait montré à l’égard
    des cartes une réticence marquée ... la valeur juridique des cartes
    reste limitée à celle d’une preuve concordante qui conforte une
    conclusion à laquelle le juge est parvenu par d’autres moyens, indé-
    pendants des cartes. En conséquence, hormis l’hypothèse où elles ont
    été intégrées parmi les éléments qui constituent l’expression de la
    volonté de l’Etat[,] les cartes ne peuvent à elles seules être considé-
    rées comme des preuves d’une frontière car elles constitueraient dans
    ce cas une présomption irréfragable, équivalant en réalité à un titre
    juridique. » (Différend frontalier (Burkina Faso/République du Mali),
    arrêt, C.I.J. Recueil 1986, p. 583, par. 56.)
   218. Aucune des cartes soumises par les Parties ne faisait partie d’un
instrument juridique en vigueur ni, plus précisément, d’un traité fronta-
lier conclu entre le Nicaragua et le Honduras.
   219. La Cour conclut que le matériau cartographique qui a été pré-
senté par les Parties au cours des procédures écrite et orale ne saurait en
soi étayer leurs revendications respectives de souveraineté sur les îles
situées au nord du 15e parallèle.

                                    *   *
      7.5. Reconnaissance par des Etats tiers et traités bilatéraux ;
                   l’accord de libre-échange de 1998
   220. Le Honduras soutient qu’un certain nombre d’Etats ont reconnu
sa souveraineté sur les îles situées au nord du 15e parallèle et sa compé-
tence sur les espaces maritimes qui se trouvent dans cette zone. Il affirme
que cette reconnaissance est notamment attestée par les éléments sui-
vants : la demande formulée en 1975 par l’Argentine visant à ce que l’un
de ses aéronefs soit autorisé à survoler les îles en question ; la demande
formulée en 1977 par la Jamaïque de pénétrer dans les eaux honduriennes
pour secourir douze de ses ressortissants naufragés à Savanna Cay ; la
mise en place, en 1980 et 1981, de bornes géodésiques sur Savanna Cay,
South Cay et Bobel Cay, dans le cadre de l’accord de 1976 entre le Hon-
duras et les Etats-Unis ; et des opérations de lutte contre le trafic de stu-
péfiants menées conjointement par le Honduras et les Etats-Unis en 1993.
Le Honduras cite également un rapport de 1983 de la commission amé-
ricaine de toponymie qui « situe au Honduras les formations suivantes,
parmi d’autres : South Cay, Bobel Cay, Media Luna Cay (qui correspond
à Savanna Cay) et les Arrecifes (récifs) de la Media Luna ». Le Honduras
affirme en outre que les « instructions nautiques » de 1995 pour la mer des
Caraïbes publiées par le service cartographique de la défense des Etats-
Unis mentionnent, parmi les formations se rattachant au littoral hondu-
rien, les « Arrecifes de la Media Luna (Half Moon Reef), Logwood Cay,
Cayo Media Luna, Bobel Cay, Hall Rock, Savanna Reefs, South Cay, Alar-
gate Reef (Arrecife Alargado), le haut-fond de Main Cape et False Cape ».
   221. Le Nicaragua conteste ces affirmations du Honduras, soutenant

                                                                          69

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   725

que, en ce qui concerne l’avion argentin, sa route ne passait pas au-dessus
des cayes en litige, et qu’elle était d’ailleurs située en dehors de toute mer
territoriale entourant les îles en litige. S’agissant de la demande de la
Jamaïque, le Nicaragua soutient qu’« il est difficile de savoir avec préci-
sion si la demande en question porte véritablement sur l’un des îlots objet
de la présente instance ». Il conteste également l’importance de l’accord
conclu en 1976 entre les Etats-Unis et le Honduras, au motif qu’il « est
sans pertinence pour trancher la question de la souveraineté sur les îlots,
puisqu’il ne mentionne aucun d’entre eux », ajoutant que les bornes géo-
désiques ont été mises en place après la date critique qu’il invoque.
Quant à l’opération de lutte contre le trafic de stupéfiants, le Nicaragua
affirme qu’elle « ne se déroula qu’en 1993 et qu’aucun élément de preuve
n’a été produit concernant des actes qui auraient été accomplis sur
les îlots contestés ». Le Nicaragua soutient en outre que la description
de la zone maritime située au large de la côte continentale centra-
méricaine donnée dans les « instructions nautiques » n’a rien à voir avec
une reconnaissance de la position du Honduras à l’égard des îlots en
litige.
   222. Selon le Honduras, une autre forme de reconnaissance est la
conclusion des
    « traités de 1986 (entre la Colombie et le Honduras) et de 1993 (entre
    la Colombie et la Jamaïque). Selon ceux-ci, tant la Colombie que la
    Jamaïque reconnaissent la souveraineté et la juridiction du Hondu-
    ras sur les eaux et les îles s’étendant jusqu’au banc de Serranilla au
    nord du 15e parallèle, c’est-à-dire à l’ouest de la zone d’administra-
    tion conjointe établie par la Colombie et la Jamaïque autour dudit
    banc. »
S’agissant du traité de délimitation maritime de 1986 conclu entre la
Colombie et le Honduras, le Nicaragua soutient qu’il a, en 1999, fait
valoir devant la Cour centraméricaine de justice que, en ratifiant ce traité,
le Honduras avait violé les règles et les principes de la communauté cen-
traméricaine (voir paragraphes 69-70 ci-dessus).
   Quant au traité de délimitation maritime de 1993 entre la Colombie et
la Jamaïque, le Nicaragua affirme qu’il a été conclu après que le différend
opposant le Nicaragua et le Honduras se fut élevé et qu’il est dénué de
pertinence aux fins de la présente espèce, dans la mesure où la frontière
maritime proposée par le Nicaragua n’empiète pas sur les droits que la
Jamaïque pourrait détenir sur des zones maritimes.
   223. Pour ce qui concerne la reconnaissance par des Etats tiers de
la souveraineté du Nicaragua sur les îles en litige, ce dernier affirme
que, lors des négociations qu’il a menées en 1996 et 1997 avec la Ja-
maïque au sujet de la délimitation d’une frontière maritime, une
« proposition de la Jamaïque en vue de délimiter la frontière maritime
reconnaissait Media Luna Cay comme faisant partie du territoire
nicaraguayen ».
   Le Honduras affirme cependant que la Jamaïque lui a communiqué un

                                                                           70

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  726

aide-mémoire en date du 9 avril 2003 dans lequel il est indiqué que, après
avoir passé en revue les documents invoqués par le Nicaragua dans sa
réplique,
    « [l]e Gouvernement de la Jamaïque a examiné ceux desdits docu-
    ments en sa possession et peut confirmer que ceux-ci ne contiennent
    aucun élément permettant de conclure que la Jamaïque aurait jamais
    soutenu les revendications maritimes du Nicaragua contre le Hon-
    duras.
       Le Gouvernement de la Jamaïque n’a jamais exprimé son soutien
    aux revendications de l’une ou l’autre Partie à ce différend.
       L’opinion du Gouvernement de la Jamaïque n’a jamais varié : ce
    différend entre deux Etats souverains ayant été soumis à la Cour
    internationale de Justice, il convient d’adopter une attitude totale-
    ment neutre en l’affaire tout en maintenant des relations amicales
    avec les deux Parties. »
   224. De l’avis de la Cour, aucun élément de preuve n’étaye les alléga-
tions formulées par les Parties au sujet de la reconnaissance par des Etats
tiers d’une souveraineté du Honduras ou du Nicaragua sur les îles en
litige. Certains éléments présentés par elles attestent d’événements spo-
radiques qui ne sont cependant ni constants ni consécutifs. Il est mani-
feste qu’ils ne traduisent pas l’existence d’une reconnaissance explicite
de souveraineté et n’étaient d’ailleurs pas supposés emporter pareille
reconnaissance.
   225. La Cour relève que le Honduras a invoqué des traités bilatéraux
conclus par la Colombie, l’un avec le Honduras, l’autre avec la Jamaïque,
comme preuve de la reconnaissance, par ces Etats, de sa souveraineté sur
les îles en litige (voir paragraphe 222 ci-dessus). Elle note à propos de ces
traités que le Nicaragua n’a jamais acquiescé à une quelconque entente
impliquant que le Honduras aurait eu souveraineté sur les îles en litige.
La Cour ne juge pas ces traités bilatéraux pertinents pour établir la
reconnaissance par une tierce partie d’un titre sur les îles en litige.

                                     *
   226. La Cour rappelle que, à l’audience, elle a été informée de l’his-
toire des négociations menées en vue de la conclusion d’un accord de
libre-échange Amérique centrale-République dominicaine le 16 avril 1998
à Saint-Domingue entre le Nicaragua, le Honduras, le Costa Rica, le
Guatemala, El Salvador et la République dominicaine, et entré en vigueur
à des dates différentes à l’égard de chaque Etat (pour le Costa Rica, le
7 mars 2002 ; pour El Salvador, le 4 octobre 2001 ; pour le Guatemala, le
3 octobre 2001 ; pour le Honduras, le 19 décembre 2001 ; et, pour le Nica-
ragua, le 3 septembre 2002). Selon le Honduras, le texte original de cet
accord, qui avait été signé par le président du Nicaragua, comportait une
annexe à l’article 2.01, contenant une définition du territoire du Hondu-
ras, qui mentionnait notamment les cayes de Palo de Campeche et de

                                                                          71

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                 727

Media Luna. C’est ce texte qu’a ratifié le Honduras. Le Honduras affirme
que le nom de « Media Luna » était « fréquemment employé pour désigner
le groupe entier d’îles et cayes » dans la zone en litige. Le Nicaragua fait
observer que, lors de son processus de ratification, son Assemblée natio-
nale approuva une version revisée de l’accord de libre-échange sur laquelle
s’étaient entendus les Etats signataires, et qui ne comportait pas l’annexe
à l’article 2.01.
   La Cour s’est procuré le texte de l’annexe précitée. Elle relève que les
quatre îles en litige n’y sont pas nommément désignées. De plus, elle note
qu’il ne lui a été fourni aucun élément de preuve montrant de manière
concluante que les termes « Media Luna » ont le sens que leur prête le
Honduras. Dans ces circonstances, la Cour conclut qu’il n’y a pas lieu
d’examiner plus avant les arguments relatifs à ce traité, ni le statut de
celui-ci aux fins de la présente procédure.

                                    *   *
            7.6. Décision quant à la souveraineté sur les îles
   227. Après avoir examiné l’ensemble des éléments de preuve relatifs
aux prétentions des Parties concernant la souveraineté sur les îles de
Bobel Cay, Savanna Cay, Port Royal Cay et South Cay, et considéré
notamment la question de la valeur probante des cartes ainsi que celle de
la reconnaissance par des Etats tiers, la Cour conclut que le Honduras a
la souveraineté sur ces îles sur la base des effectivités postcoloniales.

                                   * * *

                8. LA DÉLIMITATION DES ZONES MARITIMES

   228. La question de la souveraineté sur les quatre îles de la zone en
litige ayant été tranchée, la Cour passera maintenant à la délimitation des
zones maritimes entre le Nicaragua et le Honduras dans la mer des Ca-
raïbes. La géographie de la région, si essentielle pour la délimitation, est
décrite en détail aux paragraphes 20 à 32.

 8.1. La frontière maritime traditionnelle revendiquée par le Honduras

8.1.1. Le principe de l’uti possidetis juris
  229. Comme il est dit plus haut dans l’arrêt (voir paragraphe 147), le
Honduras soutient que le principe de l’uti possidetis juris auquel se réfè-
rent le traité Gámez-Bonilla et la sentence rendue en 1906 par le roi
d’Espagne est applicable à la zone maritime au large des côtes du Hon-
duras et du Nicaragua, et que le 15e parallèle constitue la ligne de déli-
mitation maritime résultant de l’application de ce principe. Il affirme que,
en 1821, le Nicaragua et le Honduras ont succédé, notamment, à un

                                                                         72

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   728

espace maritime de 6 milles (voir paragraphes 86 et 148 ci-dessus) et que
l’uti possidetis juris « engendre une présomption de titre du Honduras sur
le plateau continental et la zone économique exclusive au nord du
15e parallèle ».
   230. Le Honduras prétend que, avant l’indépendance du Nicaragua et
du Honduras en 1821, le cap Gracias a Dios séparait les juridictions des
différentes autorités coloniales qui exerçaient leur autorité sur les espaces
maritimes au large des côtes du Nicaragua et du Honduras actuels. Il
affirme que le décret royal du 23 août 1745 est à l’origine du partage de
la juridiction militaire de l’espace maritime en cause entre le gouverne-
ment du Honduras et le commandement général du Nicaragua, le cap
Gracias a Dios marquant la séparation entre les deux juridictions mili-
taires. Le Honduras soutient par ailleurs que le 15e parallèle marquait la
frontière maritime traditionnelle entre le Nicaragua et le Honduras, la
propension de l’Empire espagnol à utiliser des parallèles et méridiens
pour définir les divisions juridictionnelles rendant inconcevable l’idée que
le décret royal de 1803 ait pu créer un partage maritime le long d’une
ligne autre que le 15e parallèle.
   231. En réponse au Honduras, le Nicaragua soutient que la juridiction
sur la mer territoriale appartenait aux autorités espagnoles à Madrid, et
non pas aux autorités locales, y compris les capitaineries générales. Il
affirme que la revendication par la Couronne espagnole d’une mer terri-
toriale de 6 milles ne permet de « rien ... inférer s’agissant de la limite de
cette mer territoriale entre les provinces du Honduras et du Nicaragua »
(les italiques sont dans l’original). Enfin, il soutient que la Cour ne sau-
rait fonder sur l’uti possidetis un titre sur la zone économique exclusive et
le plateau continental, qui constituent des notions juridiques manifeste-
ment modernes.
   232. La Cour considère que, dans certaines circonstances, comme cel-
les qui ont trait à des baies et mers territoriales historiques, le principe de
l’uti possidetis juris pourrait jouer un rôle dans la délimitation maritime.
Dans la présente espèce, cependant, même si la Cour admettait l’argu-
ment du Honduras selon lequel le cap Gracias a Dios marquait la limite
entre les juridictions maritimes respectives des provinces coloniales du
Honduras et du Nicaragua, aucune raison convaincante n’a été avancée
par le Honduras pour expliquer pourquoi la frontière maritime devrait
suivre le 15e parallèle à partir du cap. Il se borne à affirmer que la Cou-
ronne espagnole avait tendance à utiliser les parallèles et les méridiens
pour délimiter les juridictions, sans apporter la moindre preuve que la
puissance coloniale ait agi ainsi dans ce cas particulier.
   233. La Cour ne peut donc accueillir l’argument du Honduras selon
lequel le principe de l’uti possidetis juris était à l’origine d’une ligne de
partage maritime le long du 15e parallèle jusqu’à « au moins 6 milles
marins du cap Gracias a Dios », ni celui selon lequel la souveraineté ter-
ritoriale sur les îles situées au nord du 15e parallèle, qui trouve son fon-
dement dans le principe de l’uti possidetis juris, « donne à la ligne tradi-
tionnelle qui sépare ces îles honduriennes des îles nicaraguayennes situées

                                                                            73

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   729

au sud une base historique solide, qui contribue à en renforcer le fonde-
ment juridique ».
   234. La Cour relève en outre que, au moment de l’indépendance, le
Nicaragua et le Honduras, en tant que nouveaux Etats indépendants,
avaient droit, en vertu du principe de l’uti possidetis juris, aux territoires
continentaux et insulaires ainsi qu’aux mers territoriales des provinces
correspondantes. La Cour a toutefois déjà conclu qu’il n’était pas pos-
sible de déterminer la souveraineté sur les îles en question sur la base du
principe de l’uti possidetis juris (voir paragraphe 158 ci-dessus). Il n’a pas
davantage été démontré que la Couronne espagnole aurait réparti sa juri-
diction maritime entre les provinces coloniales du Nicaragua et du Hon-
duras, même dans les limites de la mer territoriale. Si l’on peut certes
accepter l’idée que tous les Etats ont accédé à l’indépendance en ayant eu
droit à une mer territoriale, cette réalité juridique ne détermine pas le
tracé de la frontière maritime entre les mers adjacentes des Etats voisins.
Dans les circonstances de la présente affaire, il ne peut être dit que le
principe de l’uti possidetis juris a servi de base à une ligne de partage
maritime le long du 15e parallèle.
   235. La Cour note que la sentence arbitrale de 1906, qui reposait en
effet sur le principe de l’uti possidetis juris, n’a pas traité de la délimita-
tion maritime entre le Nicaragua et le Honduras, et qu’elle ne confirme
pas l’existence d’une frontière maritime entre eux le long du 15e parallèle.
Premièrement, la sentence fixe « le point extrême limitrophe commun sur
la côte atlantique », à partir duquel elle détermine la frontière terrestre
vers l’ouest. Deuxièmement, rien dans la sentence n’indique que le
15e parallèle ait été considéré comme la ligne frontière.
   236. La Cour conclut en conséquence que l’argument du Honduras
selon lequel le principe de l’uti possidetis juris fonderait une frontière
maritime « traditionnelle » le long du 15e parallèle ne saurait être retenu.

                                    *   *
8.1.2. Accord tacite
   237. Parallèlement à l’argument tiré de l’uti possidetis juris, le Hondu-
ras invoque différents éléments, antérieurs et postérieurs à la révolution
sandiniste de 1979, qui, selon lui, démontrent qu’il existait le long du
15e parallèle (14° 59′ 48″ de latitude nord) une « frontière de facto fondée
sur l’accord tacite des Parties ». Le Honduras soutient en outre que cet
accord tacite constituait un « accord » au sens des articles 15, 74 et 83 de
la CNUDM, délimitant en droit une frontière maritime unique.

   238. Le Honduras affirme aussi que cet arrangement « traditionnel »
trouve ses racines dans le rejet par le roi d’Espagne, dans sa sentence de
1906, des revendications terrestres et maritimes du Nicaragua au nord du
15e parallèle. Tout en concédant qu’il n’existe pas de « traité bilatéral for-
mel et écrit » régissant la délimitation, le Honduras fait valoir que, depuis

                                                                            74

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    730

le prononcé de la sentence, la pratique des Parties en matière de conces-
sions pétrolières en ce qui concerne le 15e parallèle a toujours concordé et
a même été coordonnée le long de ce parallèle, ce qui dénote l’existence
d’un accord tacite. Le Honduras invoque ce que la Cour a récemment dit
en l’affaire de la Frontière terrestre et maritime entre le Cameroun et le
Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), à
savoir que les concessions pétrolières « peuvent être pris[es] en compte » si
elles « reposent sur un accord exprès ou tacite entre les parties » (arrêt,
C.I.J. Recueil 2002, p. 448, par. 304). A cet égard, le Honduras cite une
série de concessions pétrolières qu’il a octroyées sans susciter de protesta-
tion du Nicaragua, et qui s’étendaient vers le sud jusqu’au 15e parallèle,
ainsi qu’une série de concessions octroyées par le Nicaragua qui, elles,
s’étendaient vers le nord jusqu’au 15e parallèle. Il soutient que même les
concessions nicaraguayennes dont la limite septentrionale n’était pas
explicitement fixée « reconnaissaient » cette limite et lui « donnaient effet »,
car la configuration et la taille (exprimée en hectares) des zones de
concession correspondaient à la limite septentrionale située sur le
15e parallèle.
   239. Le Honduras fait valoir en particulier que Coco Marina, puits de
pétrole relevant d’un projet conjoint exécuté de part et d’autre du
15e parallèle, constitue la preuve « concluante » de l’existence d’un accord
sur la frontière « admis[e] expressément » comme telle par le Nicaragua.
Le Honduras explique qu’il s’agissait d’un projet conjoint de l’Union Oil
Company of Honduras et de l’Union Oil Company of Central America
(dont le siège était au Nicaragua), qui avait été approuvé à la fois par le
Gouvernement nicaraguayen et par le Gouvernement hondurien et dont
les coûts devaient être partagés à égalité entre les deux sociétés.
   240. Le Honduras soutient encore que les activités de pêche menées
dans la zone en litige montrent qu’il existait un accord tacite entre les
Parties pour considérer le 15e parallèle comme la frontière maritime. Il
invoque à cet égard les activités de pêche qu’il a autorisées dans des zones
s’étendant vers le sud jusqu’au 15e parallèle, ainsi qu’une licence de pêche
initialement accordée en 1986 par le Nicaragua, qui portait sur des zones
au nord du 15e parallèle mais fut révoquée en 1987 après protestation du
Honduras. Le Honduras fait valoir qu’il a constamment traité le 15e paral-
lèle comme la frontière maritime aux fins de la réglementation de la pêche
et de son application, et que le Nicaragua a fait de même. Il cite en par-
ticulier un incident survenu en 2000, dans lequel un navire hondurien qui
avait été pris en train de pêcher illégalement au sud du 15e parallèle a été
appréhendé par une patrouille nicaraguayenne et escorté jusqu’à cette
ligne, où il a été relâché.
   241. Le Honduras affirme que, depuis la création de la marine hon-
durienne en 1976, des patrouilles navales honduriennes exercent un
certain nombre de fonctions au nord du 15e parallèle, en veillant au res-
pect de la législation en matière de pêche et d’immigration ainsi qu’au
maintien de la sécurité du Honduras. Il soutient que, à l’inverse, le Nicara-
gua n’a soumis aucun élément de preuve montrant que ses patrouilles

                                                                             75

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   731

navales aient cherché à faire appliquer les lois nicaraguayennes au nord
du 15e parallèle.
   242. Le Honduras prétend par ailleurs que la pratique de tierces
parties confirme « l’existence d’une frontière convenue tacitement » le
long du 15e parallèle. Il a produit des éléments attestant la reconnaissance
par des Etats tiers de ses revendications, soulignant que nombre des actes
de reconnaissance en question appuient à la fois sa revendication de sou-
veraineté sur les îles et sa revendication maritime. Ainsi, il invoque le fait
que, en 1977, la Jamaïque lui a demandé l’autorisation de pénétrer dans
les eaux honduriennes pour porter secours à douze ressortissants jamaï-
cains qui avaient fait naufrage à Savanna Cay et que, en 1975, l’Argen-
tine lui a demandé officiellement d’autoriser l’un de ses aéronefs à survo-
ler le Honduras en passant par le point de coordonnées 15° 17′ de latitude
nord et 82° de longitude est. Le Honduras mentionne aussi le Gazetteer
of Geographic Features établi en octobre 2000 par le service d’imagerie et
de cartographie des Etats-Unis, qui situe par 14° 59′ de latitude nord la
formation insulaire la plus septentrionale attribuée au Nicaragua. Le
Honduras fait valoir que la pratique d’organisations internationales telles
que l’Organisation des Nations Unies pour l’alimentation et l’agriculture
(FAO), le Programme des Nations Unies pour le développement (PNUD)
et la Banque interaméricaine de développement montre une reconnais-
sance similaire du 15e parallèle. Il indique aussi que divers Etats tiers (en
l’occurrence la Jamaïque et les Etats-Unis) et organisations internatio-
nales, comme la FAO, considèrent comme honduriennes les captures de
poisson effectuées dans la zone litigieuse.
   243. Le Honduras a aussi produit des déclarations sous serment de
plusieurs pêcheurs attestant que, pour ceux-ci, le 15e parallèle représen-
tait et continue de représenter la frontière maritime.
   244. La Cour fait observer, s’agissant de ce dernier type d’éléments de
preuve, que les dépositions de témoins produites sous la forme de décla-
rations sous serment doivent être traitées avec prudence. En examinant
ces déclarations, la Cour doit tenir compte d’un certain nombre de fac-
teurs. Elle doit examiner notamment si les déclarations émanent d’agents
de l’Etat ou de particuliers qui n’ont pas d’intérêts dans l’issue de la pro-
cédure, et si telle ou telle déclaration atteste l’existence de faits ou expose
seulement une opinion sur certains événements. La Cour note que, dans
certains cas, les témoignages qui datent de la période concernée peuvent
avoir une valeur particulière. Des déclarations sous serment faites pour
les besoins de la cause par un agent de l’Etat concernant des faits passés
auront moins de poids que des déclarations sous serment contemporaines
des faits. Dans d’autres circonstances où des particuliers n’avaient aucune
raison de témoigner plus tôt, la Cour examinera les déclarations sous ser-
ment, même établies pour les besoins de la cause, tant pour déterminer si
le témoignage a été influencé par ceux qui l’ont recueilli que pour appré-
cier l’utilité des propos tenus. Ainsi, la Cour ne juge pas inapproprié en
soi de recevoir des déclarations sous serment établies pour les besoins
d’une cause si elles attestent des faits dont leur auteur a personnellement

                                                                            76

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   732

connaissance. La Cour tient également compte de la capacité du témoin
à attester certains faits, par exemple, une déclaration faite par un agent
du gouvernement compétent en matière de lignes frontières pouvant
avoir davantage de poids que la déclaration sous serment d’un simple
particulier.
   245. Dans la présente affaire, les déclarations sous serment de pêcheurs
que le Honduras a produites font état d’éléments divers ; elles attestent
par exemple que des navires honduriens pêchaient au nord du 15e paral-
lèle et des navires nicaraguayens au sud de ce parallèle ; que des pa-
trouilleurs nicaraguayens ont franchi le 15e parallèle et saisi des bateaux de
pêche honduriens ; d’autres attestent qu’il est de notoriété publique que
la frontière maritime a toujours suivi le 15e parallèle ; que des licences et
permis étaient délivrés par le Nicaragua au sud du 15e parallèle et par le
Honduras au nord de ce parallèle ; et que les patrouilles nicaraguayennes
au nord du 15e parallèle ont débuté dans les années quatre-vingt ou même
plus récemment.
   Bien que toutes les déclarations sous serment aient été établies pour les
besoins de la cause, la Cour ne met pas en doute leur crédibilité. Toute-
fois, ayant examiné leur contenu, la Cour conclut qu’aucune d’elles ne
peut être considérée comme une preuve de l’existence le long du 15e paral-
lèle d’une frontière maritime « traditionnelle » qui aurait été reconnue par
le Nicaragua et par le Honduras.
   Que les déclarations sous serment mentionnent parfois que la frontière
suit le 15e parallèle traduit une opinion personnelle et non la connais-
sance d’un fait. A cet égard, la Cour rappelle ses prononcés antérieurs se
rapportant à cette question :
       « La Cour n’a pas retenu ce qui, dans les témoignages reçus, ne
    correspondait pas à l’énoncé de faits, mais à de simples opinions sur
    le caractère vraisemblable ou non de l’existence de ces faits, dont le
    témoin n’avait aucune connaissance directe. De telles déclarations,
    qui peuvent être fortement empreintes de subjectivité, ne sauraient
    tenir lieu de preuves. Une opinion exprimée par un témoin n’est
    qu’une appréciation personnelle et subjective dont il reste à établir
    qu’elle correspond à un fait ; conjuguée à d’autres éléments, elle peut
    aider la Cour à élucider une question de fait, mais elle ne constitue
    pas une preuve en elle-même. De même, un témoignage sur des
    points dont le témoin n’a pas eu personnellement connaissance
    directe, mais seulement par « ouï-dire », n’a pas grand poids. » (Acti-
    vités militaires et paramilitaires au Nicaragua et contre celui-ci
    (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil
    1986, p. 42, par. 68.)
  246. Le Honduras fait aussi valoir qu’il était de pratique dans la
région d’utiliser les parallèles et méridiens comme frontières maritimes et,
en particulier, que les traités bilatéraux conclus séparément avec la Colom-
bie en 1928, 1986 et 1993, bien qu’étant res inter alios acta entre le Nica-
ragua et le Honduras, confirment néanmoins que le 15e parallèle consti-

                                                                           77

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   733

tue la frontière entre le Honduras et le Nicaragua. Il avance que le traité
Barcenas-Esguerra conclu en 1928 entre le Nicaragua et la Colombie
fixait leur frontière maritime au 82e méridien jusqu’à sa rencontre avec le
15e parallèle. Le Honduras invoque également le traité de délimitation
maritime de 1986 conclu avec la Colombie qui, bien que fixant la fron-
tière au parallèle 14° 59′ 08″ et non au parallèle 14° 59,08′ de latitude nord
(à cause d’une « erreur de traduction »), montre que la « Colombie recon-
naît que la zone maritime située au nord du 15e parallèle appartient au
Honduras... ». Le Honduras affirme que le traité conclu en 1993 entre la
Colombie et la Jamaïque, qui délimite une zone de régime économique
commun jouxtant un segment différent de la ligne établie par le traité
de 1986 entre la Colombie et le Honduras, vient aussi prouver que la
ligne selon lui établie par ce traité est de plus en plus largement reconnue
sur le plan international.
   247. Le Nicaragua nie avoir jamais admis ou reconnu le 15e parallèle
comme sa frontière maritime avec le Honduras. Il affirme que l’existence
de ce que le Honduras appelle une frontière maritime « traditionnelle » est
démentie par le fait qu’il a occupé le territoire hondurien au nord du
15e parallèle jusqu’à ce que la Cour, en 1960, affirme la validité et le
caractère obligatoire de la sentence du roi d’Espagne de 1906. Le Nica-
ragua soutient que la pratique en matière de concessions pétrolières ne
fait pas non plus apparaître une frontière établie, puisque le Nicaragua a
en fait réservé sa position sur la frontière en indiquant expressément dans
les contrats que la limite septentrionale serait « la ligne frontière avec la
République du Honduras [qui n’avait pas été définie] ». S’agissant de
l’allégation selon laquelle l’existence d’une frontière septentrionale sui-
vant le 15e parallèle pourrait être déduite des dispositions de ces accords
qui fixent une superficie en hectares correspondant à une limite sep-
tentrionale située au 15e parallèle, certains contrats de concession (par
exemple avec l’Union Oil) mentionnaient aussi expressément qu’ils
s’appliquaient à la « zone conventionnelle » et que les concessions
seraient revisées et modifiées « après la date à laquelle la frontière serait
définie ».
   248. Le Nicaragua soutient en outre que le fait que le projet Coco
Marina nécessitait une opération conjointe entre l’Union Oil Company
of Honduras et l’Union Oil Company of Central America (Nicaragua), et
ne pouvait être exécuté par l’une ou l’autre de ces sociétés seule, montre
qu’il n’y avait pas d’accord entre les pays sur la frontière. S’il y avait
eu un tel accord, il n’y aurait pas eu besoin de coopération multinationale
puisque le projet aurait pu être exécuté entièrement par la société exer-
çant ses activités dans le pays titulaire des droits sur la zone de Coco
Marina. Selon le Nicaragua, il s’agissait, au mieux, d’un accord entre
deux filiales de l’Union Oil (dont la mise en œuvre devait d’ailleurs se
faire à partir du Nicaragua) et non entre les Gouvernements nicara-
guayen et hondurien, et qu’il est donc à peu près totalement dépourvu de
valeur probante.
   249. Quant à la pratique des tiers invoquée par le Honduras pour

                                                                           78

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   734

prouver la reconnaissance générale d’une frontière située au 15e parallèle,
le Nicaragua argue qu’il s’agit d’une affirmation tendancieuse et d’une
pertinence ou d’une crédibilité douteuses. Le rapport de la FAO cité par le
Honduras est assorti d’un avertissement précisant qu’il n’exprime aucune
opinion concernant la délimitation maritime ou les frontières. Le Nica-
ragua affirme aussi que ses négociations avec la Jamaïque sur la délimita-
tion d’une frontière maritime au nord du 15e parallèle réduisent à néant
l’argument selon lequel la Jamaïque reconnaissait ce parallèle comme
limite maritime septentrionale du Nicaragua. Le Nicaragua fait en outre
valoir que, après la révolution sandiniste de 1979, il était en conflit armé
avec, notamment, le Honduras et les Etats-Unis et qu’il n’y a donc pas
lieu de tenir compte de l’attitude des Etats-Unis sur cette question.
   250. Enfin, le Nicaragua affirme également que le Honduras n’a com-
mencé à s’intéresser aux zones situées au nord du 15e parallèle qu’en 1982,
lorsque les forces armées honduriennes lancèrent une série d’attaques
contre « les positions occupées par [le Nicaragua] dans la zone en litige ».
Il renvoie aussi à un échange de notes diplomatiques dans lequel il pro-
testait contre l’incursion du Honduras dans les eaux nicaraguayennes.
   251. En ce qui concerne les traités invoqués par le Honduras à l’appui
d’une ligne traditionnelle internationalement reconnue, le Nicaragua
appelle l’attention sur le fait que, dans une autre affaire en instance
devant la Cour, il conteste la validité et l’interprétation de son traité
de 1928 avec la Colombie. Il soutient que, tout au plus, ce traité concer-
nait l’attribution de la souveraineté sur diverses petites îles (en particulier
l’archipel de San Andrés et Providencia) situées à proximité du 82e méri-
dien et que, ni dans sa lettre ni dans son esprit, le traité ne visait à déli-
miter une frontière maritime. Ce traité n’aurait d’ailleurs pas pu, en 1928,
établir une frontière maritime le long du 15e parallèle à plus de 80 milles
de leurs côtes, le concept de frontières maritimes situées aussi loin en mer
n’ayant à l’époque pas cours en droit international. Le Nicaragua conteste
aussi la pertinence juridique à cet égard du traité de délimitation mari-
time de 1986 entre la Colombie et le Honduras. Il soutient qu’il a protesté
à maintes reprises contre ce traité après sa conclusion et qu’il a pris des
dispositions pour en contester la légalité (voir paragraphes 69-70 ci-
dessus). S’agissant du traité de délimitation maritime de 1993 entre la
Colombie et la Jamaïque, le Nicaragua affirme qu’il « concerne des terri-
toires insulaires et des espaces maritimes en cause dans l’affaire opposant
le Nicaragua et la Colombie devant la Cour ». Selon le Nicaragua, ce
traité « est dépourvu de pertinence en la présente espèce », étant donné
que la frontière maritime avec le Honduras qu’il propose ne porte pas
atteinte à un quelconque droit « à des zones maritimes que la Jamaïque
pourrait avoir au nord de la frontière maritime convenue entre elle et la
Colombie en 1993 ».
   252. Le Nicaragua affirme aussi que le Honduras reconnaissait qu’il
n’y avait pas eu, en droit, de délimitation entre les deux pays. Il se réfère
notamment à un incident survenu en 1982, à savoir la saisie par les garde-
côtes nicaraguayens de quatre bateaux de pêche honduriens à environ

                                                                            79

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     735

16 milles au nord du 15e parallèle, aux abords de Bobel Cay et Media Luna
Cay. Cet incident conduisit à un échange de notes diplomatiques dans
l’une desquelles, datée du 23 mars 1982, le ministère hondurien des af-
faires étrangères qualifiait le 15e parallèle de ligne de délimitation « tradi-
tionnellement reconnue par les deux Etats », en protestant contre ce qu’il
appelait une « atteinte flagrante à la souveraineté [du Honduras] ». Dans
sa réponse en date du 14 avril 1982, le ministre des affaires étrangères du
Nicaragua rejetait le 15e parallèle comme frontière et affirmait que « le
Nicaragua ne l’a[vait] à aucun moment reconnu comme telle puisque cela
[aurait] constitu[é] une atteinte à l’intégrité [territoriale] ainsi qu’à la sou-
veraineté de l’Etat du Nicaragua ». Le ministre hondurien des affaires
étrangères répondit par une note en date du 3 mai 1982 dans laquelle il
réaffirmait l’existence d’une « ligne de partage traditionnellement respec-
tée », mais
     « convenait ... que la frontière maritime entre le Honduras et le Nica-
     ragua n’a[vait] pas été délimitée en droit » (« coincido ... que la fron-
     tera marítima entre Honduras y Nicaragua no ha sido jurídicamente
     delimitada ») [original espagnol ; traduction française par le Greffe].

Il proposait en outre « l’établissement temporaire d’une ligne ou d’une
zone de démarcation ... qui — sans préjuger des revendications futures de
chacun des deux Etats — pourrait servir d’indicateur temporaire des
zones de juridiction respectives des deux Etats ». Le Nicaragua en conclut
que, quoi que le 15e parallèle ait pu par ailleurs représenter historique-
ment et dans la pratique des Etats, il n’avait pour aucune des deux
Parties une valeur juridique effective. Selon le Nicaragua, depuis le gou-
vernement Somoza qui prit fin en 1979 jusqu’au gouvernement actuel de
M. Ortega, la position officielle de tous les gouvernements nicaraguayens
successifs a été qu’aucune ligne de délimitation n’existait entre le Nicara-
gua et le Honduras dans la mer des Caraïbes.
   253. La Cour a déjà indiqué qu’il n’existait pas de frontière établie sur
la base de l’uti possidetis juris (voir paragraphe 236 ci-dessus). Elle doit
maintenant rechercher s’il existait un accord tacite suffisant pour établir
une frontière. Les éléments de preuve attestant l’existence d’un accord
tacite doivent être convaincants. L’établissement d’une frontière mari-
time permanente est une question de grande importance, et un accord ne
doit pas être présumé facilement. Une ligne de facto pourrait dans cer-
taines circonstances correspondre à l’existence d’une frontière convenue
en droit ou revêtir davantage le caractère d’une ligne provisoire ou d’une
ligne à vocation spécifique, limitée, telle que le partage d’une ressource
rare. Même s’il y avait eu une ligne provisoire jugée utile pour un certain
temps, cela n’en ferait pas une frontière internationale.
   254. En ce qui concerne les éléments de preuve relatifs aux concessions
pétrolières invoqués par le Honduras, la Cour considère que le Nicara-
gua, en laissant ouverte la limite septentrionale de ses concessions ou en
s’abstenant de mentionner la frontière avec le Honduras à cet égard, a

                                                                              80

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   736

réservé sa position concernant sa frontière maritime avec le Honduras.
Comme la Cour l’a déjà fait observer en ce qui concerne les limites des
concessions pétrolières :
        « Ces limites ont pu ne constituer qu’une manifestation de la pru-
     dence des Parties dans l’octroi de leurs concessions. Cette prudence
     était d’autant plus naturelle en l’espèce que des négociations devaient
     s’ouvrir peu de temps après entre l’Indonésie et la Malaisie en vue de
     la délimitation de leur plateau continental. » (Souveraineté sur Pulau
     Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil
     2002, p. 664, par. 79.)
La Cour relève en outre que les concessions nicaraguayennes qui s’éten-
daient provisoirement jusqu’au 15e parallèle ont toutes été accordées
après que le Honduras eut lui-même octroyé des concessions s’étendant,
au sud, jusqu’au 15e parallèle.
   255. La Cour rappelle que le Nicaragua maintient les objections qu’il a
toujours élevées au sujet du traité de 1986 entre la Colombie et le Hon-
duras et du traité de 1993 entre la Colombie et la Jamaïque. Dans le traité
de 1986, le parallèle 14° 59′ 08″ (voir paragraphe 246 ci-dessus) sert, à l’est
du 82e méridien, de ligne frontière entre la Colombie et le Honduras.
Ainsi qu’il a déjà été indiqué, selon le Honduras, le traité de 1993 découle
de la reconnaissance de la validité du traité de 1986 entre la Colombie
et le Honduras, et reconnaît par là la juridiction hondurienne sur les eaux
et les îles situées au nord du 15e parallèle (voir paragraphes 222 et 246
ci-dessus).
   256. La Cour a constaté qu’à certaines périodes, comme le montrent
les éléments de preuve, le 15e parallèle semble avoir joué un certain rôle
dans la conduite des Parties. Ces éléments de preuve concernent la
période comprise entre 1961, date à laquelle le Nicaragua se retira des
zones situées au nord du cap Gracias a Dios à la suite de l’arrêt rendu par
la Cour sur la validité de la sentence arbitrale de 1906 et 1977, date à
laquelle le Nicaragua proposa d’engager des négociations avec le Hondu-
ras aux fins de la délimitation de leurs zones maritimes dans la mer des
Caraïbes. La Cour relève que, pendant cette période, les Parties octroyè-
rent plusieurs concessions pétrolières indiquant que leurs limites septen-
trionale et méridionale se trouvaient respectivement à 14° 59,8′. De plus,
la réglementation de la pêche dans la zone semblait parfois indiquer qu’il
était entendu que le 15e parallèle divisait les zones de pêche respectives
des deux Etats. Enfin, le 15e parallèle était aussi considéré par certains
pêcheurs comme une ligne divisant les zones maritimes sous juridictions
nicaraguayenne et hondurienne. Toutefois, ces événements, survenus
sur une courte période, ne permettent pas à la Cour de conclure qu’il
existait une frontière maritime internationale juridiquement établie entre
les deux Etats.
   257. La Cour observe que la note du ministre des affaires étrangères
du Honduras datée du 3 mai 1982 (voir paragraphe 56 ci-dessus) révèle
quelque incertitude quant à l’existence d’une frontière reconnue le long

                                                                            81

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                     737

du 15e parallèle. Bien que le Honduras ait accepté, dans un échange de
notes de 1977, d’engager les « étapes préliminaires des pourparlers » en
vue de « la délimitation définitive de la zone marine et sous-marine dans
la région de la mer des Caraïbes », on peut dire que le différend s’est
« cristallisé » à travers les divers incidents à l’origine de la note précitée du
3 mai 1982. Dans cette note, le ministre des affaires étrangères du Hon-
duras convenait avec le ministère des affaires étrangères du Nicaragua
que « la frontière maritime entre le Honduras et le Nicaragua n’[avait] pas
[été] délimitée en droit », et proposait que les Parties parviennent au
moins à un arrangement « temporaire » au sujet de la frontière, afin d’évi-
ter d’autres incidents frontaliers. La reconnaissance du fait qu’il n’y avait
pas alors de délimitation en droit « [n’était] pas ... une proposition ou ...
une concession faite au cours de négociations, mais ... l’énoncé de faits
transmis au [ministère des affaires étrangères] qui n’a[vait] exprimé aucune
réserve à ce sujet » et elle devrait donc être considérée « comme la preuve
des vues officielles [du Honduras] à l’époque » (Minquiers et Ecréhous,
arrêt, C.I.J. Recueil 1953, p. 71).
   258. Ayant examiné l’ensemble de cette pratique, dont les échanges de
notes diplomatiques mentionnés aux paragraphes 252 et 257, la Cour
conclut qu’il n’existait pas en 1982 — ni à fortiori à une quelconque date
postérieure — d’accord tacite entre les Parties de nature à établir une
frontière maritime juridiquement obligatoire.

                                     *       *
                8.2. Détermination de la frontière maritime
   259. La Cour, ayant conclu qu’il n’existait pas de ligne frontière tra-
ditionnelle le long du 15e parallèle, procédera maintenant à la délimita-
tion maritime entre le Nicaragua et le Honduras.

                                         *
  260. Dans ses conclusions finales, le Nicaragua prie la Cour de dire et
juger que
     « [l]a bissectrice des lignes représentant les façades côtières des deux
     Parties, telle que présentée dans les écritures et à l’audience, et tracée
     à partir d’un point fixe situé à 3 milles environ de l’embouchure
     du fleuve par 15° 02′ 00″ de latitude nord et 83° 05′ 26″ de longi-
     tude ouest, constitue la frontière maritime unique aux fins de la
     délimitation des zones en litige de la mer territoriale, de la zone
     économique exclusive et du plateau continental dans la région du
     seuil nicaraguayen » ;
et que :
       « Ainsi que l’a établi la sentence du roi d’Espagne de 1906, le point
     de départ de la délimitation est le thalweg de l’embouchure princi-
     pale du fleuve Coco, où qu’elle se situe au moment considéré. »

                                                                              82

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    738

Dans ses deuxième et troisième conclusions finales, le Honduras prie la
Cour de dire et juger que :
       « 2. Le point de départ de la frontière maritime à délimiter par la
    Cour est le point situé par 14° 59,8′ de latitude nord et 83° 05,8′ de
    longitude ouest. La frontière allant du point fixé par la commission
    mixte en 1962 à 14° 59,8′ de latitude nord et 83° 08,9′ de longitude
    ouest jusqu’au point de départ de la frontière maritime à délimiter
    par la Cour fera l’objet d’un accord entre les Parties à la présente
    espèce sur la base de la sentence rendue par le roi d’Espagne le
    23 décembre 1906, qui a force obligatoire pour les Parties, et prendra
    en compte les caractéristiques géographiques changeantes de
    l’embouchure du fleuve Coco (également dénommé Segovia ou
    Wanks).
       3. A l’est du point situé par 14° 59,8′ de latitude nord et 83° 05,8′ de
    longitude ouest, la frontière maritime unique séparant les mers ter-
    ritoriales, zones économiques exclusives et plateaux continentaux
    respectifs du Honduras et du Nicaragua suit le parallèle 14° 59,8′
    de latitude nord, c’est-à-dire la frontière maritime actuelle, ou suit
    une ligne d’équidistance ajustée, jusqu’à atteindre la juridiction d’un
    Etat tiers. »

                                      *
8.2.1. Le droit applicable
   261. Dans leurs conclusions finales, les deux Parties ont demandé à la
Cour de tracer une « frontière maritime unique » délimitant leur mer ter-
ritoriale, leur zone économique exclusive et leur plateau continental res-
pectifs dans la zone en litige. Bien que le Nicaragua n’ait pas été partie à
la CNUDM lorsqu’il a déposé sa requête en la présente espèce, les Parties
reconnaissent que la convention est maintenant en vigueur entre elles et
que ses articles pertinents leur sont applicables dans le présent différend
(la CNUDM, entrée en vigueur le 16 novembre 1994, a été ratifiée par le
Nicaragua le 3 mai 2000 et par le Honduras le 5 octobre 1993).

                                      *
8.2.2. Zones à délimiter et méthodologie
   262. La « frontière maritime unique » en la présente espèce découlera
de la délimitation des diverses zones de compétence dans l’espace mari-
time compris entre les côtes continentales du Nicaragua et du Honduras
et, au moins, le 82e méridien, à partir duquel les intérêts d’Etats tiers peu-
vent entrer en jeu. Dans les parties occidentales de la zone à délimiter, les
côtes continentales des Parties sont adjacentes ; aussi, sur une certaine
distance, la frontière délimitera-t-elle exclusivement leurs mers territo-
riales (CNUDM, art. 2, par. 1). Les deux Parties conviennent aussi que

                                                                            83

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                 739

les quatre îles en litige au nord du 15e parallèle (Bobel Cay, Savanna Cay,
Port Royal Cay et South Cay), qui ont été attribuées au Honduras (voir
paragraphe 227 ci-dessus), ainsi qu’Edinburgh Cay, la caye nicara-
guayenne située au sud du 15e parallèle, peuvent engendrer leurs propres
mers territoriales pour l’Etat côtier. La Cour rappelle que les deux Parties
ne revendiquent pas, pour les îles en litige, d’autre zone maritime que la
mer territoriale.
   263. En ce qui concerne la largeur de la mer territoriale autour des
quatre îles en litige, le Nicaragua, dans sa réponse à une question posée
par le juge Keith, a déclaré que, si Bobel Cay, Savanna Cay, Port Royal
Cay et South Cay « étaient attribuées au Honduras et étaient, de ce fait,
situées en territoire nicaraguayen », ces îles selon lui « devraient être
enclavées dans une mer territoriale de 3 milles ». Le Honduras pour sa
part soutient que, comme la largeur de la mer territoriale des deux Parties
est de 12 milles marins, « il n’y a ... aucune raison d’utiliser une norme
différente à l’égard des îles ».
   264. La Cour relève que, bien que les Parties ne s’accordent pas sur la
largeur de la mer territoriale de ces îles, selon l’article 3 de la CNUDM,
la mer territoriale d’un Etat ne saurait s’étendre au-delà de 12 milles
marins. Toutes ces îles se trouvent incontestablement à moins de 24 milles
les unes des autres, mais à plus de 24 milles à l’est du continent. Par
conséquent, la frontière maritime unique pourrait comprendre à la fois
des segments délimitant les zones de chevauchement des mers territoriales
des îles qui se font face et des segments délimitant le plateau continental
et les zones économiques exclusives qui les entourent.
   265. En ce qui concerne la tâche que représente de manière générale le
tracé d’une frontière maritime unique et la méthodologie à appliquer aux
fins de la délimitation de ces diverses zones maritimes, la Cour a relevé
dans l’affaire de la Délimitation maritime et des questions territoriales
entre Qatar et Bahreïn (Qatar c. Bahreïn) que
    « le concept de limite maritime unique n’est pas issu du droit conven-
    tionnel multilatéral mais de la pratique étatique et qu’il s’explique
    par le vœu des Etats d’établir une limite ininterrompue unique déli-
    mitant les différentes zones maritimes — coïncidant partiellement —
    qui relèvent de leur juridiction. Dans le cas de zones de juridiction
    qui coïncident, la détermination d’une ligne unique pour les diffé-
    rents objets de la délimitation
         « ne saurait être effectuée que par l’application d’un critère ou
         d’une combinaison de critères qui ne favorise pas l’un de
         ces ... objets au détriment de l’autre et soit en même temps sus-
         ceptible de convenir également à une division de chacun d’eux »,

    comme l’a relevé la Chambre constituée par la Cour dans l’affaire
    du Golfe du Maine (C.I.J. Recueil 1984, p. 327, par. 194). Dans
    cette affaire, il avait été demandé à la Chambre de tracer une ligne

                                                                         84

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  740

    unique valant à la fois pour le plateau continental et la colonne
    d’eau surjacente.
       La délimitation des mers territoriales ne soulève pas de problèmes
    de ce genre car les droits de l’Etat côtier dans la zone concernée ne
    sont pas fonctionnels mais territoriaux et impliquent souveraineté
    sur le fond de la mer, les eaux surjacentes et l’espace aérien surjacent.
    La Cour, pour s’acquitter de cet aspect de sa tâche, doit donc appli-
    quer d’abord et avant tout les principes et règles du droit internatio-
    nal coutumier qui ont trait à la délimitation de la mer territoriale,
    sans oublier que sa tâche ultime consiste à tracer une limite maritime
    unique qui soit valable aussi à d’autres fins. » (Délimitation maritime
    et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn),
    fond, arrêt, C.I.J. Recueil 2001, p. 93, par. 173-174.)
  266. La Cour estime que ces observations sont également pertinentes
en la présente espèce.
  267. Aux fins de la délimitation des mers territoriales, l’article 15 de la
CNUDM, traité qui a force obligatoire entre les Parties, prévoit ce qui
suit :
       « Lorsque les côtes de deux Etats sont adjacentes ou se font face,
    ni l’un ni l’autre de ces Etats n’est en droit, sauf accord contraire
    entre eux, d’étendre sa mer territoriale au-delà de la ligne médiane
    dont tous les points sont équidistants des points les plus proches des
    lignes de base à partir desquelles est mesurée la largeur de la mer
    territoriale de chacun des deux Etats. Cette disposition ne s’applique
    cependant pas dans le cas où, en raison de l’existence de titres his-
    toriques ou d’autres circonstances spéciales, il est nécessaire de déli-
    miter autrement la mer territoriale des deux Etats. »
Comme il a déjà été indiqué, la Cour a conclu qu’il n’existait pas de ligne
« historique » ou traditionnelle le long du 15e parallèle.
   268. Ainsi que la Cour l’a fait observer au sujet de la mise en œuvre
des dispositions de l’article 15 de la CNUDM :
       « La méthode la plus logique et la plus largement pratiquée consiste
    à tracer d’abord à titre provisoire une ligne d’équidistance et à exa-
    miner ensuite si cette ligne doit être ajustée pour tenir compte de
    l’existence de circonstances spéciales. » (Délimitation maritime et
    questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn),
    fond, arrêt, C.I.J. Recueil 2001, p. 94, par. 176.)
   269. Les méthodes régissant la délimitation des mers territoriales ont
nécessairement été définies plus clairement en droit international que cel-
les qui sont utilisées pour les autres espaces maritimes, plus fonctionnels.
L’article 15 de la CNUDM, comme auparavant le paragraphe 1 de l’arti-
cle 12 de la convention de 1958 sur la mer territoriale et la zone contiguë,
renvoie spécifiquement et expressément à la méthode associant équidis-
tance et circonstances spéciales pour délimiter la mer territoriale. Dans
les affaires du Plateau continental de la mer du Nord, la Cour a noté que

                                                                          85

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    741

     « les effets de déviation que produisent certaines configurations côtiè-
     res sur les lignes latérales d’équidistance sont relativement faibles
     dans les limites des eaux territoriales, mais jouent au maximum à
     l’emplacement des zones de plateau continental au large » (arrêt,
     C.I.J. Recueil 1969, p. 37, par. 59).
  270. Pour ce qui est de la zone économique exclusive et du plateau
continental, les paragraphes 1 des articles 74 et 83 de la CNUDM dispo-
sent qu’ils doivent être délimités par « voie d’accord conformément au
droit international » pour « aboutir à une solution équitable ».
  271. En ce qui concerne le tracé d’une frontière maritime unique, la
Cour a clairement indiqué à diverses reprises que, lorsqu’il s’agit d’établir
une ligne couvrant plusieurs zones de juridiction qui coïncident, la
méthode dite des principes équitables et des circonstances pertinentes
peut utilement être appliquée, cette méthode permettant également
d’aboutir dans ces zones maritimes à un résultat équitable :
        « Cette méthode, très proche de celle de l’équidistance/circon-
     stances spéciales applicable en matière de délimitation de la mer terri-
     toriale, consiste à tracer d’abord une ligne d’équidistance puis à exa-
     miner s’il existe des facteurs appelant un ajustement ou un déplace-
     ment de cette ligne afin de parvenir à un « résultat équitable ». »
     (Frontière terrestre et maritime entre le Cameroun et le Nigéria
     (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
     C.I.J. Recueil 2002, p. 441, par. 288.)
   272. La jurisprudence de la Cour énonce les raisons pour lesquelles la
méthode de l’équidistance est largement utilisée en matière de délimita-
tion maritime : elle a une certaine valeur intrinsèque en raison de son
caractère scientifique et de la facilité relative avec laquelle elle peut être
appliquée. Cela étant, la méthode de l’équidistance n’a pas automatique-
ment la priorité sur les autres méthodes de délimitation et, dans certaines
circonstances, des facteurs peuvent rendre son application inappropriée.
   273. Le Nicaragua soutient que la présente affaire n’est pas de celles
dans lesquelles la méthode de l’équidistance et des circonstances spéciales
serait appropriée aux fins de la délimitation à effectuer. Il affirme que
l’instabilité de l’embouchure du fleuve Coco, située au point terminal de
la frontière terrestre entre les deux Etats, à laquelle s’ajoutent la petite
taille et la nature incertaine des îles et des cayes situées au large de la côte
au nord et au sud du 15e parallèle, font qu’il serait excessivement com-
pliqué de fixer des points de base et de les utiliser pour construire une
ligne d’équidistance provisoire. Le Nicaragua exhorte la Cour à prendre
plutôt en considération la géographie côtière en construisant l’ensemble
de la frontière maritime unique à partir de « la bissectrice de l’angle formé
par deux lignes représentant toute la façade côtière des deux Etats »,
selon un cap constant de 52° 45′ 21″.
   274. Le principal argument du Honduras en ce qui concerne la délimi-
tation est qu’il existe un accord tacite sur le 15e parallèle en tant que fron-

                                                                             86

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   742

tière maritime unique. Le Honduras admet que « les méthodes de délimi-
tation géométriques, telles que les perpendiculaires ou les bissectrices,
peuvent, dans certaines circonstances, permettre d’aboutir à des délimi-
tations équitables ». En ce qui concerne l’équidistance, le Honduras
convient que l’embouchure du fleuve Coco « évolue considérablement,
même d’une année à l’autre », rendant « indispensable l’adoption d’une
technique grâce à laquelle la frontière maritime ne changera pas avec les
changements de l’embouchure du fleuve ». Le Honduras affirme en outre
que le 15e parallèle reflète fidèlement les façades côtières des deux pays,
qui sont orientées vers l’est, si bien qu’il représenterait « à la fois ... un
ajustement et une simplification de la ligne d’équidistance ».
   275. Ainsi, ni l’une ni l’autre des Parties ne fait valoir à titre principal
qu’une ligne d’équidistance provisoire constituerait la méthode de délimi-
tation la plus indiquée.
   276. C’est dans sa duplique que le Honduras a pour la première fois
fait état de sa version d’une ligne d’équidistance provisoire en utilisant les
îles comme points de base. A l’issue de ses plaidoiries, le Honduras a pro-
posé une ligne d’équidistance provisoire (d’azimut 78° 48′) construite à
partir de deux points de base situés sur la laisse de basse mer du point
apparaissant, d’après une photographie satellite récente, comme le plus
oriental des côtes continentales hondurienne et nicaraguayenne, au cap
Gracias a Dios. Le Honduras n’a pas utilisé les îles situées au nord et au
sud du 15e parallèle comme points de base pour construire cette ligne,
mais il a ajusté celle-ci à la fois pour attribuer autant que possible une
mer territoriale complète de 12 milles à ces îles et pour suivre une ligne
médiane aux endroits où leurs mers territoriales se chevauchent (princi-
palement au sud du 15e parallèle) (voir également paragraphe 285 ci-
dessous).
   277. La Cour relève d’emblée que les Parties ont l’une et l’autre fait
valoir un certain nombre de considérations géographiques et juridiques
au sujet de la méthode qu’elle devrait appliquer pour effectuer la délimi-
tation maritime. Le cap Gracias a Dios, où prend fin la frontière terrestre
entre le Nicaragua et le Honduras, est une projection territoriale très
convexe touchant à un littoral concave de part et d’autre, au nord et au
sud-ouest. Compte tenu de l’article 15 de la CNUDM, et étant donné la
configuration géographique décrite ci-dessus, les deux points de base à
situer sur l’une et l’autre rives du fleuve Coco, à l’extrémité du cap,
auraient une importance critique dans le tracé d’une ligne d’équidistance,
en particulier à mesure que celle-ci s’éloignerait vers le large. Ces points
de base devant être très proches l’un de l’autre, la moindre variation ou
erreur dans leur emplacement s’amplifierait de manière disproportionnée
lors de ce tracé. Les Parties conviennent en outre que les sédiments char-
riés et déposés en mer par le fleuve Coco confèrent un morphodynamisme
marqué à son delta, ainsi qu’au littoral au nord et au sud du cap. Aussi
l’accrétion continue du cap risquerait-elle de rendre arbitraire et dérai-
sonnable dans un avenir proche toute ligne d’équidistance qui serait tra-
cée aujourd’hui de cette façon.

                                                                            87

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   743

   278. Ces difficultés d’ordre géographique et géologique se posent avec
d’autant plus d’acuité que les Parties n’ont elles-mêmes revendiqué ou
accepté aucun point de base viable au cap Gracias a Dios. Conformé-
ment à l’article 16 de la CNUDM, le Honduras a déposé auprès du Secré-
taire général de l’Organisation des Nations Unies une liste indiquant les
coordonnées géographiques des lignes de base servant à mesurer la lar-
geur de sa mer territoriale (voir le décret exécutif hondurien no PCM 007-
2000 du 21 mars 2000 (publié dans le Bulletin du droit de la mer, no 43 ;
également disponible à l’adresse suivante : http://www.un.org/Depts/los/
doalos_ publications/LOSBulletins/bulletinfr/bul43fr.pdf)). Le décret exé-
cutif hondurien situe l’un des points utilisés pour tracer les lignes de base
de la mer territoriale hondurienne, à savoir le « point 17 », par 14° 59,8′ de
latitude nord et 83° 08,9′ de longitude ouest. Ce sont là précisément les
coordonnées du point que la commission mixte a défini en 1962 comme
correspondant au thalweg du fleuve Coco à l’embouchure de son bras
principal. Ce point, pour autant qu’on puisse même dire qu’il appartient
au Honduras, ne se trouve plus dans l’embouchure du fleuve Coco et ne
peut plus constituer un point de base approprié (voir CNUDM, art. 5).
Le Nicaragua n’a pas encore déposé les coordonnées géographiques de
ses points et lignes de base.
   279. Cette difficulté à identifier des points de base fiables est accentuée
par les divergences, examinées plus en détail plus loin, qui subsistent
apparemment encore entre les Parties quant à l’interprétation et à l’appli-
cation de la sentence arbitrale rendue en 1906 par le roi d’Espagne au
sujet de la souveraineté sur les îlots formés près de l’embouchure du
fleuve Coco et de l’établissement du « point extrême limitrophe commun
sur la côte atlantique » (Sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906 (Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960,
p. 202). La Cour relève que, dans l’affaire de la Délimitation de la fron-
tière maritime dans la région du golfe du Maine (Canada/Etats-Unis
d’Amérique), la « raison principale » pour laquelle la Chambre n’avait pas
souhaité recourir à la méthode de l’équidistance pour le premier tronçon
de la délimitation résidait en ceci que le choix opéré dans le compromis
d’un point A comme point de départ de la ligne privait la Cour d’un
point d’équidistance « établi à partir de deux points de base dont l’un
appartiendrait sans conteste aux Etats-Unis et l’autre sans conteste au
Canada » (arrêt, C.I.J. Recueil 1984, p. 332, par. 211).
   280. Compte tenu de l’ensemble des circonstances de la présente espèce,
la Cour se trouve dans l’impossibilité de définir des points de base et de
construire une ligne d’équidistance provisoire pour établir la frontière
maritime unique délimitant les espaces maritimes au large des côtes conti-
nentales des Parties. Même si les particularités déjà évoquées ne permet-
tent pas de tracer une ligne d’équidistance en tant que frontière maritime
unique, la Cour doit cependant déterminer si, pour son segment traver-
sant les mers territoriales, la ligne frontière pourrait commencer comme
une ligne d’équidistance au sens de l’article 15 de la CNUDM. L’on
pourrait faire valoir que, si les saillies de part et d’autre du cap Gra-

                                                                           88

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   744

cias a Dios étaient utilisées comme points de base, les problèmes liés à la
distorsion se poseraient avec moins d’acuité à proximité de la côte (Pla-
teau continental de la mer du Nord (République fédérale d’Allemagne/
Danemark ; République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J.
Recueil 1969, p. 17-18).
   Cela étant, la Cour fait tout d’abord observer que les Parties sont en
désaccord quant au titre sur les îles instables qui se sont formées dans
l’embouchure du fleuve Coco et dont les Parties avaient laissé entendre,
au cours de la procédure orale, qu’elles pourraient servir de points de
base. Il est rappelé que, en raison des caractéristiques changeantes de
cette zone, la Cour ne s’est pas prononcée sur l’attribution de la souve-
raineté sur ces îles (voir paragraphe 145 ci-dessus). En outre, quels que
soient les points de base qui seraient utilisés pour le tracé d’une ligne
d’équidistance, la configuration et la nature instable des côtes pertinentes,
y compris les îles en litige qui se sont formées dans l’embouchure du
fleuve Coco, rendraient en peu de temps incertains ces points de base
(qu’ils soient situés au cap Gracias a Dios ou ailleurs).
   L’article 15 de la CNUDM envisage lui-même la possibilité de déroger
au principe du tracé d’une ligne médiane, à savoir lorsque « l’existence de
titres historiques ou d’autres circonstances spéciales » le rend nécessaire.
Rien dans l’énoncé de l’article 15 ne permet de conclure que des pro-
blèmes géomorphologiques ne sauraient en tant que tels constituer des
« circonstances spéciales » au sens de cette exception, ni que de telles
« circonstances spéciales » ne puissent être invoquées que pour corriger
une ligne déjà tracée. Cette dernière hypothèse serait d’ailleurs en nette
contradiction avec le libellé de l’exception décrite à l’article 15. Il est
rappelé que l’article 15 de la CNUDM, qui a été adopté sans que la
question de la méthode de délimitation de la mer territoriale n’ait donné
lieu à débat, est pratiquement identique (quelques modifications d’ordre
rédactionnel mises à part) au texte du paragraphe 1 de l’article 12 de la
convention sur la mer territoriale et la zone contiguë de 1958.
   La genèse du texte de l’article 12 de la convention de 1958 sur la mer
territoriale et la zone contiguë montre que la possibilité de recourir à une
méthode différente en cas de configuration spéciale de la côte fut effecti-
vement évoquée (voir Annuaire de la Commission du droit international
(ACDI), 1952, vol. II, p. 38, commentaire, par. 4). Le traitement qui fut
en 1956 réservé à cette question vient d’ailleurs le confirmer. Les termes
de l’exception à la règle générale demeurèrent les mêmes (voir ACDI,
1956, vol. I, p. 306 ; vol. II, p. 271, 272, et p. 300, où le commentaire du
projet d’articles relatifs au plateau continental relève que, « comme pour
[les] mers [territoriales], il doit être prévu qu’on peut s’écarter de la règle
lorsqu’une configuration exceptionnelle de la côte ... l’exige »). On ne
trouve pas davantage, dans la jurisprudence de la Cour, d’éléments qui
fondent une interprétation allant à l’encontre du sens ordinaire des ter-
mes de l’article 15 de la CNUDM. Cette question ne s’est jusqu’à ce jour
jamais directement posée. La Cour relève toutefois que, dans certains cas,
la ligne d’équidistance n’a pas été utilisée aux fins de la délimitation de la

                                                                            89

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   745

mer territoriale, soit pour des raisons très particulières (voir Plateau
continental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil
1982, p. 85, par. 121, affaire dans laquelle la Cour est partie d’une ligne
de convergence entre les concessions accordées par chaque Partie et l’a
traduite en une ligne tracée à partir d’un point fixé en mer jusqu’au point
terminal de la frontière terrestre), soit en raison de l’effet défavorable de
certaines configurations côtières (affaire de la Délimitation de la frontière
maritime entre la Guinée et la Guinée-Bissau, RSA, vol. XIX, p. 187,
par. 104).
   281. Pour tous les motifs qui précèdent, la Cour se trouve dans le cas
de l’exception prévue à l’article 15 de la CNUDM, c’est-à-dire face à des
circonstances spéciales qui ne lui permettent pas d’appliquer le principe
de l’équidistance. Ce dernier n’en demeure pas moins la règle générale.
   282. La Cour relève que, dans la présente espèce, les deux Parties ont
l’une et l’autre envisagé pour la délimitation de la mer territoriale d’autres
méthodes que celle consistant à tracer une ligne d’équidistance.

                                    *   *
8.2.3. Construction d’une ligne bissectrice
   283. Ayant conclu à l’impossibilité de construire une ligne d’équidis-
tance à partir du continent, la Cour doit envisager l’applicabilité des
autres méthodes proposées par les Parties.
   284. Le principal argument du Nicaragua est qu’une « bissectrice de
l’angle formé par deux lignes représentant toute la façade côtière des
deux Etats » devrait être utilisée pour effectuer la délimitation à partir du
continent, tandis que, s’agissant des formations maritimes dans la zone
en litige, « il serait possible de conférer une souveraineté sur ces forma-
tions à l’une ou l’autre Partie en fonction de la position de la formation
considérée par rapport à la bissectrice ».
   285. Le Honduras « ne conteste pas que les méthodes de délimitation
géométriques, telles que les perpendiculaires ou les bissectrices, puissent,
dans certaines circonstances, permettre d’aboutir à des délimitations
équitables », mais il exprime son désaccord quant à la construction de
l’angle de la bissectrice telle que faite par le Nicaragua. Le Honduras,
comme il a déjà été exposé, plaide pour une ligne suivant le 15e parallèle,
qu’il ne serait pas nécessaire d’ajuster par rapport aux îles. Dans sa du-
plique, pour démontrer le caractère équitable de la frontière le long du
15e parallèle qu’il a proposée, le Honduras mentionne une ligne d’équi-
distance provisoire construite en utilisant les îles situées au nord et au sud
du 15e parallèle en tant que points de base. En outre, à l’audience, le
Honduras s’est référé à une ligne d’équidistance provisoire tracée à partir
de deux points de base seulement qui seraient situés sur le continent,
aucune des îles n’étant utilisée comme point de base. Les îles seraient trai-
tées séparément par superposition à cette ligne d’équidistance de leurs
mers territoriales de 12 milles au nord et au sud du 15e parallèle. Le Hon-

                                                                           90

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   746

duras soutient également, dans le cadre de cette solution subsidiaire,
qu’une ligne d’équidistance devrait être tracée entre les îles aux endroits
où leurs mers territoriales se chevauchent.
   286. La Cour note que, dans ses conclusions finales, le Honduras lui a
demandé de dire que sa frontière maritime unique avec le Nicaragua
« suit le parallèle 14° 59,8′ de latitude nord, c’est-à-dire la frontière mari-
time actuelle, ou suit une ligne d’équidistance ajustée, jusqu’à atteindre la
juridiction d’un Etat tiers ». A l’audience, le Honduras a expliqué que, « si
la Cour rejette sa conclusion — selon laquelle le 15e parallèle constitue la
frontière maritime existante entre le Honduras et le Nicaragua —, c’est
alors une ligne d’équidistance ajustée qui devra lui être substituée en tant
que frontière ». La Cour rappelle que les deux propositions du Honduras
(à savoir la principale, d’après laquelle, en vertu d’un accord tacite, le
15e parallèle représenterait la frontière maritime, et l’autre, consistant à
recourir à une ligne d’équidistance ajustée) n’ont pas été retenues.
   287. La Cour examinera donc la question de savoir si, en principe, la
délimitation pourrait être basée sur la bissectrice de l’angle formé par des
lignes représentant les côtes continentales pertinentes. Elle examinera
ensuite l’incidence des mers territoriales des îles. Le recours à une bissec-
trice — la ligne qui divise en deux parts égales l’angle formé par des
lignes représentant la direction générale des côtes — s’est avéré être une
méthode de remplacement valable dans certaines circonstances où il n’est
pas possible ou approprié d’utiliser la méthode de l’équidistance. C’est la
configuration des façades côtières pertinentes et des zones maritimes à
délimiter ainsi que les rapports entre ces éléments qui justifient le recours
à la méthode de la bissectrice en matière de délimitation maritime. Tou-
tefois, lorsque, comme en la présente espèce, tous les points de base que
la Cour pourrait déterminer sont par définition instables, la méthode de
la bissectrice peut être considérée comme une approximation de celle de
l’équidistance. Tout comme celle de l’équidistance, la méthode de la bis-
sectrice est une approche géométrique qui peut être utilisée pour donner
un effet juridique au
     « critère à propos duquel l’équité est de longue date considérée
     comme un caractère rejoignant la simplicité : à savoir le critère qui
     consiste à viser en principe — en tenant compte des circonstances
     spéciales de l’espèce — à une division par parts égales des zones de
     convergence et de chevauchement des projections marines des côtes
     des Etats... » (Délimitation de la frontière maritime dans la région du
     golfe du Maine, arrêt, C.I.J. Recueil 1984, p. 327, par. 195).
   288. Tel était le cas en l’affaire du Plateau continental (Tunisie/Jama-
hiriya arabe libyenne), où la méthode de l’équidistance ne pouvait pas
être appliquée au deuxième segment de la délimitation parce que le point
de départ de ce segment ne se situait sur aucune des lignes d’équidistance
possibles. Dans cette affaire, la Cour utilisa une bissectrice pour refléter
l’infléchissement vers le nord de la côte tunisienne à partir du golfe de
Gabès (C.I.J. Recueil 1982, p. 94, par. 133, point C 3)). En l’affaire du

                                                                            91

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    747

Golfe du Maine, la Chambre de la Cour utilisa également la bissectrice de
l’angle formé par les côtes continentales du golfe, parce qu’elle estimait
que les petites îles situées dans le golfe ne pouvaient pas convenir comme
points de base et que le premier segment de la délimitation devait partir
du « point A », lequel n’était pas non plus situé sur une ligne d’équidis-
tance. Dans la sentence rendue en 1985 en l’affaire de la Délimitation
maritime entre la Guinée et la Guinée-Bissau, le tribunal arbitral traça la
perpendiculaire (la bissectrice d’un angle de 180 degrés) d’une droite joi-
gnant la pointe des Almadies (Sénégal) au cap Shilling (Sierra Leone)
pour représenter la direction générale de la côte de « l’ensemble de la
région de l’Afrique occidentale ». Le tribunal estima nécessaire de choisir
cette approche plutôt que celle de l’équidistance pour parvenir à une délimi-
tation équitable qui devait « s’int[égrer] aux délimitations actuelles ou
futures de la région » (RSA, vol. XIX, p. 189, par. 108).
   289. Pour que sa méthode de délimitation « respecte la situation géo-
graphique réelle » (Plateau continental (Jamahiriya arabe libyenne/
Malte), arrêt, C.I.J. Recueil 1985, p. 45, par. 57), la Cour devrait recher-
cher une solution en déterminant d’abord ce que sont les « côtes perti-
nentes » des Etats (voir Délimitation maritime et questions territoriales
entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil
2001, p. 94, par. 178 ; voir aussi Frontière terrestre et maritime entre le
Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (inter-
venant)), arrêt, C.I.J. Recueil 2002, p. 442, par. 90). La détermination de
la géographie côtière pertinente nécessite une appréciation réfléchie de la
géographie côtière réelle. La méthode de l’équidistance exprime la rela-
tion entre les côtes pertinentes des deux Parties en prenant en compte les
relations existant entre des paires de points choisis comme points de base.
La méthode de la bissectrice tend elle aussi à exprimer les relations côtiè-
res pertinentes, mais elle le fait sur la base de la macrogéographie d’un
littoral représenté par une droite joignant deux points sur la côte. Aussi,
en cas de recours à la méthode de la bissectrice, faut-il veiller à ne pas
« refaire la nature entièrement » (Plateau continental de la mer du Nord,
arrêt, C.I.J. Recueil 1969, p. 49, par. 91).
   290. Au vu de ce qui précède, la Cour relève que le Nicaragua a invo-
qué diverses raisons pour justifier la méthode de la bissectrice qu’il pro-
pose (voir les paragraphes 83-84 et 102 ci-dessus). Pour le Nicaragua, le
caractère équitable de la méthode de la bissectrice est confirmé par les
critères indépendants du résultat équitable : a) cette méthode reflète la
réalité des relations côtières ; b) la bissectrice aboutit à un résultat qui est
l’expression du principe de la division égale des zones en litige ; c) elle
présente l’avantage de respecter le principe de non-empiétement ; d) elle
prévient également, autant que possible, toute amputation de la projec-
tion maritime de la côte de chacun des Etats concernés ; et e) elle permet
aux Parties « d’exercer leur droit au développement ».

  291. Pour démontrer le caractère équitable de la bissectrice qu’il
propose, le Nicaragua invoque également un certain nombre de cir-

                                                                             92

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                  748

constances pertinentes et fait valoir que la méthode de la bissectrice
aboutit à un résultat équitable en ce qui concerne l’incidence de la pré-
sence de ressources naturelles, qu’elle satisfait au critère de l’accès équi-
table aux ressources naturelles et qu’elle respecte le caractère unitaire du
seuil nicaraguayen en tant qu’entité géologique et géomorphologique
homogène en le partageant en deux de manière à peu près égale. Du point
de vue de la sécurité, cette méthode aboutit à un tracé qui permet effec-
tivement à « chaque Etat [de contrôler] les territoires maritimes situés en
face de ses côtes et dans leur voisinage » et garantit l’accès équitable au
principal chenal navigable dans les zones côtières adjacentes.
   292. En l’espèce, la Cour n’est pas convaincue de la pertinence des fac-
teurs en question et ne les juge pas juridiquement décisifs du point de vue
de la délimitation à effectuer. Les éléments clefs à prendre en considéra-
tion sont plutôt la configuration géographique de la côte et les caracté-
ristiques géomorphologiques de la zone où se trouve le point terminal de
la frontière terrestre.
   293. Les Parties ont présenté à la Cour des vues divergentes quant à la
côte continentale qui serait pertinente aux fins de la délimitation à opérer.
Le Nicaragua plaide que la côte pertinente pour chaque Partie est la tota-
lité de sa côte caraïbe : dans le cas du Honduras, il s’agirait ainsi d’une
ligne qui se dirigerait à partir du cap Gracias a Dios vers le nord-ouest
jusqu’à sa frontière terrestre avec le Guatemala, tandis que, dans le cas
du Nicaragua, la ligne se dirigerait vers le sud à partir du cap, jusqu’à sa
frontière terrestre avec le Costa Rica. Le Nicaragua admet aussi que
d’autres façades côtières pourraient être prises en considération, propo-
sant diverses façades côtières pertinentes s’étendant jusqu’au cap Came-
rón ou à Cabo Falso pour le Honduras, et jusqu’au Rio Grande ou à
Punta Gorda pour le Nicaragua. Pour le Honduras, la façade côtière à
prendre en considération est celle qui s’étend de Cabo Falso au nord à
Laguna Wano en suivant d’abord une direction sud-est jusqu’au cap
Gracias a Dios, puis en s’infléchissant vers le sud-ouest dans une confi-
guration qui tient compte exclusivement de la projection quasi symétri-
que du cap Gracias a Dios.
   294. La Cour considère qu’en l’occurrence il convient d’utiliser le
point fixé en 1962 par la commission mixte au cap Gracias a Dios comme
point de jonction entre les façades côtières des deux Parties. Elle ajoute
qu’aux fins présentes il n’y a pas lieu, à ce stade, de définir avec exacti-
tude les coordonnées des points terminaux des façades côtières : l’un des
avantages pratiques de la méthode de la bissectrice réside en ceci qu’un
léger écart dans la position exacte des points terminaux, qui se trouvent à
une distance raisonnable du point commun, n’aura qu’une incidence rela-
tivement mineure sur la direction générale de la façade côtière. Si les cir-
constances l’exigeaient, la Cour pourrait ajuster le tracé de la ligne de
façon à parvenir à un résultat équitable (voir CNUDM, art. 74, par. 1,
et 83, par. 1).
   295. La Cour va maintenant examiner les diverses façades côtières qui,
pour chacun des deux Etats, pourraient servir à établir les lignes reflétant

                                                                          93

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   749

la géographie pertinente. La première proposition du Nicaragua, consis-
tant à considérer la façade côtière comme s’étendant, pour le Honduras,
du cap Gracias a Dios à sa frontière avec le Guatemala et, pour le Nica-
ragua, du cap Gracias a Dios à sa frontière avec le Costa Rica, ampute-
rait le Honduras d’une portion importante de territoire au nord de cette
ligne et accorderait ainsi un poids considérable à une partie du territoire
hondurien très éloignée de la zone à délimiter. L’angle résultant de cette
solution semble bien trop aigu pour qu’une bissectrice y soit tracée.
   296. S’agissant de déterminer les façades côtières pertinentes, la Cour
a envisagé la façade comprise entre Cabo Falso et Punta Gorda (engen-
drant une bissectrice d’azimut 70° 54′), qui fait incontestablement face à
la zone en litige, mais dont la longueur (quelque 100 kilomètres) n’est pas
vraiment suffisante pour constituer la représentation d’une façade côtière
à plus de 100 milles marins de la côte, surtout si l’on tient compte de la
rapidité avec laquelle la côte hondurienne s’éloigne de la zone à délimiter
à partir de Cabo Falso jusqu’à Punta Patuca et au cap Camerón. Le
Honduras estime d’ailleurs que Cabo Falso est l’« inflexion » la plus
importante de la côte du continent.
   297. De même que la première proposition nicaraguayenne, une façade
côtière allant du cap Camerón au Rio Grande (engendrant une bissec-
trice d’azimut 64° 02′) créerait aussi un déséquilibre à cet égard, car la
totalité de la ligne serait située sur le Honduras continental, empêchant
ainsi l’importante masse terrestre hondurienne comprise entre la mer et
cette ligne de produire le moindre effet sur la délimitation.
   298. La façade maritime s’étendant de Punta Patuca à Wouhnta per-
mettrait d’éviter que la ligne traverse le territoire hondurien et offrirait en
même temps une façade côtière suffisamment longue pour rendre compte
correctement de la configuration côtière de la zone en litige. Ainsi, une
façade côtière hondurienne allant jusqu’à Punta Patuca et une façade
côtière nicaraguayenne allant jusqu’à Wouhnta constituent-elles, selon la
Cour, les côtes pertinentes aux fins du tracé de la bissectrice. Cette bis-
sectrice a un azimut de 70° 14′ 41,25″ (pour la construction de la bissec-
trice, voir ci-après, p. 750, croquis no 3).

                                    *   *
8.2.4. Délimitation autour des îles
   299. La Cour, ayant choisi la méthode de délimitation à partir du
continent et défini les modalités de son application, peut à présent abor-
der la tâche, indépendante de la première, consistant à délimiter les eaux
qui entourent ou qui séparent les îles et cayes situées au nord et au sud
du 15e parallèle. La Cour en a ainsi fini avec la ligne de délimitation fon-
dée sur les côtes continentales pertinentes et en vient à la délimitation au
large entre des îles se faisant face. Comme la Cour l’a déjà relevé, les
Parties conviennent que les quatre îles en litige au nord du 15e parallèle,
ainsi qu’Edinburgh Cay au sud de ce parallèle, engendrent une mer ter-

                                                                            94

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   750




                                            95

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                      751

ritoriale. La Cour pourrait donc devoir prendre en compte l’équidistance
et les principes régissant la délimitation de la mer territoriale également
pour cette portion de la zone en litige. La Cour doit examiner les diffé-
rentes solutions proposées par les Parties pour la délimitation de cette
zone à la lumière des conclusions auxquelles elle est parvenue plus haut,
à savoir i) que les quatre îles en litige appartiennent au Honduras et ii)
qu’il n’existait aucune ligne traditionnelle le long du 15e parallèle fondée
sur l’uti possidetis juris ni aucun accord tacite selon lequel le 15e parallèle
constituerait la frontière maritime.
   300. Le Honduras affirme que ces îles devraient se voir reconnaître
une mer territoriale complète de 12 milles, sauf en cas d’empiétement sur
la mer territoriale de la Partie adverse. Le Nicaragua ne conteste pas que
ces îles puissent engendrer une mer territoriale pouvant atteindre une lar-
geur de 12 milles marins, mais soutient que, si elles devaient « être attri-
buées au Honduras et se trouver ainsi en territoire nicaraguayen », leur
« taille » et leur « instabilité » tiendraient lieu de « critères d’équité » justi-
fiant leur enclavement à l’intérieur d’une mer territoriale de 3 milles seu-
lement ; il a ainsi déclaré, en réponse à une question posée à l’audience
par le juge Simma au sujet des raisons justifiant l’attribution d’une mer
territoriale réduite, que, si une « mer territoriale s’étendant sur la totalité
des 12 milles devait être accordée à ces formations ... [le Honduras]
obtiendrait une part disproportionnée des zones maritimes en litige ».
   301. La Cour observe que cette dernière proposition aurait pour consé-
quence qu’elle n’aurait pas à procéder dans cette zone à une délimitation
entre des mers territoriales se chevauchant. Elle doit donc déterminer la
largeur de la mer territoriale à attribuer à ces îles, afin d’avoir une idée
précise de la délimitation qu’elle est appelée à effectuer dans cette zone.
   302. La Cour relève que, en vertu de l’article 3 de la CNUDM, le Hon-
duras a le droit de fixer à 12 milles marins la largeur de sa mer territo-
riale, tant pour son territoire continental que pour les îles relevant de sa
souveraineté. Le Honduras demande en l’espèce, pour les quatre îles en
cause, une mer territoriale de 12 milles marins. La Cour estime donc que,
sous réserve d’éventuels chevauchements entre les mers territoriales situées
respectivement autour d’îles honduriennes et d’îles nicaraguayennes se
trouvant alentour, Bobel Cay, Savanna Cay, Port Royal Cay et South Cay
doivent se voir accorder une mer territoriale de 12 milles marins.
   303. Une mer territoriale d’une largeur de 12 milles ayant été accordée
aux îles de Bobel Cay, Savanna Cay, Port Royal Cay et South Cay (Hon-
duras) et à l’île d’Edinburgh Cay (Nicaragua), il est évident que les mers
territoriales du Nicaragua et du Honduras sont appelées à se chevaucher
dans cette région tant au sud qu’au nord du 15e parallèle. Ici encore, la
Cour répétera son observation sur les méthodes de délimitation :


        « La méthode la plus logique et la plus largement pratiquée consiste
     à tracer d’abord à titre provisoire une ligne d’équidistance et à exa-
     miner ensuite si cette ligne doit être ajustée pour tenir compte de

                                                                                96

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   752

     l’existence de circonstances spéciales. » (Délimitation maritime et
     questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn),
     fond, arrêt, C.I.J. Recueil 2001, p. 94, par. 176.)
   304. Le tracé d’une ligne d’équidistance provisoire entre les îles qui se
font face aux fins de la délimitation de la mer territoriale ne présente pas
les mêmes difficultés que celui d’une ligne d’équidistance à partir du
continent. Les Parties ont fourni à la Cour les coordonnées des quatre
îles en litige au nord du 15e parallèle et d’Edinburgh Cay au sud de ce
parallèle. Il est possible de délimiter de façon satisfaisante cette zone rela-
tivement réduite en traçant une ligne d’équidistance provisoire prenant
les coordonnées de ces îles comme points de base de leur mer territoriale
dans les zones de chevauchement, entre les mers territoriales de Bobel Cay,
Port Royal Cay et South Cay (Honduras), d’une part, et celle d’Edinburgh
Cay (Nicaragua), d’autre part. Il n’y a pas de chevauchement entre la mer
territoriale de Savanna Cay (Honduras) et celle d’Edinburgh Cay. La
Cour considère qu’il n’existe pas, dans cette zone, de « circonstances spé-
ciales » juridiquement pertinentes justifiant l’ajustement de cette ligne
provisoire.
   305. La frontière maritime entre le Nicaragua et le Honduras dans les
environs de Bobel Cay, Savanna Cay, Port Royal Cay et South Cay
(Honduras), ainsi qu’Edinburgh Cay (Nicaragua) suivra donc la ligne
décrite ci-après.
   A partir de l’intersection au point A (situé par 15° 05′ 25″ de latitude
nord et 82° 52′ 54″ de longitude ouest) entre la bissectrice et l’arc formé
par la mer territoriale de 12 milles de Bobel Cay, la ligne frontière suit
l’arc formé par la mer territoriale de 12 milles de Bobel Cay en direction
du sud, jusqu’à son intersection au point B (situé par 14° 57′ 13″ de lati-
tude nord et 82° 50′ 03″ de longitude ouest) avec l’arc formé par la mer
territoriale de 12 milles d’Edinburgh Cay. A partir du point B, la ligne
frontière se poursuit le long de la ligne médiane, laquelle est formée par
les points d’équidistance entre Bobel Cay, Port Royal Cay et South Cay
(Honduras), ainsi qu’Edinburgh Cay (Nicaragua), en passant par les
points C (situé par 14° 56′ 45″ de latitude nord et 82° 33′ 56″ de longitude
ouest) et D (situé par 14° 56′ 35″ de latitude nord et 82° 33′ 20″ de longi-
tude ouest), jusqu’à sa jonction avec l’intersection au point E (situé par
14° 53′ 15″ de latitude nord et 82° 29′ 24″ de longitude ouest) des arcs for-
més par les mers territoriales de 12 milles de South Cay (Honduras) et
d’Edinburgh Cay (Nicaragua). A partir du point E, la ligne frontière suit
l’arc formé par la mer territoriale de 12 milles de South Cay en direction
du nord, jusqu’à son intersection avec la bissectrice au point F (situé par
15° 16′ 08″ de latitude nord et 82° 21′ 56″ de longitude ouest) (voir ci-
après, p. 753-754, les croquis nos 4 et 5).

                                    *   *



                                                                            97

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   753




                                            98

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   754




                                            99

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    755

8.2.5. Le point de départ et le point terminal de la frontière maritime

   306. Ayant retenu une méthode de délimitation et décidé de son appli-
cation à la partie continentale et aux îles, la Cour doit à présent examiner
les deux derniers aspects du tracé de la frontière maritime unique : le
point de départ et le point terminal.
   307. Dans leurs écritures, les Parties sont convenues que le point de
départ approprié de la ligne frontière entre leurs deux pays devait être
situé à une certaine distance de la côte continentale, mais elles diver-
geaient sur son emplacement précis. Afin de tenir compte du fait que le
cap Gracias a Dios ne cesse d’avancer vers l’est en raison des dépôts sédi-
mentaires du fleuve Coco, les deux Parties ont, dans leurs écritures, indi-
qué qu’elles préféraient que le point de départ soit situé à 3 milles marins
au large de « l’embouchure » du fleuve Coco. Elles sont convenues que,
pour les 3 premiers milles, une solution négociée devait être trouvée.
Néanmoins, deux points de désaccord subsistaient entre elles : i) la ques-
tion de savoir à partir de quel point du fleuve Coco ces 3 milles devaient
être mesurés ; et ii) celle de savoir dans quelle direction ils devaient l’être.
   308. S’agissant du premier de ces désaccords, le Honduras propose un
point de départ situé à 3 milles marins plein est du point identifié en 1962
par la commission mixte comme étant l’embouchure du fleuve Coco
(14° 59,8′ de latitude nord et 83° 08,9′ de longitude ouest). La sentence
arbitrale de 1906 a déterminé que l’« embouchure du bras principal du
fleuve Coco » constituait le « point extrême limitrophe commun sur la
côte atlantique » entre le Nicaragua et le Honduras. Le Nicaragua a, pour
sa part, soutenu tout au long de la procédure écrite que l’emplacement
de l’« embouchure » du fleuve devait être ajusté pour mieux refléter ce
qui, selon lui, constitue la réalité actuelle, et suggère un point de départ
situé en mer à une distance de 3 milles de ce lieu, sur la bissectrice qu’il
propose.
   309. A l’audience et dans ses conclusions finales, le Nicaragua, sans
toutefois écarter la proposition qu’il avait formulée dans ses écritures, a
plaidé en faveur d’un point de départ situé à l’embouchure du fleuve Coco
« où qu’elle se situe au moment considéré, ainsi que l’a établi la sentence
du roi d’Espagne de 1906 », et ce sans que soit mesurée une quelconque
distance en direction du large (voir paragraphe 99 ci-dessus). Le Nica-
ragua ne précise donc pas, à présent, les coordonnées géographiques ac-
tuelles de l’embouchure. Selon lui, ce point de départ, où qu’il se situe
au moment considéré, serait relié à celui de la bissectrice qu’il propose (à
« un point fixe situé à 3 milles environ de l’embouchure du fleuve par
15° 02′ 00″ de latitude nord et 83° 05′ 26″ de longitude ouest ») par une
frontière maritime unique tracée en ligne droite.
   Le Honduras, quant à lui, continue de soutenir qu’une distance de
3 milles mesurée à partir du point fixé par la commission mixte en 1962
devrait être utilisée, et que les Parties devraient rechercher une solution
diplomatique pour cette zone qui ne fait l’objet d’aucune délimitation.
   310. Les Parties s’opposent actuellement sur la question de savoir les-

                                                                            100

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   756

quelles des petites îles qui se sont formées à l’embouchure du fleuve Coco
leur appartiennent respectivement, ainsi que sur l’emplacement actuel de
l’embouchure proprement dite du fleuve. Une ligne partant du point ter-
minal de la frontière terrestre (tel que déterminé « au moment considéré »
ou en se référant au point fixé en 1962 par la commission mixte) pourrait
diviser ces petites îles contestées, le risque étant qu’elles se rattachent par
la suite à la masse continentale de l’une des Parties. Ces dernières sont
tout à fait en mesure de suivre l’évolution de la forme du cap Gracias a
Dios et de concevoir une solution qui soit conforme à la sentence arbi-
trale de 1906, laquelle demeure revêtue de l’autorité de la chose jugée
pour ce qui concerne la frontière terrestre.
   311. Il est clair pour la Cour que la proposition avancée par le Nica-
ragua dans ses conclusions finales (voir paragraphe 309) ne va pas sans
poser quelques problèmes, et que sa suggestion initiale de faire commen-
cer la ligne en mer, à une certaine distance, apparaît comme une solution
plus judicieuse. La possibilité qu’une ligne de délimitation commence à
une certaine distance en mer a été reconnue dans la pratique judiciaire,
dans des affaires où le point terminal de la frontière terrestre était incer-
tain (voir, par exemple, la sentence rendue le 14 février 1985 en l’affaire
de la Délimitation maritime entre la Guinée et la Guinée-Bissau). La Cour
estime qu’il convient de faire droit à la demande du Honduras à cet égard
et fixe en conséquence le point de départ (15° 00′ 52″ de latitude nord et
83° 05′ 58″ de longitude ouest) à 3 milles au large du point déjà identifié
par la commission mixte de 1962, selon l’azimut de la bissectrice telle que
décrite ci-dessus (voir ci-après, p. 757, le croquis no 6). Les Parties
devront convenir d’une ligne reliant le point terminal de la frontière ter-
restre tel que fixé par la sentence de 1906 au point de départ de la déli-
mitation maritime établie par le présent arrêt.
   312. S’agissant du point terminal, ni le Nicaragua ni le Honduras
n’ont, dans leurs conclusions, indiqué de limite extérieure précise à leur
frontière maritime. La Cour ne saurait statuer sur une question si, pour
ce faire, les droits d’une tierce partie qui ne comparaît pas devant elle
doivent d’abord être déterminés (voir Or monéraire pris à Rome en 1943,
arrêt, C.I.J. Recueil 1954, p. 19). En matière de délimitation judiciaire, il
est donc courant de ne pas indiquer de point terminal précis afin de ne
pas porter préjudice aux droits d’Etats tiers. (Voir par exemple Plateau
continental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil
1982, p. 91, par. 130 ; Plateau continental (Jamahiriya arabe libyenne/
Malte), requête à fin d’intervention, arrêt, C.I.J. Recueil 1984, p. 27, et
Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J.
Recueil 1985, p. 26-28, par. 21-23 ; ainsi que Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équa-
toriale (intervenant)), arrêt, C.I.J. Recueil 2002, par. 238, 245 et 307.)
   313. Le Nicaragua trace sa bissectrice « jusqu’à la zone de fonds marins
où se trouve Rosalinda Bank, là où les prétentions d’Etats tiers entrent en
jeu ». Dans ses conclusions finales, le Honduras prie la Cour de tracer la
frontière « jusqu’à atteindre la juridiction d’un Etat tiers ». Il indique dans

                                                                           101

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   757




                                            102

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   758

ses pièces que la Colombie a, en vertu de différents traités, des intérêts
auxquels une délimitation qui se poursuivrait au-delà du 82e méridien
porterait atteinte, et, de fait, toutes les cartes présentées par le Honduras
semblent considérer le 82e méridien comme le point terminal implicite de
la délimitation.
   314. La Cour relève que trois possibilités s’offrent à elle : elle pourrait
ne pas se prononcer sur le point terminal de la ligne, se contentant de
déclarer que celle-ci se poursuit jusqu’à atteindre la juridiction d’un Etat
tiers ; elle pourrait décider que la ligne ne se poursuit pas au-delà du
82e méridien ; ou bien, elle pourrait indiquer que les droits d’Etats tiers
qui existeraient à l’est du 82e méridien ne concernent pas la zone à déli-
miter et ne l’empêchent donc pas de décider que la ligne se poursuit au-
delà de ce méridien.
   315. Pour mieux comprendre ces différentes possibilités, il y a lieu
d’examiner les éventuels intérêts d’Etats tiers. Le Honduras soutient que
le traité Barcenas-Esguerra conclu en 1928 entre le Nicaragua et la
Colombie délimite une frontière maritime entre ces deux pays le long du
82e méridien à partir, environ, du 11e parallèle et jusqu’au 15e parallèle,
où cette frontière couperait vraisemblablement la ligne de la frontière
maritime traditionnelle courant le long du 15e parallèle (situé par
14° 59,8′ de latitude nord) proposée par le Honduras en l’espèce, mar-
quant ainsi le point terminal de la frontière traditionnelle. Cette interpré-
tation du traité de 1928 et la validité même de celui-ci sont contestées par
le Nicaragua dans une autre affaire pendante devant la Cour (Différend
territorial et maritime (Nicaragua c. Colombie)), et celle-ci se gardera de
préjuger cette affaire par sa décision en la présente espèce. Toutefois,
même si l’interprétation hondurienne du traité de 1928 est correcte, le
Honduras se contente d’indiquer que, tout au plus, la ligne établie par ce
traité se poursuit le long du 82e méridien jusqu’au 15e parallèle. Or, la
ligne de délimitation décrite ci-dessus se trouve bien au nord du 15e paral-
lèle lorsqu’elle rencontre le 82e méridien. Par conséquent, contrairement à
ce qu’affirme le Honduras, elle ne couperait pas la frontière convention-
nelle de 1928 et, partant, ne saurait porter atteinte aux droits de la
Colombie.
   316. La Cour rappelle que le Honduras mentionne également l’éven-
tuelle revendication de la Colombie en vertu du traité de délimitation
maritime entre la Colombie et le Honduras de 1986. Ce traité a pour
objet d’établir une frontière maritime qui commence au 82e méridien, suit
plein est le parallèle situé par 14° 59′ 08″ de latitude nord et finit par
s’infléchir vers le nord après avoir traversé le 80e méridien. On pourrait
donc soutenir qu’une éventuelle prolongation de la ligne de délimitation
en la présente affaire au-delà du 82e méridien risquerait d’être interprétée
comme indiquant que le Honduras a négocié un traité portant sur des
espaces maritimes qui ne lui appartenaient en réalité pas, et pourrait par
conséquent porter préjudice aux droits de la Colombie en vertu dudit
traité. La Cour ne se fonde aucunement sur le traité de 1986 pour fixer un
point terminal approprié à la délimitation maritime entre le Nicaragua et

                                                                          103

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                    759

le Honduras. Elle relève cependant qu’une éventuelle délimitation entre le
Honduras et le Nicaragua qui se prolongerait vers l’est au-delà du
82e méridien et au nord du 15e parallèle (ce qui serait le cas de la bissec-
trice retenue par la Cour) ne porterait en réalité pas préjudice aux droits
de la Colombie, dans la mesure où les droits de cette dernière en vertu de
ce traité ne s’étendent pas au nord du 15e parallèle.
   317. Le régime juridictionnel commun établi par la Jamaïque et la
Colombie en vertu d’un traité bilatéral de délimitation maritime conclu
en 1993 et portant sur une zone située au sud de Rosalind Bank à proxi-
mité du 80e méridien constitue une autre source éventuelle d’intérêts
d’Etats tiers. La Cour ne saurait tracer une délimitation qui couperait
cette ligne, parce que cela pourrait porter atteinte aux droits des deux
Parties à ce traité.
   318. La Cour s’est ainsi penchée sur certains intérêts d’Etats tiers tels
qu’ils résultent de traités bilatéraux conclus entre pays de la région qui
pourraient être pertinents quant aux limites de la frontière maritime
tracée entre le Nicaragua et le Honduras. La Cour ajoute que l’examen
auquel elle a procédé de ces divers intérêts est sans préjudice de tous
autres intérêts légitimes d’Etats tiers dans la zone.
   319. La Cour peut donc, sans pour autant indiquer de point terminal
précis, délimiter la frontière maritime et déclarer que celle-ci s’étend au-
delà du 82e méridien sans porter atteinte aux droits d’Etats tiers. A cet
égard, il convient également de relever que la ligne ne saurait en aucun
cas être interprétée comme se prolongeant à plus de 200 milles marins des
lignes de base à partir desquelles est mesurée la largeur de la mer territo-
riale ; toute prétention relative à des droits sur le plateau continental au-
delà de 200 milles doit être conforme à l’article 76 de la CNUDM et
examinée par la Commission des limites du plateau continental consti-
tuée en vertu de ce traité.

                                     *   *
8.2.6. Le tracé de la frontière maritime
   320. La ligne de délimitation doit commencer au point de départ fixé
sur la bissectrice à 3 milles marins au large (voir paragraphe 311 ci-des-
sus). A partir de ce point, elle suit la bissectrice jusqu’à ce qu’elle rejoigne
la limite extérieure de la mer territoriale de 12 milles marins de Bobel
Cay. Elle s’infléchit alors vers le sud pour suivre le pourtour de cette mer
territoriale jusqu’à ce qu’elle rencontre la ligne médiane de la zone de
chevauchement des mers territoriales de Bobel Cay, Port Royal Cay et
South Cay (Honduras) et d’Edinburgh Cay (Nicaragua). La ligne de déli-
mitation se poursuit ensuite le long de cette ligne médiane jusqu’à sa
jonction avec la mer territoriale de South Cay, laquelle, pour l’essentiel,
n’empiète pas sur la mer territoriale d’Edinburgh Cay. La ligne suit alors,
en direction du nord, le pourtour de la mer territoriale de 12 milles
marins de South Cay jusqu’à ce qu’elle rencontre de nouveau la bissec-

                                                                            104

              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   760

trice. A partir de ce point, elle se poursuit selon l’azimut de cette dernière
jusqu’à atteindre la zone dans laquelle pourraient être en cause les droits
de certains Etats tiers (voir ci-après, p. 761-762, les croquis nos 7 et 8).

                                   * * *

                               9. DISPOSITIF

  321. Par ces motifs,
  LA COUR,
  1) A l’unanimité,
  Dit que la République du Honduras a la souveraineté sur Bobel Cay,
Savanna Cay, Port Royal Cay et South Cay ;
  2) Par quinze voix contre deux,
  Décide que le point de départ de la frontière maritime unique qui
sépare la mer territoriale, le plateau continental et les zones économiques
exclusives de la République du Nicaragua et de la République du Hon-
duras sera le point de coordonnées 15° 00′ 52″ de latitude nord et
83° 05′ 58″ de longitude ouest ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov, juges ; M. Gaja, juge ad hoc ;
  CONTRE : M. Parra-Aranguren, juge ; M. Torres Bernárdez, juge ad hoc ;

  3) Par quatorze voix contre trois,
   Décide que, à partir du point de coordonnées 15° 00′ 52″ de latitude
nord et 83° 05′ 58″ de longitude ouest, la frontière maritime unique suivra
la ligne d’azimut 70° 14′ 41,25″ jusqu’à son intersection, au point A (situé
par 15° 05′ 25″ de latitude nord et 82° 52′ 54″ de longitude ouest), avec
l’arc formé par la mer territoriale de 12 milles marins de Bobel Cay. A par-
tir du point A, elle suivra l’arc formé par la mer territoriale de 12 milles
marins de Bobel Cay en direction du sud, jusqu’à son intersection, au
point B (situé par 14° 57′ 13″ de latitude nord et 82° 50′ 03″ de longitude
ouest), avec l’arc formé par la mer territoriale de 12 milles marins
d’Edinburgh Cay. A partir du point B, la frontière se poursuivra le long
de la ligne médiane formée par les points d’équidistance entre Bobel Cay,
Port Royal Cay et South Cay (Honduras) et Edinburgh Cay (Nicaragua),
en passant par les points C (situé par 14° 56′ 45″ de latitude nord et
82° 33′ 56″ de longitude ouest) et D (situé par 14° 56′ 35″ de latitude nord
et 82° 33′ 20″ de longitude ouest), jusqu’à rejoindre, au point E (situé par
14° 53′ 15″ de latitude nord et 82° 29′ 24″ de longitude ouest), l’intersec-
tion des arcs formés par les mers territoriales de 12 milles marins de
South Cay (Honduras) et d’Edinburgh Cay (Nicaragua). A partir du
point E, la frontière suivra l’arc formé par la mer territoriale de 12 milles

                                                                          105

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   761




                                            106

DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)   762




                                            107

               DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)                   763

marins de South Cay en direction du nord, jusqu’à rencontrer la ligne
d’azimut au point F (situé par 15° 16′ 08″ de latitude nord et 82° 21′ 56″ de
longitude ouest). A partir du point F, elle se poursuivra le long de la ligne
d’azimut 70° 14′ 41,25″ jusqu’à atteindre la zone dans laquelle elle risque
de mettre en cause les droits d’Etats tiers ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Shi,
    Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith, Sepúl-
    veda-Amor, Bennouna, Skotnikov, juges ; M. Gaja, juge ad hoc ;
  CONTRE : MM. Ranjeva, Parra-Aranguren, juges ; M. Torres Bernárdez, juge
    ad hoc ;
  4) Par seize voix contre une,
   Dit que les Parties devront négocier de bonne foi en vue de convenir du
tracé de la ligne de délimitation de la partie de la mer territoriale située
entre le point terminal de la frontière terrestre établi par la sentence arbi-
trale de 1906 et le point de départ de la frontière maritime unique fixé par
la Cour au point de coordonnées 15° 00′ 52″ de latitude nord et 83° 05′ 58″
de longitude ouest.
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov, juges ; MM. Torres Bernárdez,
    Gaja, juges ad hoc ;
  CONTRE : M. Parra-Aranguren, juge.



  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit octobre deux mille sept, en trois exemplaires,
dont l’un sera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République du Nicaragua et au
Gouvernement de la République du Honduras.


                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




   M. le juge RANJEVA joint à l’arrêt l’exposé de son opinion indivi-
duelle ; M. le juge KOROMA joint à l’arrêt l’exposé de son opinion
individuelle ; M. le juge PARRA-ARANGUREN joint une déclaration à
l’arrêt ; M. le juge ad hoc TORRES BERNÁRDEZ joint à l’arrêt l’exposé de

                                                                           108

             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)           764

son opinion dissidente ; M. le juge ad hoc GAJA joint une déclaration
à l’arrêt.

                                                  (Paraphé) R.H.
                                                  (Paraphé) Ph.C.




                                                                 109

